Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 1 of 46 PageID #: 1820



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION



  R.J. REYNOLDS TOBACCO COMPANY,
  et al.,

              Plaintiffs,
                                                  Civil Action No. 6:20-cv-00176
                             v.

  UNITED STATES FOOD AND DRUG
  ADMINISTRATION, et al.,

              Defendants.




                                  DEFENDANTS’ EXHIBIT 1:



                            NOTICE OF PROPOSED RULEMAKING
                                                        Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 2 of 46 PageID #: 1821
                                                  42754                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  DEPARTMENT OF HEALTH AND                                Electronic Submissions                                information you claim to be confidential
                                                  HUMAN SERVICES                                            Submit electronic comments in the                   with a heading or cover note that states
                                                                                                          following way:                                        ‘‘THIS DOCUMENT CONTAINS
                                                  Food and Drug Administration                                                                                  CONFIDENTIAL INFORMATION.’’ The
                                                                                                            • Federal eRulemaking Portal:
                                                                                                          https://www.regulations.gov. Follow the               Agency will review this copy, including
                                                  21 CFR Part 1141                                                                                              the claimed confidential information, in
                                                                                                          instructions for submitting comments.
                                                                                                          Comments submitted electronically,                    its consideration of comments. The
                                                  [Docket No. FDA–2019–N–3065]                            including attachments, to https://                    second copy, which will have the
                                                                                                          www.regulations.gov will be posted to                 claimed confidential information
                                                  RIN 0910–AI39                                           the docket unchanged. Because your                    redacted/blacked out, will be available
                                                                                                          comment will be made public, you are                  for public viewing and posted on
                                                  Tobacco Products; Required Warnings                     solely responsible for ensuring that your             https://www.regulations.gov. Submit
                                                  for Cigarette Packages and                              comment does not include any                          both copies to the Dockets Management
                                                  Advertisements                                          confidential information that you or a                Staff. If you do not wish your name and
                                                                                                          third party may not wish to be posted,                contact information to be made publicly
                                                  AGENCY:    Food and Drug Administration,                such as medical information, your or                  available, you can provide this
                                                  HHS.                                                    anyone else’s Social Security number, or              information on the cover sheet and not
                                                  ACTION:   Proposed rule.                                confidential business information, such               in the body of your comments and you
                                                                                                          as a manufacturing process. Please note               must identify this information as
                                                  SUMMARY:   The Food and Drug                            that if you include your name, contact                ‘‘confidential.’’ Any information marked
                                                  Administration (FDA, the Agency, or                     information, or other information that                as ‘‘confidential’’ will not be disclosed
                                                  we) is issuing a proposed rule to                       identifies you in the body of your                    except in accordance with 21 CFR 10.20
                                                  establish new required cigarette health                 comments, that information will be                    and other applicable disclosure law. For
                                                  warnings for cigarette packages and                     posted on https://www.regulations.gov.                more information about FDA’s posting
                                                  advertisements. The proposed rule                         • If you want to submit a comment                   of comments to public dockets, see 80
                                                  would implement a provision of the                      with confidential information that you                FR 56469, September 18, 2015, or access
                                                  Family Smoking Prevention and                           do not wish to be made available to the               the information at: http://www.gpo.gov/
                                                  Tobacco Control Act (Tobacco Control                    public submit the comment as a written/               fdsys/pkg/FR-2015-9-18/pdf/2015-
                                                  Act) that requires FDA to issue                         paper submission and in the manner                    23389.pdf.
                                                  regulations requiring color graphics                    detailed (see ‘‘Written/Paper                            Docket: For access to the docket to
                                                  depicting the negative health                           Submissions’’ and ‘‘Instructions.’’)                  read background documents or the
                                                  consequences of smoking to accompany                                                                          electronic and written/paper comments
                                                                                                          Written/Paper Submissions                             received, go to https://
                                                  new textual warning statements. The
                                                  Tobacco Control Act amends the                            Submit written/paper submissions as                 www.regulations.gov and insert the
                                                  Federal Cigarette Labeling and                          follows:                                              docket number, found in brackets in the
                                                  Advertising Act (FCLAA) of 1965 to                        • Mail/Hand Delivery/Courier (for                   heading of this document, into the
                                                  require each cigarette package and                      written/paper submissions): Dockets                   ‘‘Search’’ box and follow the prompts
                                                  advertisement to bear one of the new                    Management Staff (HFA–305), Food and                  and/or go to the Dockets Management
                                                  required warnings. This proposed rule,                  Drug Administration, 5630 Fishers                     Staff, 5630 Fishers Lane, Rm. 1061,
                                                  once finalized, would specify the color                 Lane, Rm. 1061, Rockville, MD 20852.                  Rockville, MD 20852.
                                                  graphics that must accompany the new                      • For written/paper comments                           Submit comments on information
                                                  textual warning statements. FDA is                      submitted to the Dockets Management                   collection issues under the Paperwork
                                                  proposing to take this action to promote                Staff, FDA will post your comment, as                 Reduction Act of 1995 to the Office of
                                                  greater public understanding of the                     well as any attachments, except for                   Management and Budget (OMB) in the
                                                  negative health consequences of                         information submitted, marked and                     following ways:
                                                  cigarette smoking.                                      identified, as confidential, if submitted                • Fax to the Office of Information and
                                                                                                          as detailed in ‘‘Instructions.’’                      Regulatory Affairs, OMB, Attn: FDA
                                                  DATES: Submit either electronic or                        Instructions: All submissions received
                                                  written comments on the proposed rule                                                                         Desk Officer, FAX: 202–395–7285, or
                                                                                                          must include the Docket No. FDA–                      email to oira_submission@omb.eop.gov.
                                                  by October 15, 2019. Submit comments                    2019–N–3065 for ‘‘Tobacco Products;
                                                  on information collection issues under                                                                        All comments should be identified with
                                                                                                          Required Warnings for Cigarette                       the title, ‘‘Tobacco Products; Required
                                                  the Paperwork Reduction Act of 1995 by                  Packages and Advertisements.’’
                                                  September 16, 2019.                                                                                           Warnings for Cigarette Packages and
                                                                                                          Received comments, those filed in a                   Advertisements.’’
                                                  ADDRESSES:   You may submit comments                    timely manner (see ADDRESSES), will be
                                                  as follows. Please note that late,                      placed in the docket and, except for                  FOR FURTHER INFORMATION CONTACT:
                                                  untimely filed comments will not be                     those submitted as ‘‘Confidential                     Courtney Smith or Daniel Gittleson,
                                                  considered. Electronic comments must                    Submissions,’’ publicly viewable at                   Office of Regulations, Center for
                                                  be submitted on or before October 15,                   https://www.regulations.gov or at the                 Tobacco Products, Food and Drug
                                                  2019. The https://www.regulations.gov                   Dockets Management Staff between 9                    Administration, Document Control
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  electronic filing system will accept                    a.m. and 4 p.m., Monday through                       Center, Bldg. 71, Rm. G335, 10903 New
                                                  comments until 11:59 p.m. Eastern Time                  Friday.                                               Hampshire Ave., Silver Spring, MD
                                                  at the end of October 15, 2019.                           • Confidential Submissions—To                       20993–0002, 877–287–1373, email:
                                                  Comments received by mail/hand                          submit a comment with confidential                    AskCTPRegulations@fda.hhs.gov.
                                                  delivery/courier (for written/paper                     information that you do not wish to be                  With regard to the information
                                                  submissions) will be considered timely                  made publicly available, submit your                  collection: Amber Sanford, Office of
                                                  if they are postmarked or the delivery                  comments only as a written/paper                      Operations, Food and Drug
                                                  service acceptance receipt is on or                     submission. You should submit two                     Administration, Three White Flint
                                                  before that date.                                       copies total. One copy will include the               North 10A–12M, 11601 Landsdown St.,


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                        Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 3 of 46 PageID #: 1822
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                         42755

                                                  North Bethesda, MD 20852, PRAStaff@                     for cigarette packages and                            cigarette health warnings, once
                                                  fda.hhs.gov.                                            advertisements. These new cigarette                   finalized, would appear prominently on
                                                  SUPPLEMENTARY INFORMATION:                              health warnings would consist of                      cigarette packages and in cigarette
                                                                                                          textual warning statements                            advertisements, occupying the top 50
                                                  Table of Contents                                       accompanied by color graphics                         percent of the area of the front and rear
                                                  I. Executive Summary                                    depicting the negative health                         panels of cigarette packages and at least
                                                     A. Purpose of the Proposed Rule                      consequences of cigarette smoking. The                20 percent of the area at the top of
                                                     B. Summary of the Major Provisions of the            new cigarette health warnings, once                   cigarette advertisements.
                                                        Proposed Rule                                     finalized, would appear prominently on                   In addition, as required under the
                                                     C. Legal Authority                                                                                         FCLAA, the proposed rule would
                                                                                                          cigarette packages and in cigarette
                                                     D. Costs, Benefits, and Informational
                                                                                                          advertisements, occupying the top 50                  establish marketing requirements that
                                                        Effects
                                                  Table of Abbreviations/Commonly Used                    percent of the area of the front and rear             would include the random display and
                                                        Acronyms in This Document                         panels of cigarette packages and at least             distribution of the required warnings for
                                                  II. Background                                          20 percent of the area at the top of                  cigarette packages and quarterly
                                                     A. Need for the Regulation                           cigarette advertisements.                             rotations of the required warnings for
                                                     B. History of the Rulemaking                            Cigarette smoking remains the leading              cigarette advertisements. A tobacco
                                                     C. Incorporation by Reference                        cause of preventable disease and death                product manufacturer, distributor, or
                                                  III. Legal Authority                                    in the United States and is responsible               retailer would be required to submit a
                                                  IV. Cigarette Use in the United States and the          for more than 480,000 deaths per year.                plan for the random and equal display
                                                        Resulting Health Consequences
                                                     A. Smoking Prevalence and Initiation in
                                                                                                          Smoking causes more deaths each year                  and distribution of the required
                                                        the United States                                 than human immunodeficiency virus,                    warnings on packages and the quarterly
                                                     B. Negative Health Consequences of                   illegal drug use, alcohol use, motor                  rotation in advertisements for approval
                                                        Smoking                                           vehicle injuries, and firearm-related                 by FDA. In addition, the proposed rule
                                                  V. Data Concerning Cigarette Health                     incidents combined. In developing this                would require each tobacco product
                                                        Warnings                                          proposed rule, FDA determined that the                manufacturer required to randomly and
                                                     A. The Current 1984 Surgeon General’s                public holds misperceptions about the                 equally display and distribute warnings
                                                        Warnings Are Inadequate                           health risks caused by smoking and that               on packaging or quarterly rotate
                                                     B. Cigarette Health Warnings That Are                warning statements focused on less-                   warnings on advertisements in
                                                        Noticeable, Lead to Learning, and
                                                        Increase Knowledge Will Promote Public
                                                                                                          known health consequences of smoking                  accordance with an FDA-approved plan,
                                                        Understanding About the Negative                  paired with concordant color graphics                 to maintain a copy of the FDA-approved
                                                        Health Consequences of Smoking                    would promote greater public                          plan, and to make the plan available for
                                                  VI. FDA’s Process for Developing and Testing            understanding of the risks associated                 inspection and copying by officers and
                                                        the Proposed Cigarette Health Warnings            with cigarette smoking, especially given              employees of FDA.
                                                     A. Review of the Negative Health                     that the existing Surgeon General’s                      FDA developed the new cigarette
                                                        Consequences of Cigarette Smoking                 warnings currently used in the United                 health warnings included in this
                                                     B. Developing Revised Textual Warning                States have been shown to go unnoticed                proposed rule through a science-based,
                                                        Statements                                        and be ‘‘invisible.’’ For the reasons                 iterative research process. The proposed
                                                     C. FDA’s Consumer Research Study on
                                                        Revised Textual Warning Statements
                                                                                                          discussed in the preamble to this                     warnings are intended to promote
                                                     D. Developing and Testing Images                     proposed rule, FDA has determined that                greater public understanding of the
                                                        Depicting the Negative Health                     the proposed new cigarette health                     negative health consequences of
                                                        Consequences of Smoking To                        warnings will advance the                             cigarette smoking.
                                                        Accompany the Textual Warning                     Government’s interest in promoting
                                                        Statements                                        greater public understanding of the                   C. Legal Authority
                                                     E. FDA’s Consumer Research Study on                  negative health consequences of                         This proposed rule is being issued in
                                                        New Cigarette Health Warnings                     cigarette smoking.                                    accordance with sections 201 and 202 of
                                                  VII. FDA’s Proposed Required Warnings                                                                         the Tobacco Control Act (Pub. L. 111–
                                                     A. FDA’s Proposed Required Warnings                  B. Summary of the Major Provisions of                 31), which amend section 4 of the
                                                  VIII. First Amendment Considerations                    the Proposed Rule
                                                  IX. Description of the Proposed Rule                                                                          FCLAA (15 U.S.C. 1333). This proposed
                                                     A. General Provisions (Proposed Subpart                This proposed rule would establish                  rule is also being issued based upon
                                                        A)                                                new required warnings to appear on                    FDA’s authorities related to misbranded
                                                     B. Required Warnings for Cigarette                   cigarette packages and in cigarette                   tobacco products under sections 903 (21
                                                        Packages and Advertisements (Proposed             advertisements. The proposed rule                     U.S.C. 387c); FDA’s authorities related
                                                        § 1141.10)                                        would implement a provision of the                    to records and reports under section 909
                                                     C. Misbranding of Cigarettes (Proposed               Tobacco Control Act that requires FDA                 (21 U.S.C. 387i); and FDA’s rulemaking
                                                        § 1141.12)                                        to issue regulations requiring color                  and inspection authorities under
                                                  X. Proposed Effective Dates                             graphics depicting the negative health
                                                  XI. Severability and Other Considerations                                                                     sections 701 (21 U.S.C. 371), 704 (21
                                                  XII. Preliminary Economic Analysis of
                                                                                                          consequences of smoking to accompany                  U.S.C. 374), and 905(g) (21 U.S.C.
                                                        Impacts                                           new textual warning statements. The                   387e(g)) of the Federal Food, Drug, and
                                                  XIII. Analysis of Environmental Impact                  Tobacco Control Act amends the                        Cosmetic Act (FD&C Act).
                                                  XIV. Paperwork Reduction Act of 1995                    FCLAA to require each cigarette package
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  XV. Federalism                                          and advertisement to bear one of the                  D. Costs, Benefits, and Informational
                                                  XVI. Consultation and Coordination With                 new required warnings. These new                      Effects
                                                        Indian Tribal Governments                         cigarette health warnings would consist                  The proposed new cigarette health
                                                  XVII. References                                        of textual warning statements                         warnings would promote greater public
                                                  I. Executive Summary                                    accompanied by color graphics, in the                 understanding of the negative health
                                                                                                          form of concordant photorealistic                     consequences of cigarette smoking by
                                                  A. Purpose of the Proposed Rule                         images, depicting the negative health                 presenting information about the health
                                                    This proposed rule would establish                    consequences of cigarette smoking. As                 risks of smoking to smokers and
                                                  new required cigarette health warnings                  required under the FCLAA, the new                     nonsmokers in a format that helps


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                         Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 4 of 46 PageID #: 1823
                                                  42756                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  people better understand these                                   TABLE OF ABBREVIATIONS/COMMONLY nearly 1.4 million U.S. youth (aged 12–
                                                  consequences. Despite the informational                           USED ACRONYMS IN THIS DOCU- 17 years) smoke cigarettes (defined as
                                                  effects of this proposed rule, there is a                         MENT—Continued                 past 30-day use) (Refs. 5 and 6). Results
                                                  high level of uncertainty around                                                                                          from the 2017 National Survey on Drug
                                                  quantitative economic benefits at this                          Abbreviation/                                             Use and Health demonstrate that, on
                                                                                                                                                   What it means            average, each day in the United States,
                                                  time, so we describe them qualitatively.                          acronym
                                                  The cost of this proposed rule consists                                                                                   about 2,000 youth under age 18 smoke
                                                  of initial and recurring labeling costs                        TCA state-               Textual warning statements        their first cigarette, and 320 youth
                                                  associated with changing cigarette labels                        ments.                   specified in section 4(1) of    become daily cigarette smokers (Ref. 7).
                                                                                                                                            the FCLAA.                         The health risks associated with
                                                  to accommodate the new cigarette                               TTB ................     Alcohol and Tobacco Tax
                                                  health warnings, design and operation                                                                                     cigarette smoking are significant.
                                                                                                                                            and Trade Bureau.
                                                  costs associated with the random and                           WHO ..............       World Health Organization.
                                                                                                                                                                            Cigarette smoking is the leading cause of
                                                  equal display and distribution of                                                                                         preventable disease and death in the
                                                  required cigarette health warnings for                                                                                    United States and is responsible for
                                                                                                                 II. Background
                                                  cigarette packages and quarterly                                                                                          more than 480,000 deaths per year (Ref.
                                                  rotations of the required warnings for                         A. Need for the Regulation                                 8). Smoking causes more deaths each
                                                  cigarette advertisements, advertising-                            To help inform consumers of the                         year than human immunodeficiency
                                                  related costs, and costs associated with                       potential hazards of cigarette smoking,                    virus, illegal drug use, alcohol use,
                                                  government administration and                                  Congress passed the FCLAA that                             motor vehicle injuries, and firearm-
                                                  enforcement of the rule. We estimate                           required that a printed text-only                          related incidents combined (Refs. 9 and
                                                  that, at the mean, the present value of                        warning appear on cigarette packages                       10). Over 16 million Americans alive
                                                  the costs of this proposed rule is about                                                                                  today live with disease caused by
                                                                                                                 (Pub. L. 89–92). The 1965 warning
                                                  $1.6 billion using a three percent                                                                                        smoking cigarettes (Ref. 8). In addition
                                                                                                                 requirement was modified by later
                                                  discount rate and roughly $1.2 billion                                                                                    to lung cancer, heart disease, and
                                                                                                                 amendments to the FCLAA, including
                                                  using a seven percent discount rate                                                                                       chronic obstructive pulmonary disease
                                                                                                                 the Comprehensive Smoking Education
                                                  (2018$). If the information provided by                                                                                   (COPD), smoking also causes numerous
                                                                                                                 Act of 1984 (Pub. L. 98–474), which
                                                  the cigarette health warning on each                                                                                      other serious health conditions that are
                                                                                                                 extended the warning requirement to
                                                  cigarette package was valued at about                                                                                     less-known effects of smoking and
                                                                                                                 cigarette advertising and updated the
                                                  $0.01 (for every pack sold annually                                                                                       exposure to secondhand smoke,
                                                                                                                 one warning to four warnings,
                                                  nationwide), then the benefits that                                                                                       including many types of cancer,
                                                                                                                 frequently referred to as the Surgeon
                                                  would be generated by the proposed                                                                                        premature birth, low birth weight,
                                                                                                                 General’s warnings.                                        sudden infant death syndrome (SIDS),
                                                  rule would equal or exceed the                                    The FCLAA has required the
                                                  estimated annual costs.                                                                                                   respiratory illnesses, clogged arteries,
                                                                                                                 inclusion of text-only warnings on                         reduced blood flow, diabetes,
                                                                                                                 cigarette packages and in cigarette                        rheumatoid arthritis, and vision
                                                   TABLE OF ABBREVIATIONS/COMMONLY                               advertisements for many years. As                          conditions such as age-related macular
                                                   USED ACRONYMS IN THIS DOCUMENT                                discussed in detail in section V.A, there                  degeneration and cataracts (Ref. 8).
                                                                                                                 is considerable evidence that the                             In developing this proposed rule, FDA
                                                   Abbreviation/                                                 Surgeon General’s warnings go largely
                                                                                    What it means                                                                           carefully examined the scientific
                                                     acronym
                                                                                                                 unnoticed and unconsidered by both                         literature, including the 2014 Surgeon
                                                  CDC ...............       Centers for Disease Control          smokers and nonsmokers. These                              General’s Report (Ref. 8), which
                                                                               and Prevention.                   warnings, which have not changed in                        identified 11 more health conditions
                                                  COPD .............        Chronic Obstructive Pul-             nearly 35 years, have been described as                    that have been established to have
                                                                               monary Disease.                   ‘‘invisible’’ (Ref. 1) and fail to convey                  sufficient evidence to infer a causal link
                                                  D.C. Cir ..........       United States Court of Ap-           relevant information in an effective way                   to cigarette smoking—the highest level
                                                                               peals for the District of         (Ref. 2 at p. 291). The Surgeon General’s
                                                                               Columbia Circuit.
                                                                                                                                                                            of evidence of causal inferences from
                                                                                                                 warnings also do not include any color                     the criteria applied in the Surgeon
                                                  EO ..................     Executive Order.
                                                  EPA ................      Environmental Protection
                                                                                                                 graphics.                                                  General’s Reports. Those health
                                                                               Agency.                              In 2009, in enacting the Tobacco                        conditions examined in the 2014
                                                  FCLAA ...........         Federal Cigarette Labeling           Control Act, Congress further amended                      Surgeon General’s Report are in
                                                                               and Advertising Act.              the FCLAA and directed FDA to issue                        addition to the more than forty unique
                                                  FD&C Act .......          Federal Food, Drug, and              new cigarette health warnings that                         health consequences already classified
                                                                               Cosmetic Act.                     would include a graphic component                          in previous Surgeon General’s Reports
                                                  FDA ................      Food and Drug Administra-            depicting the negative health                              as being caused by smoking and
                                                                               tion.                             consequences of smoking to accompany
                                                  FTC ................      Federal Trade Commission.
                                                                                                                                                                            exposure to secondhand smoke.
                                                                                                                 the new textual warnings (section 201 of                   Additional findings in the scientific
                                                  IOM ................      Institute of Medicine.
                                                  ITC–4 .............       International Tobacco Con-           the Tobacco Control Act). In enacting                      literature demonstrate that the U.S.
                                                                               trol Four Country Survey.         this legislation, Congress also provided                   public—including youth and adults,
                                                  NARA .............        National Archives and                that FDA may adjust the warnings if                        smokers and nonsmokers—holds
                                                                               Records Administration.           FDA found that such a change would                         misperceptions about the health risks
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  OFR ...............       Office of the Federal Reg-           promote greater public understanding of                    caused by smoking (Refs. 3 and 11–16).
                                                                               ister.                            the risks associated with the use of                       Through its review of the scientific
                                                  OMB ...............       Office of Management and             tobacco products (section 202 of the                       literature, as well as the Agency’s
                                                                               Budget.                           Tobacco Control Act).                                      science-based, iterative research and
                                                  PAD ................      Peripheral arterial disease.
                                                  PDF ................      Portable document format.
                                                                                                                    Approximately 34.3 million U.S.                         development process (described in
                                                  PVD ................      Peripheral vascular disease.         adults smoke cigarettes (defined as                        sections V and VI), FDA determined that
                                                  SES ................      Socioeconomic status.                smoking at least 100 cigarettes during                     having warning statements focused on
                                                  SIDS ...............      Sudden infant death syn-             their lifetime and now smoking                             less-known health consequences of
                                                                               drome.                            cigarettes every day or some days) and                     smoking accompanied by photorealistic


                                             VerDate Sep<11>2014          19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00004        Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                        Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 5 of 46 PageID #: 1824
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                                  42757

                                                  images can promote greater public                       denied the Government’s petition for                  website). Any material incorporated by
                                                  understanding of the risks associated                   panel rehearing and rehearing en banc,                reference must meet the Office of the
                                                  with cigarette smoking, especially given                and the Government decided not to seek                Federal Register’s (OFR) requirements
                                                  the unnoticed and ‘‘invisible’’ 1984                    further review of the Court’s ruling. In              for incorporating material by reference
                                                  Surgeon General’s warnings currently                    a letter to Congress on March 15, 2013,               (5 U.S.C 552(a) and 1 CFR part 51).
                                                  used in the United States (see section                  the U.S. Attorney General reported
                                                                                                                                                                III. Legal Authority
                                                  V.A).                                                   FDA’s intention to undertake research to
                                                    Therefore, consistent with section 4 of               support a new rulemaking consistent                      The Tobacco Control Act was enacted
                                                  the FCLAA (as amended by sections 201                   with the Tobacco Control Act (Ref. 17).               on June 22, 2009, amending the FD&C
                                                  and 202 of the Tobacco Control Act), we                    Central to FDA’s work since that time              Act and providing FDA with the
                                                  are proposing a set of textual warning                  has been evaluating how to address the                authority to regulate the manufacture,
                                                  label statements, to be accompanied by                  D.C. Circuit’s critiques of the prior rule            marketing, and distribution of tobacco
                                                  concordant color graphics depicting the                 and carefully considering how to                      products to protect the public health
                                                  negative health consequences of                         develop a research plan and rulemaking                and to reduce tobacco use by minors.
                                                  smoking, to appear on cigarette                         process that will provide a robust record             Section 201 of the Tobacco Control Act
                                                  packages and in cigarette                               for a new cigarette health warnings rule.             amends section 4 of the FCLAA to
                                                  advertisements. Specifically, we are                    Through extensive legal, scientific, and              require that nine new health warning
                                                  proposing to replace part 1141 to Title                 regulatory analyses, FDA developed a                  statements appear on cigarette packages
                                                  21 of the Code of Federal Regulations                   science-based, iterative research process             and in cigarette advertisements and
                                                  (21 CFR part 1141), and the new part                    for developing new cigarette health                   directs FDA to ‘‘issue regulations that
                                                  1141 would require new cigarette health                 warnings to put forth in this proposed                require color graphics depicting the
                                                  warnings 1 on cigarette packages and in                 rule that would advance the                           negative health consequences of
                                                  cigarette advertisements. These new                     Government’s substantial interest in                  smoking’’ to accompany the nine new
                                                  cigarette health warnings would consist                 promoting greater public understanding                health warning statements. Under
                                                  of up to 13 textual warning label                       of the negative health consequences of                section 201 of the Tobacco Control Act,
                                                  statements accompanied by color                         smoking. Because these cigarette health               FDA may adjust the type size, text, and
                                                  graphics depicting the negative health                  warnings, as shown through the robust                 format of the cigarette health warnings
                                                  consequences of smoking. As required                    scientific evidence described in detail in            as FDA determines appropriate so that
                                                                                                          sections VI–VII, are factual and                      both the color graphics and the
                                                  by section 4 of the FCLAA, the new
                                                                                                          accurate, advance the substantial                     accompanying textual warning label
                                                  cigarette health warnings would appear
                                                                                                          Government interest in promoting                      statements are clear, conspicuous, and
                                                  prominently on packages and in
                                                                                                          greater public understanding of the                   legible and appear within the specified
                                                  advertisements, occupying the top 50
                                                                                                          negative health consequences of                       area (15 U.S.C. 1333(d)).
                                                  percent of the area of the front and rear                                                                        Section 202(b) of the Tobacco Control
                                                  panels of cigarette packages and at least               smoking, and are not unduly
                                                                                                          burdensome, FDA believes the warnings                 Act also amends section 4 of the FCLAA
                                                  20 percent of the area at the top of                                                                          to add a new subsection 2 that permits
                                                  cigarette advertisements.                               would pass a First Amendment analysis
                                                                                                          under Zauderer v. Office of Disciplinary              FDA to, after providing notice and an
                                                    As described in section VII, FDA has                                                                        opportunity for the public to comment,
                                                  determined that the proposed new                        Counsel, 471 U.S. 626 (1985) (or, if
                                                                                                          applied, Central Hudson Gas & Elec.                   adjust the format, type size, color
                                                  cigarette health warnings will advance                                                                        graphics, and text of any of the label
                                                                                                          Corp. v. Pub. Serv. Comm’n, 447 U.S.
                                                  the Government’s interest in promoting                                                                        requirements, or establish the format,
                                                                                                          557 (1980)). After reviewing public
                                                  greater public understanding of the                                                                           type size, and text of any other
                                                                                                          comments and weighing additional
                                                  negative health consequences of                                                                               disclosures required under the FD&C
                                                                                                          scientific, legal, and policy
                                                  cigarette smoking.                                                                                            Act, if such a change would promote
                                                                                                          considerations, FDA intends to finalize
                                                  B. History of the Rulemaking                            some or all of the 13 cigarette health                greater public understanding of the risks
                                                                                                          warnings proposed in this rule.                       associated with the use of tobacco
                                                    In the Federal Register of June 22,                                                                         products. Such adjustments, including
                                                  2011 (76 FR 36628), FDA issued a final                  C. Incorporation by Reference                         adjustments to the text of some of the
                                                  rule entitled ‘‘Required Warnings for                      FDA is proposing to incorporate by                 warning statements and to the number
                                                  Cigarette Packages and                                  reference certain material entitled                   of proposed required warnings, are
                                                  Advertisements,’’ which specified nine                  ‘‘Required Cigarette Health Warnings.’’               included as part of this proposed rule.
                                                  images to accompany the nine textual                    We have included an electronic portable                  These requirements are supplemented
                                                  warning statements for cigarettes set out               document format (PDF) file, containing                by the FD&C Act’s misbranding
                                                  in the Tobacco Control Act. The final                   the proposed required warnings, as a                  provisions, which require that product
                                                  rule was challenged in court, and on                    reference in the docket (Ref. 18). Any                labeling and advertising include
                                                  August 24, 2012, the United States                      final rule would provide information on               required warnings. For example, a
                                                  Court of Appeals of the District of                     how to obtain the final electronic,                   tobacco product is deemed misbranded
                                                  Columbia vacated the rule and                           layered design files for each required                under section 903(a)(1) or (a)(7)(A) of
                                                  remanded the matter to the Agency. R.J.                 warning, as well as technical                         the FD&C Act if its labeling or
                                                  Reynolds Tobacco Co. v. Food & Drug                     specifications to help regulated entities             advertising is false or misleading in any
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  Administration, 696 F.3d 1205 (D.C. Cir.                appropriately select, crop, and scale the
                                                  2012), overruled on other grounds by                    warnings to ensure the required                          2 Section 201(a) of the Tobacco Control Act

                                                  Am. Meat Inst. v. U.S. Dep’t of Agric.,                 warnings are accurately reproduced                    amends section 4 of the FCLAA to add a new
                                                  760 F.3d 18, 22–23 (D.C. Cir. 2014) (en                                                                       subsection (d), ‘‘Graphic Label Statements,’’ which
                                                                                                          across various sizes and shapes of                    is codified at 15 U.S.C. 1333(d). Section 202(b) of
                                                  banc). On December 5, 2012, the Court                   cigarette packages and cigarette                      the Tobacco Control Act amends section 4 of the
                                                                                                          advertisements. FDA would also                        FCLAA to also add a new subsection (d), ‘‘Change
                                                    1 For the purposes of discussion throughout this                                                            in Required Statements,’’ which is also codified at
                                                  document, FDA uses the term ‘‘cigarette health
                                                                                                          provide instructions for how to access                15 U.S.C. 1333(d). Both provisions of the Tobacco
                                                  warnings’’ to refer to the required warnings we are     this material (e.g., via download through             Control Act are correctly codified as ‘‘15 U.S.C.
                                                  proposing.                                              FDA’s website or a file transfer protocol             1333(d).’’



                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                        Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 6 of 46 PageID #: 1825
                                                  42758                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  particular. Under section 201(n) of the                 youth become daily cigarette smokers                  adolescents who reported only smoking
                                                  FD&C Act (21 U.S.C. 321(n)), in                         (Ref. 7).                                             cigarettes, 42.6 percent reported having
                                                  determining whether labeling or                            Cigarettes remain the most commonly                strong cravings to smoke, a symptom of
                                                  advertising is misleading, FDA                          used tobacco product in the United                    nicotine dependence, in the past 30
                                                  considers, among other things, the                      States among adults, and a substantial                days (Ref. 20).
                                                  failure to reveal material facts                        percentage of U.S. adults are cigarette
                                                                                                          smokers (Ref. 5). Although cigarette                  B. Negative Health Consequences of
                                                  concerning the consequences that may                                                                          Smoking
                                                  result from the customary or usual use                  smoking prevalence has generally
                                                  of the product. Similarly, under section                declined over the past several decades,                  Cigarette smoking remains the leading
                                                  903(a)(8)(B) of the FD&C Act, a tobacco                 results from the 2017 National Health                 cause of preventable disease and death
                                                  product is deemed misbranded unless                     Interview Survey indicate that                        in the United States. The 2014 Surgeon
                                                  the manufacturer, packer, or distributor                approximately 34.3 million U.S. adults                General’s Report found that cigarette
                                                  includes in all advertisements and other                (or 14.0 percent of the U.S. adult                    smoking was responsible for an average
                                                  descriptive printed matter, which FDA                   population) are current cigarette                     of over 480,000 premature deaths in the
                                                  interprets as including packages, a brief               smokers (Ref. 5). Among these adult                   United States each year from 2005 to
                                                  statement of, among other things, the                   smokers, the vast majority—75 percent,                2009, of which almost 440,000 occurred
                                                  relevant warnings. Under section 701(a)                 or approximately 25.7 million people—                 because of active smoking (Ref. 8). The
                                                  of the FD&C Act, FDA has authority to                   smoke every day. Smoking prevalence                   report also found that cigarette smoking
                                                  issue regulations for the efficient                     remains higher than the national                      was directly responsible for 163,700
                                                  enforcement of the FD&C Act, and                        average among certain demographic                     deaths from cancer, 160,600 deaths from
                                                  sections 704 and 905(g) provide FDA                     subgroups of the adult population. For                circulatory conditions, and 113,100
                                                  with general inspection authority.                      example, among adults with differing                  deaths from pulmonary diseases each
                                                                                                          levels of education, the highest                      year. As a consequence of secondhand
                                                     Section 909 of the FD&C Act
                                                                                                          prevalence rates have been observed in                smoke exposure, there were an
                                                  authorizes FDA to require tobacco                                                                             additional 7,330 deaths from lung
                                                                                                          adults with lower education levels. Data
                                                  product manufacturers to establish and                                                                        cancer and 33,950 deaths from coronary
                                                                                                          indicate that 36.8 percent of adults with
                                                  maintain records, make reports, and                                                                           heart disease annually. Cigarette
                                                                                                          a General Education Development (GED)
                                                  provide such information as the Agency                                                                        smoking therefore accounted for 87
                                                                                                          certificate and 23.1 percent of adults
                                                  may by regulation reasonably require to                                                                       percent of deaths from lung cancer, 79
                                                                                                          with less than a high school diploma
                                                  ensure that a tobacco product is not                                                                          percent of deaths from COPD, and 32
                                                                                                          were current smokers in 2017,
                                                  adulterated or misbranded and to                                                                              percent of deaths from coronary heart
                                                                                                          compared with 7.1 percent of adults
                                                  otherwise protect public health.                                                                              disease in the United States from 2005
                                                                                                          with a college degree and 4.1 percent of
                                                  IV. Cigarette Use in the United States                  adults with a graduate degree (Ref. 5).               to 2009.
                                                  and the Resulting Health Consequences                      The National Youth Tobacco Survey                     It has also been estimated that
                                                                                                          is a nationally representative survey of              approximately 14 million U.S. adults
                                                    Cigarette smoking is the leading cause                U.S. students attending public and                    had serious medical conditions
                                                  of preventable disease and death in the                 private schools in grades 6 through 12.               attributable to cigarette smoking in 2009
                                                  United States and is responsible for                    The 2018 National Youth Tobacco                       (Ref. 21). COPD accounted for the
                                                  more than 480,000 deaths per year (Ref.                 Survey data showed that past 30-day                   largest number of these conditions with
                                                  8). Smoking causes more deaths each                     smoking prevalence among high school                  an estimated 7.5 million Americans
                                                  year than human immunodeficiency                        students was 8.1 percent, representing                living with this condition because of
                                                  virus (HIV), illegal drug use, alcohol                  1.2 million young people, of which 23.1               smoking. Other serious conditions for
                                                  use, motor vehicle injuries, and firearm-               percent were frequent smokers (defined                which smoking-attributable morbidity
                                                  related incidents combined (Refs. 9 and                 as cigarette use on 20 or more of the past            was estimated included heart attack (2.3
                                                  10). In addition to lung cancer, heart                  30 days) (Ref. 6). The data also showed               million cases), cancer (1.3 million
                                                  disease, and COPD, smoking also causes                  that past 30-day prevalence among                     cases), and stroke (1.2 million cases)
                                                  numerous other serious health                           middle school students was 1.8 percent,               (Ref. 21). Because individuals can live
                                                  conditions, including many types of                     representing 200,000 youth, of which                  for many years with some of these
                                                  cancer, premature birth, low birth                      19.7 percent were frequent smokers                    health conditions and, in some cases,
                                                  weight, SIDS, respiratory illnesses,                    (Ref. 6). These youth who have smoked                 smoking-attributable health conditions
                                                  clogged arteries, reduced blood flow,                   in the past 30 days are at particular risk            can develop after a smoker has stopped
                                                  diabetes, rheumatoid arthritis, and                     of becoming nicotine dependent                        smoking (e.g., lung cancer) (e.g., Ref.
                                                  vision conditions such as age-related                   through smoking. In one study, 22                     22), the morbidity burden from cigarette
                                                  macular degeneration and cataracts (Ref.                percent of 7th grade students who had                 smoking is expected to remain high.
                                                  8).                                                     initiated occasional smoking reported a                  Cigarette smoking also causes many
                                                                                                          symptom of nicotine dependence within                 other health conditions; however, the
                                                  A. Smoking Prevalence and Initiation in
                                                                                                          4 weeks after starting to smoke at least              link between smoking and these
                                                  the United States
                                                                                                          once per month (Ref. 19). Among 60                    conditions is less known to the public.
                                                    Approximately 34.3 million U.S.                       students with symptoms of nicotine                    For example, a meta-analysis found that
                                                  adults and nearly 1.4 million U.S. youth                dependence, 62 percent reported                       current smokers are twice as likely as
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  (aged 12–17 years) smoke cigarettes                     experiencing their first symptom before               never smokers to have age-related
                                                  (Refs. 5 and 6). Over 16 million                        smoking daily or began smoking daily                  macular degeneration (Ref. 23), a
                                                  Americans alive today live with disease                 only upon experiencing their first                    degenerative condition of the tissues of
                                                  caused by smoking cigarettes (Ref. 8).                  symptom (Ref. 19). An analysis of the                 the retina. Current smokers have also
                                                  Results from the 2017 National Survey                   2012 National Youth Tobacco Survey                    been found to have approximately 50
                                                  on Drug Use and Health demonstrate                      found that a substantial proportion of                percent higher risk of age-related
                                                  that, on average, each day in the United                adolescents that use tobacco report                   cataracts than never smokers according
                                                  States, about 2,000 youth under age 18                  symptoms of nicotine dependence, even                 to meta-analysis (Ref. 24). Cigarette
                                                  smoke their first cigarette, and 320                    with low levels of use (Ref. 20). Among               smokers have an increased risk of


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                        Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 7 of 46 PageID #: 1826
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                          42759

                                                  numerous circulatory and metabolic                      secondhand smoke include middle ear                   in-store cigarette advertisements are
                                                  conditions. Another meta-analysis                       disease, respiratory symptoms, impaired               typically located in areas of a store that
                                                  found that smokers have approximately                   lung function, lower respiratory illness,             are seen by a majority of consumers,
                                                  45 percent higher risk of diabetes than                 and SIDS, and it is estimated that 400                such as near the checkout counter, and
                                                  nonsmokers (Ref. 25). It is estimated                   infants die from SIDS due to exposure                 provide significant opportunities for
                                                  that 1.8 million Americans have                         to secondhand smoke each year (Ref. 8).               communicating with smokers and
                                                  diabetes due to smoking (Ref. 21) and                                                                         nonsmokers (Refs. 44–47). The
                                                                                                          V. Data Concerning Cigarette Health
                                                  that 9,000 Americans die of diabetes                                                                          inclusion of health warnings on
                                                                                                          Warnings
                                                  due to smoking each year (Ref. 8).                                                                            cigarette packages and in
                                                  Current smokers are nearly three times                  A. The Current 1984 Surgeon General’s                 advertisements therefore can provide a
                                                  as likely as never smokers to have                      Warnings Are Inadequate                               critical opportunity to help smokers and
                                                  peripheral arterial disease, a condition                   As described in this section, cigarette            nonsmokers of all ages better
                                                  that can lead to amputation of limbs                    warnings in the United States have not                understand the negative health
                                                  (Ref. 26). Male smokers have been found                 changed in nearly 35 years, and the size              consequences of smoking. Prominent
                                                  to be 40 to 50 percent more likely to                   and location of the warnings have not                 displays of such warnings are more
                                                  have erectile dysfunction due to                        changed in more than 50 years. The                    likely to be noticed and to impact
                                                  diminished blood flow than nonsmokers                   unchanged content of these health                     learning and knowledge than non-
                                                  (Refs. 27 and 28). Smokers also have                    warnings, as well as their small size and             prominent displays (Refs. 3, 4, 39, 48–
                                                  increased risk of many types of cancer,                 lack of an image, severely impairs their              50). The World Health Organization’s
                                                  beyond lung cancer. For example,                        ability to convey relevant information                (WHO) Framework Convention on
                                                  current smokers have been found to                      about the negative health consequences                Tobacco Control has also recommended
                                                  have almost four times the risk of                      of cigarette smoking in an effective way              large pictorial cigarette warnings on
                                                  bladder cancer as never smokers (Ref.                   (Ref. 2). Research has repeatedly                     tobacco products as a way to increase
                                                  29), and it has been estimated that                     illustrated that the current 1984                     public awareness about the negative
                                                  smoking is responsible for 5,000 bladder                warnings used in the United States                    health effects of tobacco use (Ref. 51).
                                                  cancer deaths in the United States each                 frequently go unnoticed or fail to                    Given the extreme risks cigarette
                                                  year (Ref. 30). Smoking has also been                   convey relevant information regarding                 smoking poses to the public health, new
                                                  established to cause cancers of the head                health risks (Ref. 4). Moreover, although             warnings, as described in detail below
                                                  and neck, such as oral cancer. The                      many members of the U.S. public                       and as included in this proposed rule,
                                                  American Cancer Society’s Cancer                        possess some general knowledge of the                 are critical to promote greater public
                                                  Prevention Study II found elevated                      harms of smoking, substantial gaps in                 understanding of the negative health
                                                  relative risks (i.e., the risk of the                   knowledge remain, and smokers have                    consequences of cigarette smoking.
                                                  conditions among smokers compared to                    misinformation regarding cigarettes and               1. The Current 1984 Surgeon General’s
                                                  nonsmokers) for current smoking of 10.9                 the negative health effects of smoking                Warnings Have Not Changed in Nearly
                                                  for males and 5.1 for females for lip, oral             (Refs. 36 and 37).                                    35 Years
                                                  cavity, and pharyngeal cancers (i.e.,                      Cigarette packages and advertisements
                                                  male smokers have 10.9 times higher                     can serve as an important channel for                    In response to the Surgeon General’s
                                                  risk of developing these cancers than                   communicating health information to                   first major report on smoking and health
                                                  male nonsmokers, and female smokers                     broad audiences that include both                     in 1964, Congress passed the FCLAA to
                                                  have 5.1 times higher risk of developing                smokers and nonsmokers. Daily                         require warning labels on all cigarette
                                                  these cancers than female nonsmokers)                   smokers, who in 2016 averaged 14.1                    packages. The text-only warning was
                                                  and 14.6 for males and 13.0 for females                 cigarettes per day, are potentially                   written in small print and located on
                                                  for laryngeal cancer (Ref. 31). These                   exposed to the warnings on packages                   one of the side panels of each cigarette
                                                  increased risks result in approximately                 over 5,100 times per year, and, because               package. It stated ‘‘CAUTION: Cigarette
                                                  4,900 deaths from lip, oral, and                        these packages are not always concealed               Smoking May Be Hazardous to Your
                                                  pharyngeal cancers and 3,000 deaths                     and are often visible to those other than             Health.’’ This language appeared on all
                                                  from laryngeal cancer from smoking in                   the person carrying the package,                      cigarette packages sold from January 1,
                                                  the United States each year (Ref. 30).                  warnings on those packages are                        1966, through October 31, 1970. In
                                                     Secondhand smoke exposure also                       potentially viewed by many others,                    1969, Congress passed the Public Health
                                                  increases disease risks, especially                     including nonsmokers (Refs. 38 and 40).               Cigarette Smoking Act (Pub. L. 91–222),
                                                  among infants and children. For                         Smokers and nonsmokers, including                     which slightly modified the warning
                                                  example, secondhand smoke exposure                      adolescents, also are frequently exposed              statement on cigarette packages, but did
                                                  has been found to be causally linked to                 to cigarette advertising appearing in a               not require any warnings in cigarette
                                                  stroke, lung cancer, and other disease in               range of marketing channels, including                advertisements. The new warning
                                                  adults and lower respiratory illness in                 print and digital media, outdoor                      language, ‘‘Warning: The Surgeon
                                                  children (Ref. 8). Additionally, maternal               locations, and in and around retail                   General Has Determined That Cigarette
                                                  smoking (i.e., smoking while pregnant)                  establishments where tobacco products                 Smoking Is Dangerous to Health’’,
                                                  has been found to be associated with                    are sold (Refs. 42 and 43). The                       appeared on cigarette packages sold in
                                                  low birth weight (Ref. 32) and fetal                    importance of cigarette advertising is                the United States from November 1,
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  growth restriction (Ref. 33). The                       reflected in cigarette companies’                     1970, through October 11, 1985. In
                                                  California Environmental Protection                     substantial annual expenditures for                   1972, the Federal Trade Commission
                                                  Agency (EPA) has estimated that there                   cigarette advertising and promotion in                (FTC) issued consent orders requiring
                                                  are 24,500 cases of low birth weight due                the United States, which totaled $1.3                 six major cigarette manufacturers and
                                                  to maternal exposure to secondhand                      billion in 2017 (not including the price              distributors to include in all of their
                                                  smoke (referred to as ‘‘environmental                   discounts paid to cigarette retailers and             cigarette advertisements a clear and
                                                  tobacco smoke’’) in the United States                   wholesalers to help lower the price of                conspicuous disclosure of the same
                                                  per year (Ref. 34). Other health                        cigarettes to consumers) (Ref. 41). Retail            warning required to be on packages (Ref.
                                                  consequences in children exposed to                     displays of cigarette packages and other              35).


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                        Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 8 of 46 PageID #: 1827
                                                  42760                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                     In 1981, the FTC issued a report to                  processing models describe how                           As discussed in the following
                                                  Congress that concluded that the                        information is gathered from the senses               paragraphs, researchers have also found
                                                  cigarette health warnings had little                    and is stored and processed in the brain              that the current 1984 Surgeon General’s
                                                  effect on public awareness and attitudes                (Ref. 111). Message processing is                     warnings are largely unnoticed and
                                                  toward smoking. The FTC report stated                   important to learning and                             unconsidered by both smokers and
                                                  that the existing warning likely was                    understanding. Once an individual                     nonsmokers. This is in accord with the
                                                  ineffective because it: (1) Was                         notices a warning, he or she mentally                 findings of a major report on tobacco
                                                  overexposed and worn out; (2) lacked                    stores the information found in the                   policy in the United States by the
                                                  novelty; (3) was too abstract; and (4)                  warning and gives meaning to that                     Institute of Medicine (IOM) in 2007,
                                                  lacked personal relevance (Ref. 52).                    information (Ref. 112). The individual                which stated that the 1984 warnings on
                                                     Subsequently, Congress again                         mentally processes the information and                U.S. cigarette packages are both
                                                  modified cigarette warnings by enacting                 builds on it, which helps them better                 ‘‘unnoticed and stale’’ (Ref. 2 at p. 291).
                                                  the Comprehensive Smoking Education                     recall and remember the information                   Similar conclusions were drawn in a
                                                  Act of 1984 (Pub. L. 98–474), which                     (Refs. 43 and 113). How much the                      study with a nationally representative
                                                  required the following four rotational                  information is mentally processed,                    sample of middle and high school
                                                  health warnings on packages and                         reflected on, and thought about impacts               students in the United States in 2012.
                                                  advertisements: 3                                       how well the information is learned and               Less than half (46.9 percent) of students
                                                     • Surgeon General’s Warning:                         understood (Ref. 114).                                who saw a cigarette package with the
                                                  Smoking Causes Lung Cancer, Heart                          Attracting and maintaining attention               Surgeon General’s warning reported
                                                  Disease, Emphysema, and May                             is an important step in how                           seeing the warning ‘‘most of the time’’
                                                  Complicate Pregnancy.                                   communications, such as warning                       or ‘‘always’’ (Ref. 58).
                                                     • Surgeon General’s Warning:                         labels, can inform the public (Refs. 53                  Noticeability of the Surgeon General’s
                                                  Quitting Smoking Now Greatly Reduces                    and 54). Findings from the International              warnings is also low for adults. Findings
                                                  Serious Risks to Your Health.                           Tobacco Control Four Country Survey                   from the ITC–4 published in 2007 found
                                                     • Surgeon General’s Warning:                         (ITC–4) found that self-reports of                    that only 30 percent of U.S. adult
                                                  Smoking by Pregnant Women May                           noticing the health warnings on                       smokers noticed the warning ‘‘often’’ or
                                                  Result in Fetal Injury, Premature Birth                 cigarette packages were positively                    ‘‘very often’’ (Ref. 4). Even if people
                                                  and Low Birth Weight.                                   associated with health knowledge                      notice the warnings, less than 20
                                                     • Surgeon General’s Warning:
                                                                                                          among adults across the four countries                percent of smokers in the United States
                                                  Cigarette Smoke Contains Carbon
                                                                                                          studied, including the United States                  report reading the warning text ‘‘often’’
                                                  Monoxide.
                                                                                                          (Ref. 3). However, eye-tracking studies,              or ‘‘very often’’ (Ref. 4). Moreover,
                                                     In addition, the law established the
                                                                                                          which assess attention to visual stimuli,             additional findings from the ITC–4
                                                  location and format for these warnings
                                                                                                          have documented low levels of attention               found that less than half (46.7 percent)
                                                  and mandated that they be rotated
                                                                                                          to the current Surgeon General’s                      of U.S. respondents considered cigarette
                                                  quarterly. Despite an FTC
                                                                                                          warnings in both adults and                           packages as a source of information on
                                                  recommendation to change the size and
                                                                                                          adolescents, meaning that they do not                 the negative health effects of smoking
                                                  shape of warnings, Congress retained
                                                                                                          attract attention (Refs. 55 and 56). One              compared to 84.3 percent of
                                                  the size and rectangular format of
                                                                                                          study of adolescents viewing tobacco                  respondents in Canada, where pictorial
                                                  previous warnings (Ref. 218 at pp. 11,
                                                                                                          advertisements found that the average                 health warnings are required (Ref. 3). A
                                                  12, 24, and 25; see also Ref. 52). As
                                                                                                          viewing time of the Surgeon General’s                 study in 2009 found that 60 percent of
                                                  implemented, for example, this means
                                                                                                          warnings amounted to only 8 percent of                U.S. adult smokers said they ‘‘never’’ or
                                                  the Surgeon General’s warnings have
                                                                                                          the total advertisement viewing time;                 ‘‘rarely’’ noticed warnings labels on
                                                  continued to be printed in small type on
                                                                                                          nearly half (43.6 percent) of adolescents             cigarette packages in the past month
                                                  one side panel of cigarette packages
                                                                                                          did not look at the warnings at all; and              (Ref. 59). More recently, an analysis of
                                                  from October 12, 1985, to the present.
                                                     Nearly 35 years have passed since                    about one-third (36.7 percent) did not                the Population Assessment of Tobacco
                                                  these changes and a substantial body of                 look at the warning long enough to read               and Health Study, an ongoing,
                                                  research shows that the current 1984                    any of its words (Ref. 55). In that study,            nationally representative, longitudinal
                                                  Surgeon General’s warnings do not                       adolescents were unable to recall the                 cohort study of adults and youth in the
                                                  effectively promote greater public                      content of the current Surgeon General’s              United States, found that the current
                                                  understanding of the negative health                    warnings or to correctly recognize the                health warnings on cigarette packages
                                                  consequences of smoking and that there                  warnings from a list, indicating that the             often go unnoticed (Refs. 60 and 61). In
                                                  are better approaches to cigarette health               current warnings are likely ineffective               the most recent publicly available data
                                                  warnings.                                               among adolescents (Ref. 55). Similarly,               (data collected from late 2016 through
                                                                                                          a study of middle school students who                 the end of 2017), nearly three-quarters
                                                  2. The Current 1984 Surgeon General’s                   viewed tobacco advertisements with the                (73.5 percent) of the U.S. population,
                                                  Warnings Do Not Effectively Inform the                  Surgeon General’s warnings found the                  including both youth and adults,
                                                  Public Because They Do Not Attract                      total amount of time spent focusing on                indicated they ‘‘never’’ or ‘‘rarely’’
                                                  Attention, Are Not Remembered, and Do                   the warning statement averaged slightly               noticed the health warnings on cigarette
                                                  Not Prompt Thoughts About the Risks of                  less than one second (Ref. 56). Similar               packages in the past 30 days (Ref. 61)
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  Smoking                                                 evidence that the Surgeon General’s                   (data available at https://
                                                     Pictorial cigarette warnings that                    warnings do not attract attention was                 www.icpsr.umich.edu/icpsrweb/
                                                  increase message processing will aid                    found with a sample of adult smokers in               NAHDAP/studies/36231). Among U.S.
                                                  consumer understanding of the negative                  2011 who were instructed to look at a                 youth and adults who have noticed
                                                  health consequences of smoking.                         tobacco advertisement with a warning                  cigarette health warnings in the past 30
                                                  Cognitive theories and information                      for 30 seconds, and of that time                      days, 52.0 percent of youth and 53.5
                                                                                                          participants spent an average of only 2.8             percent of adults responded that they
                                                    3 Slightly different health warnings were required    seconds looking at the Surgeon                        ‘‘never’’ or ‘‘rarely’’ read or looked
                                                  on outdoor billboard advertisements.                    General’s warning specifically (Ref. 57).             closely at the warnings in the past 30


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                        Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 9 of 46 PageID #: 1828
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                          42761

                                                  days (i.e., do not attract attention) (Ref.             understand its contents are to ask                    cause of cancer (Refs. 36 and 37).
                                                  61).                                                    whether the message makes them think                  Additionally, a quarter of the sample
                                                     Other data support that adolescents                  about the message’s substantive                       did not know that smoking was still
                                                  also do not see or read, and do not                     information—showing an even deeper                    dangerous to health even without
                                                  remember, the current 1984 Surgeon                      understanding of the information being                inhaling (Refs. 36 and 37). Another
                                                  General’s warnings on cigarette                         communicated. These measures, often                   study of 776 adult and adolescent
                                                  packages and advertisements. A study of                 termed ‘‘cognitive elaboration,’’ are                 smokers and nonsmokers asked
                                                  ninth-grade students found that nearly                  well-validated and often used in studies              participants what illnesses are caused
                                                  one-third (27.8 percent) reported never                 of cigarette health warnings (See, e.g.,              by smoking (Ref. 15). Whereas the
                                                  seeing warning labels on cigarettes and                 Refs. 80 and 84). Research demonstrates               majority of respondents identified lung
                                                  nearly half (46.1 percent) could not                    that the current 1984 Surgeon General’s               cancer as a smoking-related lung
                                                  correctly identify the location of the                  warnings do not prompt thoughts about                 disease, only half mentioned
                                                  warnings on the package (Ref. 62).                      the risks of smoking, and they are also               emphysema (Ref. 15). A much smaller
                                                     Similar data suggest that people also                perceived to be ineffective at making                 proportion identified cardiovascular
                                                  failed to notice or read the current 1984               people think about those risks. Less                  disease (Ref. 15). Very few (3 to 7
                                                  Surgeon General’s warnings prior to the                 than 40 percent of U.S. adult smokers in              percent) named any other smoking-
                                                  1999 Master Settlement Agreement,                       the ITC–4 reported that the Surgeon                   related cancer (besides lung, mouth,
                                                  when cigarette advertising was common                   General’s warnings make them think                    throat, or gum cancer), such as
                                                  on outdoor billboards. One study of                     about the health risk of smoking, a level             pancreatic, cervical, bladder, or kidney
                                                  adults found that drivers could read the                that was consistent between 2002 and                  cancer (Ref. 15). Very few mentioned
                                                  entire warning message on only 5                        2005 (Ref. 4). In a study in Buffalo, NY,             negative cardiovascular effects, such as
                                                  percent of highway billboard                            62 percent of adult smokers reported                  hypertension, atherosclerosis,
                                                  advertisements and were only able to                    that the Surgeon General’s warning                    aneurisms, or stroke, as smoking-related
                                                  fully read the health warning on 18 of                  labels made them think ‘‘a little’’ or ‘‘not          illnesses. In addition, people
                                                  the 39 street billboards examined in the                at all’’ about the health risks of smoking            underestimated the percent of people
                                                  study (Ref. 63). All these results indicate             (Ref. 59). Participants in a randomized               diagnosed with lung cancer who would
                                                  that the current warnings are not                       clinical trial with smokers in California             die from the condition (Ref. 15).
                                                  appropriately conspicuous in                            and North Carolina reported that the                  Findings from another study indicate
                                                  advertisements compared to the rest of                  Surgeon General’s warnings made them                  that approximately one-third of U.S.
                                                  the advertising message, as discussed in                think about the warning message only a                adult smokers believe that cigarettes
                                                  more detail below.                                      little (an average of 2.3 on a scale of 1             have not been proven to cause cancer
                                                     Not only do the current Surgeon                      to 5) and made them think about the                   (Ref. 211).
                                                  General’s warnings not attract attention,               harms of smoking only somewhat (an
                                                  but they also are not remembered—and                                                                             Many studies show that the public
                                                                                                          average of 2.9 on a scale of 1 to 5) (Ref.
                                                  remembering is a key component to                                                                             has limited understanding of other
                                                                                                          65). That study also found that the
                                                  long-term understanding of the                                                                                smoking-related health consequences
                                                                                                          Surgeon General’s warnings were
                                                  information beyond surface-level                        perceived as not impactful (Ref. 65).                 such as impotence (Refs. 3, 12, 13, and
                                                  noticing of the information presented.                     Health communication research has                  67; U.S. studies); stroke (Refs. 15 and
                                                  Viewing time of U.S. cigarette warnings                 found that adolescents also report that               67; U.S. studies); gangrene (Ref. 12; U.S.
                                                  is positively associated with recall (Refs.             the current 1984 U.S. cigarette warnings              study); vision impairment/blindness
                                                  55 and 56). Studies have documented                     do not prompt thoughts about the health               (Refs. 11, 119, and 201; non-U.S.
                                                  low recall of warning statements for                    risks of smoking. Among a nationally                  studies); emphysema and chronic
                                                  both adults and adolescents. In a study                 representative sample of U.S. middle                  bronchitis (Ref. 11; non-U.S. study);
                                                  conducted with 13- to 17-year-olds who                  and high school students who reported                 other cancers outside of lung cancer,
                                                  viewed five tobacco advertisements                      seeing a cigarette package, less than one-            such as bladder cancer (Refs. 11, 13, 15,
                                                  containing Surgeon General’s warnings,                  third (30.4 percent) reported that                    and 67; both U.S. and non-U.S. studies);
                                                  only 19 percent were able to recall the                 cigarette warning labels made them                    the effects of secondhand smoke on
                                                  general theme of the warning statement                  think about health risks ‘‘a lot’’ (Ref. 58).         nonsmoker adults and children (Ref. 16;
                                                  (Ref. 55). In another study, only between               This proportion is even lower for                     non-U.S. study); and impacts on
                                                  20 and 53 percent of high school                        adolescent current smokers, as only 13.8              reproductive health and pregnancy
                                                  students could correctly recall each of                 percent reported that warnings made                   (Refs. 13 and 67; U.S. studies). Studies
                                                  the four Surgeon General’s warnings                     them think ‘‘a lot’’ about health risks               in the United States have also
                                                  even when they were provided with the                   (Ref. 58).                                            documented that people are largely
                                                  actual wording, and some incorrectly                                                                          unaware of the health risks of smoking
                                                  recalled having seen a warning that was                 3. There Remain Significant Gaps in                   specific to women, including infertility
                                                  not being used at the time (Ref. 62).                   Public Understanding About the                        (Refs. 13, 14, and 67), osteoporosis,
                                                  Similarly, low levels of recall were                    Negative Health Consequences of                       early menopause, spontaneous abortion,
                                                  found in a study with high school                       Cigarette Smoking                                     ectopic pregnancy, and cervical cancer
                                                  students who viewed tobacco                                Consumers suffer from a pervasive                  (Ref. 14 and 67). Research findings also
                                                  advertisements containing Surgeon                       lack of knowledge about and                           show gaps in public understanding of
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  General’s warnings. Although most                       understanding of the negative health                  the negative health effects of smoking
                                                  students (79 percent) reported seeing a                 consequences of smoking. A nationally                 during pregnancy. For example, one
                                                  warning, very few (15 percent) reported                 representative survey of 1,046 adult                  focus group study conducted in four
                                                  the warning statement’s concept and                     smokers found widespread                              U.S. cities with current smoking women
                                                  even fewer (6 percent) correctly                        misperceptions regarding cigarettes and               ages 18 to 30 years found that
                                                  reported its exact message (Ref. 64).                   the negative health effects of smoking                participants had low to moderate
                                                     Beyond being noticed and being                       (Refs. 36 and 37). Thirty-three percent of            awareness of smoking outcomes related
                                                  remembered, additional measures of                      adult smokers in the sample did not                   to pregnancy (Ref. 68). These findings
                                                  how well a message helps people                         know that cigarettes were a proven                    suggest that the public does not


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00009   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 10 of 46 PageID #: 1829
                                                  42762                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  understand the complete range of                        students found that participants who                  Malaysian pictorial cigarette warnings
                                                  illnesses caused by smoking, indicating                 viewed pictorial cigarette warnings with              in 2009, there was a significant increase
                                                  gaps in public understanding of the                     full color spent more time looking at the             in the percentage of smokers who
                                                  negative health consequences of                         warning compared to participants who                  reported noticing the health warnings
                                                  smoking.                                                either viewed black and white pictorial               often or very often (54.4 percent pre-
                                                                                                          warnings or text-only warnings (Ref.                  implementation compared to 67 percent
                                                  B. Cigarette Health Warnings That Are
                                                                                                          77).                                                  post-implementation) (Ref. 83). Another
                                                  Noticeable, Lead to Learning, and                          Communication theory and research                  study in the United States surveyed a
                                                  Increase Knowledge Will Promote Public                  explain the message characteristics that              sample of adolescents who had a parent,
                                                  Understanding About the Negative                        impact how an individual is exposed to,               guardian, or other household member
                                                  Health Consequences of Smoking                          attends to, comprehends, and                          who participated in a randomized
                                                    To understand a message, individuals                  understands the content of the message                controlled trial in which a single
                                                  must first attend to the message (i.e.,                 (Refs. 43, 78, and 79). Messaging that                pictorial or text-only warning was
                                                  notice and be made aware of the                         includes vivid features (e.g., images)                displayed on the parent’s cigarette
                                                  message), and then they must process                    increases attention to as well as                     package for 4 weeks (Ref. 94). The
                                                  the information in the message (i.e.,                   cognitive elaboration (or thinking about)             pictorial cigarette warnings drew greater
                                                  acquire knowledge of and learn that                     and processing of the message, which                  attention among adolescents in the
                                                  information) (Ref. 70). When introduced                 leads to increased message                            study, and adolescents more accurately
                                                  in other countries, pictorial cigarette                 comprehension (Ref. 80). Messages that                recalled the pictorial cigarette warning.
                                                  warnings have been shown to increase                    include vivid features, such as images,               In addition, the pictorial cigarette
                                                  understanding of the negative health                    are easier to imagine and are more                    warning was recognized from a list of
                                                  consequences of smoking (Refs. 3, 4, 39,                engaging compared to messages that do                 warnings more than the text-only
                                                  and 48). The following section describes                not include vivid features. An online                 cigarette warning.
                                                  studies that demonstrate how pictorial                  experiment with 2,156 adults that                        Studies demonstrate that increasing
                                                  cigarette warnings promote greater                      examined varying levels and                           notice of and attention to the
                                                  public understanding about the health                   combinations of vivid features (i.e.,                 information in a cigarette health
                                                  consequences of smoking as they: (1)                    testimonial images, identifying                       warning promotes understanding of the
                                                  Increase the noticeability of the                       information, nontestimonial explanatory               message. Data from the ITC–4 showed
                                                  warning’s messages; (2) increase                        statements, testimonial explanatory                   that noticing health warnings on
                                                  knowledge and learning of the negative                  statements, and contextual information)               cigarette packages was associated with
                                                  health consequences of smoking; and (3)                 found that increasing the number of                   increased knowledge about the health
                                                  benefit subpopulations that have                        vivid features of cigarette warnings                  consequences of smoking (Ref. 3).
                                                  disparities in knowledge about the                      increased engagement with the message                 Smokers who reported noticing the
                                                  negative health consequences of                         (Ref. 81).                                            cigarette health warnings were more
                                                  smoking. These studies incorporate                         a. Pictorial cigarette warnings                    likely to report believing that smoking
                                                  measures that evaluate the impact of                    increase attention to warning messages,               causes the specific health consequences
                                                  tobacco health warnings on                              which leads to increased understanding                contained in the warnings, compared to
                                                  understanding, many of which were                       of the negative health consequences of                those who did not notice the warnings.
                                                  drawn from the WHO’s International                      smoking.                                                 Once individuals notice and attend to
                                                  Agency for Research on Cancer                              Research supports the role of pictorial            the warning, they are able to store and
                                                  handbook on the methods for evaluating                  cigarette warnings in increasing                      process the information in the warning
                                                  tobacco control policies (Ref. 71).                     attention to and noticeability of                     that can be recalled later; these
                                                                                                          warnings about the harms of smoking.                  processes contribute to engagement with
                                                  1. Cigarette Health Warnings That Are
                                                                                                          More noticeable pictorial cigarette                   the message and lead to understanding.
                                                  Noticeable Will Lead to Increased
                                                                                                          warnings are more effective in                        The important role of attention in
                                                  Attention to the Warning Message
                                                                                                          communicating the harms of smoking                    message storing and processing is well
                                                     To promote understanding of the                      compared to text-only cigarette                       supported by research (see, e.g., Ref. 54).
                                                  content of a warning message,                           warnings in other countries as well as                For example, a study with smokers
                                                  individuals must first notice the                       in experimental studies conducted in                  found that the frequency of noticing a
                                                  warning and must be made aware of the                   the United States (Refs. 3, 49, 50, 82,               cigarette health warning was associated
                                                  information contained in that warning                   and 83). Pictorial cigarette warnings                 with frequency of thinking about the
                                                  (Refs. 53 and 54). In the scientific                    result in higher noticeability of and                 dangers of smoking (Ref. 95). In
                                                  literature on consumer warnings,                        attention to the warning message                      addition, studies conducted in the
                                                  features that increase the noticeability of             compared to text-only cigarette                       United States with youth and adults
                                                  the warning label (also known as vivid                  warnings (Refs. 4, 48, 72, 77, 82–94).                have shown that longer time spent
                                                  features, such as images) increase the                  One study using data from ITC-Canada                  looking at a cigarette health warning
                                                  likelihood that people will see and pay                 and ITC-Mexico assessed smokers’                      was associated with greater recall of the
                                                  attention to the warning message (Refs.                 reactions to cigarette health warnings                information found on the warning (Refs.
                                                  73 and 74). Physical features (e.g., use                (Ref. 48). During the study period,                   56, 57, and 217), indicating that
                                                  of pictures or color) that make a message               Mexico had text-only cigarette warnings               attention to a cigarette health warning
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  more noticeable increase attraction and                 while Canada had pictorial cigarette                  leads to storing of the warning content
                                                  attention to the message (Ref. 75). A                   warnings. Compared to adult smokers in                and later recall of that information.
                                                  meta-analysis found that warnings, not                  Mexico, Canadian adult smokers                           b. Pictorial cigarette warnings
                                                  specific to cigarette warnings, that                    reported greater levels of noticing the               increase the likelihood that consumers
                                                  include such features were more likely                  warning label and thinking about the                  will read, recall, and understand the
                                                  to attract attention than warnings                      harms of smoking. Another ITC study                   warnings.
                                                  without these features (Ref. 76). One                   assessed noticing warnings in a sample                   Research supports the role of pictorial
                                                  experiment among a sample of U.S.                       of Chinese and Malaysian adult smokers                cigarette warnings in increasing reading
                                                  adult smokers and middle school                         (Ref. 83). After introduction of the new              of and closely looking at the message


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 11 of 46 PageID #: 1830
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                          42763

                                                  warning as well as aiding                               and concluded that health warnings                    significantly more likely to report that
                                                  comprehension and understanding of                      increased correct knowledge about the                 smoking causes blindness compared to
                                                  the information contained in the                        negative health effects caused by                     smokers in countries where there were
                                                  message warning. In a United States-                    smoking (Ref. 39). That review                        no cigarette health warnings about
                                                  based experimental study, repeated                      concluded that pictorial cigarette                    blindness (Canada, the United Kingdom,
                                                  viewing of warning labels is associated                 warnings are significantly more likely to             and the United States) (Ref. 103). After
                                                  with increased recognition and memory                   draw attention, result in greater                     the introduction of the blindness
                                                  of the content of the label (Ref. 96).                  processing, and improve memory of the                 warning, Australian smokers were
                                                  Research on recorded eye movement                       health warning (Ref. 39). Summarizing                 dramatically more likely than before to
                                                  during reading of a warning label                       these effects among smokers, the                      report knowing that smoking causes
                                                  provides support for the link between                   National Cancer Institute concluded in                blindness (62 compared to 49 percent)
                                                  reading and comprehension of the                        its Tobacco Control Monograph 21 that                 (Ref. 103). Another study assessing
                                                  warning (Ref. 97). Measures of viewing                  large pictorial health warnings on                    smokers’ beliefs about the health effects
                                                  duration (e.g., how long the eyes are                   tobacco packages are effective in                     of smoking in South Australian smokers
                                                  fixed on specific words in the warning)                 increasing smokers’ knowledge (Ref.                   found that, post-implementation of
                                                  are associated with how much                            66).                                                  pictorial cigarette warnings, participants
                                                  participants are processing and can later                  Visual depictions of smoking-related               reported more health beliefs about
                                                  recall that information (Refs. 56, 97, and              disease in pictorial cigarette warnings               smoking-related negative health effects,
                                                  98).                                                    help address gaps in public                           such as blindness/eye damage, stroke,
                                                     Many studies support the finding that                                                                      harm to unborn babies, mouth cancer,
                                                                                                          understanding of the negative health
                                                  cigarette health warnings with vivid                                                                          throat cancer, blocked arteries, as
                                                                                                          consequences of smoking by providing
                                                  features (e.g., images) are read and                                                                          compared to their health beliefs when
                                                                                                          new information beyond what is in the
                                                  looked at more closely compared to                                                                            previous text-only warnings were
                                                                                                          text of the warnings through reinforcing
                                                  those without these features (Refs. 83,                                                                       required (Ref. 105).
                                                                                                          and helping to depict and explain the
                                                  86, 92; non-U.S. studies). One study of                                                                          Research supports that exposure to
                                                                                                          health effect described in the text (Ref.
                                                  U.S. adult smokers showed that viewing                                                                        pictorial cigarette warnings leads to
                                                                                                          101; see also Ref. 39 at p. 330). Many
                                                  a pictorial cigarette warning led to                                                                          knowledge gains about the harms of
                                                                                                          studies have shown that exposure to
                                                  higher reported reading or looking                                                                            smoking among adolescents, whereas, as
                                                                                                          pictorial cigarette warnings promotes                 discussed earlier, the current 1984
                                                  closely at the warning, label memory
                                                  and recall, and perceived label                         knowledge of the negative health effects              Surgeon General’s warnings do not. A
                                                  credibility compared to text-only                       of smoking (Refs. 3, 48, and 102–107).                report of Canadian warnings indicated
                                                  cigarette warnings (Ref. 85). Another                   For example, a study using data from                  that pictorial cigarette warnings
                                                  study of U.S. adult smokers showed that                 ITC-Canada and ITC-Mexico assessed                    improved knowledge of specific
                                                  participants who had a pictorial                        smokers’ reactions to cigarette health                negative health effects of smoking
                                                  cigarette warning put on their packs                    warnings (Ref. 48). During the study                  among adolescents (e.g., increased
                                                  reported looking at the label more often                period, Mexico had text-only cigarette                knowledge of bladder cancer, impotence
                                                  and correctly recalled the label’s                      warnings while Canada had pictorial                   in men, mouth cancer, gum or mouth
                                                  contents more often than those with                     cigarette warnings. Compared to                       disease, reduced growth in babies
                                                  packs that had a text-only warning on                   smokers in Mexico, Canadian smokers                   during pregnancy, and strokes) (Ref.
                                                  them (Ref. 99). A study in Australia                    had higher levels of knowledge about                  108). One study that surveyed
                                                  found that students reported more                       smoking-related health outcomes, such                 Australian students in grades 8 through
                                                  frequent reading and attending to the                   as stroke, impotence, and mouth cancer.               12 found increases in the proportion of
                                                  pictorial cigarette warnings after they                 Another study using ITC–4 data showed                 students who recognized the smoking-
                                                  were introduced, as compared to when                    that Canadian smokers were almost                     related effects of mouth cancer and
                                                  text-only warnings were displayed (Ref.                 three times more likely than non-                     peripheral vascular disease after the
                                                  100).                                                   Canadian smokers to accurately believe                introduction of new pictorial cigarette
                                                                                                          that smoking causes impotence; during                 warnings on those topics (Ref. 100).
                                                  2. Pictorial Cigarette Warnings Can                     the time of the study, Canada was the                 Another study examined the effects of
                                                  Address Gaps in Public Understanding                    only country to require pictorial                     viewing health warnings on beliefs
                                                  About the Negative Health                               cigarette warnings and the only country               about the specific negative health effects
                                                  Consequences of Smoking                                 that had a warning about impotence                    of smoking among adult smokers and
                                                     a. Pictorial cigarette warnings                      (Ref. 3). Another study surveyed adult                adolescents (aged 16 to 18 years). For
                                                  increase knowledge and accurate health                  male smokers to assess changes in                     both adults and adolescents, exposure to
                                                  beliefs by addressing gaps in public                    awareness of health risks from smoking                pictorial cigarette warnings that
                                                  understanding about the negative health                 after Malaysia implemented new                        highlighted specific health topics led to
                                                  consequences of smoking.                                pictorial cigarette warnings (Ref. 102).              increases in correct beliefs about
                                                     Pictorial cigarette warnings increase                Findings showed that knowledge of                     smoking causing the specific health
                                                  consumer knowledge of the harmful                       health risks across 13 different health               topic in the warning. For some topics
                                                  effects of smoking, which promotes                      conditions was greater after pictorial                (e.g., smoking causes strokes, smoking
                                                  greater public understanding of the                     cigarette warnings were introduced in                 causes impotence), increases in correct
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  negative health consequences of                         Malaysia (Ref. 102). In March 2007,                   health beliefs were only found in
                                                  smoking. Numerous non-U.S. studies                      Australia became the first country to                 adolescents and not adults (Ref. 106).
                                                  support the role of pictorial cigarette                 implement pictorial cigarette warning                    There are a small number of recent
                                                  warnings in promoting knowledge gains                   on cigarette packages with the message                studies conducted in the United States
                                                  in cigarette-related health risks after                 that smoking causes blindness. ITC data               that failed to find an effect of pictorial
                                                  implementation of those warnings (Refs.                 from adult smokers were analyzed                      cigarette warnings on increasing health
                                                  3, 39, 48, 49, 100, 102–107, 202, and                   assessing knowledge that smoking                      beliefs about the negative effects of
                                                  203). One review examined health                        causes blindness (Ref. 103). Findings                 smoking (Refs. 77, 84, 109, and 110).
                                                  warning messages on tobacco products                    indicated that Australian smokers were                The failure in those studies to find an


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 12 of 46 PageID #: 1831
                                                  42764                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  association between exposure to                            One way to process information found               showed that approximately 6 years after
                                                  pictorial cigarette warnings and                        in a health message includes thinking                 the introduction of pictorial cigarette
                                                  increased health beliefs may be partly or               about the message’s content. Research                 warnings in Canada, more than 90
                                                  fully attributable to the fact that, as                 (from both U.S. and international                     percent of Canadian youth agreed that
                                                  previously described, the public already                studies) has demonstrated that pictorial              the pictorial cigarette warnings had
                                                  has a high pre-existing level of                        cigarette warnings lead to increased                  provided them with important and
                                                  knowledge of the specific health                        thinking (i.e., ‘‘cognitive elaboration’’)            accurate information about the negative
                                                  consequences described in the warnings                  about the content of the warning (Refs.               health effects of smoking cigarettes (Ref.
                                                  tested in those studies, some of which                  49, 83, 84, 86, 87, 100, 102, 104, and                108). Pictorial cigarette warnings can
                                                  included warning statements set forth                   115). For example, one study of U.S.                  also serve as effective sources of
                                                  by Congress in the Tobacco Control Act.                 adult smokers found that participants                 information for youth with smoking
                                                  For example, a few studies have found                   who were exposed to pictorial cigarette               parents. One study interviewed
                                                  increases in knowledge only of less-                    warnings processed the information in                 adolescents whose parents received
                                                  known conditions (e.g., blindness) but                  deeper ways, such as thinking about                   pictorial warnings on their cigarette
                                                  not of more well-known negative health                  their own health problems (e.g.,                      packages as part of a randomized
                                                  effects (e.g., lung cancer) (Refs. 12 and               diabetes) in the context of smoking (Ref.             clinical trial (Ref. 117). When asked
                                                  105). Notably, the increases in health                  99). Participants assigned to view                    about the pictorial cigarette warnings,
                                                  beliefs from pictorial warnings were                    pictorial cigarette warnings had more                 adolescents described how the warnings
                                                  greatest for negative health effects that               accurate recall and were better able to               caught their attention. While many
                                                  started with lower levels of prior beliefs              describe the content of the warning                   already reported believing that smoking
                                                  about that health condition, such as                    compared to those assigned to view the                was dangerous before seeing the
                                                  gangrene and stroke (Ref. 12). This                     text-only warnings (Ref. 99). A meta-                 warnings, viewing the warnings
                                                  suggests that the impact of cigarette                   analysis of experimental studies                      strengthened and reinforced beliefs
                                                  warnings on knowledge is greatest for                   conducted in twenty countries                         about the negative health consequences
                                                  topics that are not well known to the                   compared pictorial cigarette warnings to              of smoking.
                                                  public.                                                 text-only cigarette warnings (Ref. 50).                  In the health communication
                                                     In summary, pictorial cigarette                      Compared to text-only warnings,                       scientific literature, messages that are
                                                  warnings that convey the risk of specific               pictorial cigarette warnings elicited                 accompanied by images closely linked
                                                  negative health effects from smoking                    more thinking about the message                       to the message content (i.e., concordant)
                                                  can increase beliefs and knowledge                      content (Ref. 50). Another study had                  are shown to increase the likelihood
                                                  about the health consequences of                        U.S. adolescent and adult participants                that consumers will comprehend the
                                                  smoking, particularly for negative health               view one of nine pictorial cigarette                  message (Ref. 118). Because of this,
                                                  effects that are less known.                            warnings (Ref. 116). Exposure to
                                                     b. Pictorial cigarette warnings                                                                            pictorial cigarette warnings increase
                                                                                                          pictorial cigarette warnings caused                   understandability and learning of the
                                                  increase information processing and                     individuals to think about family
                                                  learning of new information about the                                                                         message. After implementation of
                                                                                                          members who smoke or how smoking                      Australia’s pictorial cigarette warnings,
                                                  negative health consequences of                         could hurt the health of family members
                                                  smoking.                                                                                                      focus group research findings concluded
                                                                                                          (Ref. 116).
                                                     Pictorial cigarette warnings that                                                                          that images depicting the health
                                                                                                             ii. Pictorial cigarette warnings lead to
                                                  increase message processing will aid                    exposure to and learning of new                       consequences of smoking provided new
                                                  consumer understanding of the negative                  information about the negative                        information beyond what was contained
                                                  health consequences of smoking.                         consequences of smoking to smokers                    in the text through providing a visual
                                                  Cognitive theories and information                      and nonsmokers.                                       explanation of the negative health
                                                  processing models describe how                             Health warnings on cigarette packages              effects noted in the text (Ref. 101). For
                                                  information is gathered from the senses                 can serve as prominent sources of health              example, very few participants were
                                                  and is stored and processed in the brain                information for both smokers and                      aware that smoking caused peripheral
                                                  (Ref. 111). Message processing is                       nonsmokers (Ref. 2). Daily smokers in                 vascular disease, and having an image of
                                                  important to learning and                               the United States, who in 2016 averaged               peripheral vascular disease provided a
                                                  understanding. Once an individual                       14.1 cigarettes per day, are potentially              visual explanation of the effects of the
                                                  notices a warning, he or she mentally                   exposed to the pictorial cigarette                    disease, which led to learning of the
                                                  stores the information found in the                     warnings on packages over 5,100 times                 consequences of smoking (Ref. 101).
                                                  warning and gives meaning to that                       per year, and, because these packages                 Studies in other countries have shown
                                                  information (Ref. 112). The individual                  are not always concealed and are often                that participants tend to rate pictorial
                                                  mentally processes the information and                  visible to those other than the person                cigarette warnings as being more
                                                  builds on it, which helps them better                   carrying the package, information found               informative than text-only warnings
                                                  recall and remember the information                     on those packages are potentially                     (Refs. 119 and 120). A study with U.S.
                                                  (Refs. 43 and 113). How much the                        viewed by many others, including                      young adult smokers and nonsmokers
                                                  information is mentally processed,                      nonsmokers (Refs. 38–40). Indeed, a                   evaluated the effect of pictorial cigarette
                                                  reflected on, and thought about impacts                 review of tobacco health warning                      warnings on learning (Ref. 121).
                                                  how well the information is learned and                 studies in more than 13 countries,                    Findings showed that participants rated
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  understood (Ref. 114). Health warnings                  including the United States, concluded                pictorial cigarette warnings higher in
                                                  are therefore frequently assessed by                    that pictorial warnings are an important              increasing personal understanding of
                                                  looking to how noticeable they are; how                 source of health information for smokers              the health consequences of smoking and
                                                  well remembered their content is; and                   as well as nonsmokers (Ref. 39).                      leading to learning new information
                                                  how much they prompt individuals to                        Pictorial cigarette warnings have also             compared to text-only warnings.
                                                  think about their content.                              been shown to be effective in                            c. Pictorial cigarette warnings can
                                                     i. Pictorial cigarette warnings lead to              communicating the health consequences                 increase understanding of the negative
                                                  increased thinking about the harms of                   of smoking to youth (Refs. 94 and 100).               health consequences of smoking across
                                                  smoking.                                                A report prepared for Health Canada                   diverse populations.


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 13 of 46 PageID #: 1832
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                          42765

                                                     Research has shown that being a                      the negative health effects of smoking                of those risks, particularly if the risks
                                                  member of a group with lower                            (Ref. 136).                                           are not commonly known (Refs. 130 and
                                                  socioeconomic status (SES), as                             Pictorial cigarette warnings are likely            131) (see section V.B). Measuring
                                                  measured by income and education                        to help reduce disparities among                      whether information is new helps
                                                  levels, is associated with having lower                 disadvantaged groups in consumer                      identify opportunities to improve
                                                  knowledge of the negative health                        understanding about the harms of                      understanding through increased
                                                  consequences of smoking; most smokers                   smoking. One study examined                           awareness. Additionally,
                                                  in the United States are in this group                  perceptions of pictorial cigarette                    communication science research has
                                                  (Refs. 5, 123, and 124). One study found                warnings among low-income adult                       found that people are more likely to pay
                                                  that knowledge about the negative                       smokers using in-depth interviews (Ref.               attention to information that is new, and
                                                  health effects of smoking was lower                     126). Some participants reported that                 attention plays a vital role in message
                                                  among older respondents, those with                     the image in the pictorial cigarette                  comprehension and learning (Ref. 128).
                                                  lower educational attainment, and those                 warning influenced their perceptions of                  As described in detail in this section,
                                                  from racial or ethnic minority groups                   smoking-related conditions because                    FDA undertook a science-based,
                                                  (Ref. 123). Some subpopulations, such                   they contained new information and                    iterative research and development
                                                  as specific racial or ethnic minority                   portrayed long-term health outcomes                   process to consider whether revisions to
                                                  groups (e.g., American Indian/Alaskan                   (e.g., diminished quality of life,                    the textual warning statements specified
                                                  Natives), those with a lower level of                   irreparable physical damage, death)                   in section 4(1) of the FCLAA (‘‘TCA
                                                  education, and those experiencing                       (Ref. 126).                                           statements’’) would promote greater
                                                  serious psychological distress (Ref. 5),                   Research has shown that pictorial
                                                                                                                                                                public understanding of the risks
                                                  are disproportionately represented in                   cigarette warnings increase
                                                                                                                                                                associated with smoking and then to
                                                  lower SES subgroups, which have lower                   understanding of the health
                                                                                                          consequences of smoking across diverse                develop and test paired concordant
                                                  access to health information and are                                                                          color graphics to accompany the textual
                                                  more likely to smoke cigarettes (Refs. 5,               settings and countries (Refs. 4, 87, 102,
                                                                                                          119, and 206–210). These findings                     warning statements. As part of this
                                                  204, and 205). Having a lower SES is                                                                          process, FDA examined the nine TCA
                                                  also associated with lower health                       demonstrate that pictorial cigarette
                                                                                                          warnings are effective for diverse                    statements to consider whether to revise
                                                  literacy compared to those with higher
                                                                                                          populations that differ in cultural,                  those statements to promote greater
                                                  SES (Ref. 125).
                                                                                                          racial, ethnic, and socioeconomic                     public understanding of the risks
                                                     One study compared data from higher
                                                  and lower income adult smokers who                      backgrounds. One large study that                     associated with cigarette smoking (see
                                                  participated in the ITC–4 and found that                randomized 3,371 adult smokers to view                sections VI.A–C), which included a
                                                  higher income smokers had 71 percent,                   either pictorial cigarette warnings or                review of the risks associated with
                                                  34 percent, and 83 percent higher odds                  text-only warnings found that                         cigarette smoking and a focus on
                                                  of reporting knowledge that smoking                     participants who viewed the pictorial                 negative health effects that are less
                                                  causes heart disease, stroke, and lung                  warnings had rated the warnings as                    known, less understood, or about which
                                                  cancer, respectively (Ref. 124).                        being significantly more noticeable and               the public holds misperceptions. After
                                                  However, another study found that,                      more credible compared to participants                considering this information, FDA
                                                  among nonsmoking Canadian                               who viewed the text-only warnings (Ref.               developed initial versions of revised
                                                  adolescents, having less spending                       127). No statistically significant                    textual warning statements (‘‘revised
                                                  money was associated with lower                         interactions were found between these                 statements’’). Based on FDA’s careful
                                                  knowledge of the negative health effects                results and race/ethnicity, education, or             review of the scientific literature on the
                                                  of smoking but that disparities in                      income, which suggests that the                       health risks associated with cigarette
                                                  knowledge were not as strong in                         pictorial warnings had consistently                   smoking, evaluation of the public’s
                                                  adolescent smokers as they were in                      greater noticeability and credibility                 general awareness and knowledge of
                                                  other studies with adults (Ref. 11).                    across all the study subpopulations than              those health risks, and assessment of the
                                                     In addition, smokers with less                       the text-only warnings (Ref. 127). Other              Agency’s own consumer research on
                                                  education may be less likely to notice                  research suggests that among lower SES                potential revised warning statements,
                                                  and recall health information in                        groups, pictorial cigarette warnings may              FDA determined there is sufficient
                                                  cigarette warnings (Refs. 69 and 72). In                lead to stronger effects in noticing the              support to propose adjusting some of
                                                  its 2007 report, the IOM expressed                      warning and thinking about smoking                    the text of the TCA statements, as
                                                  concern about the ability of consumers                  risks compared to those in higher SES                 authorized by section 4(d) of the FCLAA
                                                  with less education to recall the                       groups because of the added benefits of               (as amended by section 202(b) of the
                                                  information included in text-based                      the information contained in the                      Tobacco Control Act). While developing
                                                  messages (Ref. 2). The IOM (Ref. 2) cited               pictorial warning (Refs. 72 and 206).                 the revised statements, FDA worked in
                                                  a study of Canadian smokers’                            Collectively, the evidence demonstrates               parallel to develop color graphics, in the
                                                  knowledge about the country’s prior                     that pictorial cigarette warnings are                 form of photorealistic images, depicting
                                                  warning requirements, which, like the                   effective across diverse populations and              the negative health consequences of
                                                  current 1984 Surgeon General’s                          settings and likely will help reduce                  cigarette smoking to accompany the
                                                  warnings, only contained four textual                   disparities found in consumer                         statements (section 4(d) of the FCLAA;
                                                  warning statements. In that study,                      understanding about the harms of                      see section VI.D). Once FDA determined
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  compared to women with higher                           smoking.                                              there was sufficient support to propose
                                                  educational attainment, comparatively                                                                         adjusting the text of the required
                                                  fewer women with lower educational                      VI. FDA’s Process for Developing and                  warnings, identified textual warning
                                                  attainment were aware of messages that                  Testing the Proposed Cigarette Health                 statements for further testing, and
                                                  warn of the harmful effects of smoking                  Warnings                                              developed photorealistic images to
                                                  on life expectancy, heart disease, or                     Findings from the scientific literature             accompany those statements, we paired
                                                  pregnancy (Ref. 69). A study of pregnant                indicate that an important first step in              textual warning statements with
                                                  women found that those with lower                       promoting public understanding of                     concordant images to assess which
                                                  reading levels had less knowledge about                 health risks is to raise public awareness             statement-and-image pairings should be


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 14 of 46 PageID #: 1833
                                                  42766                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  considered for this proposed rule. FDA                     FDA considered the evidence                        prevention of the disease’’ (Ref. 154, p.
                                                  selected 16 statement-and-image                         presented in Surgeon General’s Reports                18).
                                                  pairings to test in a final quantitative                to identify all negative health                          Since the first Surgeon General’s
                                                  consumer research study. Results of this                consequences that are causally linked to              Report published in 1964, evidence of
                                                  study (described in section VI.E), along                cigarette smoking and exposure to                     the negative health consequences of
                                                  with FDA’s formative research, review                   secondhand smoke, including negative                  cigarette smoking and secondhand
                                                  of the scientific literature, and internal              health consequences causally linked to                smoke has expanded dramatically. For
                                                  scientific and public health                            cigarette smoking since the passing of                example, the 2014 Surgeon General’s
                                                  communications expertise, informed                      the Tobacco Control Act in 2009.                      Report, entitled ‘‘The Health
                                                  FDA’s selection of the 13 cigarette                     Surgeon General’s Reports provide                     Consequences of Smoking: 50 Years of
                                                  health warnings in this proposed rule.                  definitive syntheses of the available                 Progress’’ (Ref. 8), presented a robust
                                                  The following subsections describe each                 evidence on smoking and health and                    body of scientific evidence documenting
                                                  of these steps in more detail.                          use such evidence to reach conclusions                the health consequences from both
                                                     The Agency invites comment on the                    on causality that have public health                  smoking and exposure to secondhand
                                                  warnings proposed in this rule,                         implications (Ref. 8, p. 3). Surgeon                  smoke across a range of diseases and
                                                  including its proposed revisions to the                 General’s Reports classify the strength of            organ systems. In particular, the 2014
                                                  textual warning statements and its                      causal inferences in a four-level                     Surgeon General’s Report added eleven
                                                  proposed photorealistic images. Given                   hierarchy based upon work of the IOM                  diseases to the long list of diseases
                                                  the degree of public and stakeholder                    (now the National Academy of                          causally linked to cigarette smoking:
                                                  interest in this area, and the legal                    Medicine) and the International Agency                Liver cancer, colorectal cancer, age-
                                                  complexities involved, FDA also seeks                   for Research on Cancer (IARC) (Refs.                  related macular degeneration, orofacial
                                                  proposals for alternative text and images               200 and 212):                                         clefts from maternal smoking during
                                                  you believe would advance the                              • Evidence is sufficient to infer a                pregnancy, tuberculosis, stroke (for
                                                                                                          causal relationship.                                  adults), diabetes, erectile dysfunction,
                                                  Government’s interest in promoting
                                                                                                             • Evidence is suggestive but not                   ectopic pregnancy, rheumatoid arthritis,
                                                  greater public understanding of the
                                                                                                          sufficient to infer a causal relationship.            and impaired immune function (Ref. 8,
                                                  negative health consequences of
                                                                                                                                                                pp. 4–5). The health conditions
                                                  smoking. If proposing alternative text                     • Evidence is inadequate to infer the
                                                                                                                                                                established to be causally linked to
                                                  and images to those in this proposed                    presence or absence of a causal
                                                                                                                                                                cigarette smoking in the 2014 Surgeon
                                                  rule, please provide scientific                         relationship (which encompasses
                                                                                                                                                                General’s Report are in addition to the
                                                  information supporting that the                         evidence that is sparse, of poor quality,
                                                                                                                                                                more than 40 unique health
                                                  alternative text and images would, in                   or conflicting).
                                                                                                                                                                consequences of cigarette smoking and
                                                  fact, promote greater public                               • Evidence is suggestive of no causal              exposure to secondhand smoke
                                                  understanding of the negative health                    relationship (Refs. 154 at p. 18, 8 at pp.            determined by earlier studies (Ref. 8).
                                                  consequences of smoking. Proposals for                  3, 52, and 53).                                          FDA determined that some of the
                                                  alternative images should accompany                        These standardized determinations                  health conditions newly identified in
                                                  either one of FDA’s proposed textual                    consider factors such as the consistency              the 2014 Surgeon General’s Report
                                                  warning statements or an alternative                    of results; the strength of the association           represented an opportunity to educate
                                                  textual warning statement you are                       between smoking and specific health                   the public about negative health
                                                  proposing.                                              effects; specificity; temporality;                    consequences of cigarette smoking that
                                                                                                          coherence, plausibility, and analogy;                 are subject to particularly low
                                                  A. Review of the Negative Health
                                                                                                          biologic gradient (dose-response                      awareness and understanding.
                                                  Consequences of Cigarette Smoking
                                                                                                          evidence); and natural experiments (Ref.              Historically, the large majority of public
                                                     In determining whether FDA should,                   154 at pp. 21–23). The rigor and                      health messaging about the health risks
                                                  as authorized by section 4(d) of the                    consistent application of these causal                associated with cigarette smoking has
                                                  FCLAA, adjust the format, type size,                    standards has rendered Surgeon                        focused on a small subset of health
                                                  color graphics, and text of any of the                  General’s Reports the preeminent source               conditions, notably lung cancer and
                                                  label requirements to promote greater                   regarding whether cigarette smoking                   addiction. The current Surgeon
                                                  public understanding of the risks                       and exposure to secondhand smoke are                  General’s warnings for cigarette
                                                  associated with the use of tobacco                      causally related to specific negative                 packages and advertisements, which
                                                  products, FDA reviewed the scientific                   health consequences. Throughout this                  have not been updated for nearly 35
                                                  literature as well as available nationally              proposed rule, and in the context of the              years despite increasing evidence of
                                                  representative data on current consumer                 word ‘‘cause’’ or ‘‘causes’’ used in the              additional, serious negative health
                                                  knowledge and misperceptions about                      textual warning statements included                   effects of cigarette smoking, only
                                                  the health risks of smoking. Despite the                therein, FDA relied on the four-level                 include warnings on a limited number
                                                  current 1984 Surgeon General’s                          classification provided in the Surgeon                of health conditions (i.e., lung cancer,
                                                  warnings on cigarette packages and in                   General’s Reports. Further, the negative              heart disease, emphysema, pregnancy
                                                  cigarette advertisements, the literature                health consequences addressed in this                 complications, and general risks to
                                                  demonstrates that substantial                           proposed rule’s warnings are all rated at             health) (see section V for additional
                                                  proportions of U.S. smokers hold                        the highest level, meaning that the                   discussion of the current Surgeon
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  misperceptions about the health risks                   proposed warnings’ use of ‘‘cause’’ and               General’s warnings). Both U.S. and non-
                                                  associated with cigarette smoking,                      ‘‘causes’’ is uniformly based upon the                U.S. studies have found that consumers
                                                  particularly regarding cancer, heart                    strongest possible level of scientific                are largely unaware of the negative
                                                  disease, and other health conditions.                   inference: ‘‘Evidence is sufficient to                health consequences of cigarette
                                                  For more discussion, see section V.A.3                  infer a causal relationship’’ (Ref. 8 at p.           smoking not mentioned in current
                                                  (‘‘There Remain Significant Gaps in                     3). A causal relationship supported at                warnings as well as more specific
                                                  Public Understanding About the                          this level expresses ‘‘[t]he judgment that            information about the negative health
                                                  Negative Health Consequences of                         smoking causes a particular disease’’                 effects and their mechanisms (Refs. 3,
                                                  Cigarette Smoking’’).                                   and ‘‘has immediate implications for                  11, 13–16, 67, 145, and 213–215).


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 15 of 46 PageID #: 1834
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                                   42767

                                                  Additionally, and as discussed in                       and adult smokers (OMB control                           control number 0910–0848,
                                                  section V, the current Surgeon General’s                number 0910–0674, ‘‘Qualitative Study                    ‘‘Experimental Study on Warning
                                                  warnings often go unnoticed and are not                 on Cigarettes and Smoking: Knowledge,                    Statements for Cigarette Graphic Health
                                                  effective at informing the public of the                Beliefs, and Misperceptions’’), FDA                      Warnings’’). A secondary goal of this
                                                  health risks associated with cigarette                  gathered additional input on consumers’                  study was to inform the selection of
                                                  smoking.                                                awareness of the negative health                         health conditions and specific
                                                                                                          consequences of cigarette smoking and                    statements that, when paired with color
                                                  B. Developing Revised Textual Warning
                                                                                                          assessed initial consumer responses to                   graphics depicting the health conditions
                                                  Statements
                                                                                                          17 revised statements 4 and the nine                     described in the warning statements,
                                                     After FDA’s initial review of the                    TCA statements. These focus groups                       would form new cigarette health
                                                  scientific literature on cigarette                      provided FDA with qualitative feedback                   warnings for further testing.
                                                  smoking-related consumer knowledge                      on consumers’ comprehension of each
                                                  and misperceptions, as well as its                                                                               1. Study Design
                                                                                                          statement, the believability of the
                                                  epidemiological reviews of the causally                 content of each statement (e.g., that                       FDA’s study on revised textual
                                                  linked health conditions identified in                  smoking causes the health condition                      warning statements had two phases,
                                                  the recent Surgeon General’s Reports                    noted), if that health condition was new                 both of which were completed during a
                                                  and scientific literature, we evaluated                 information to participants, and other                   single online session. The study sample
                                                  whether revising some or all of the TCA                 feedback about the statement and how                     comprised 2,505 participants. This
                                                  statements to focus on negative health                  to make it more understandable or                        included adolescents (aged 13 to 17
                                                  effects that are less-known or less                     convey the intended message more                         years), half of whom were current
                                                  understood by consumers would                           clearly. Generally, participants reported                smokers and the rest of whom had never
                                                  promote greater public understanding of                 the initial revised statements presented                 smoked but were at risk for starting
                                                  the risks associated with cigarette                     new information more than the TCA                        smoking; younger adult (aged 18 to 24
                                                  smoking. FDA developed initial                          statements. FDA considered this                          years) current smokers; and older adult
                                                  versions of revised statements for                      information in identifying 15 revised                    (aged 25 years and older) current
                                                  further review, testing, and refinement.                statements 5 for further quantitative (see               smokers. Study participants in all age
                                                  These initial revised statements were                   section VI.C) and qualitative (see section               groups were randomly assigned to a
                                                  reviewed by FDA internal                                VI.D) testing.                                           condition that determined which
                                                  epidemiological experts to ensure that                                                                           warning statements they viewed during
                                                  the health conditions under                             C. FDA’s Consumer Research Study on                      the study. Participants in the control
                                                  consideration were causally linked to                   Revised Textual Warning Statements                       condition viewed the nine TCA
                                                  cigarette smoking or exposure to                          FDA next conducted a large                             statements. Participants in each of the
                                                  secondhand smoke, and that these                        quantitative consumer research study to                  treatment conditions viewed one of 15
                                                  smoking-attributed conditions were not                  assess which, if any, of the revised                     revised warnings statements plus 8 TCA
                                                  rare.                                                   warning statements would promote                         warning statements. Table 1 provides a
                                                     Through a series of 16 qualitative                   greater public understanding of the risks                list of the 9 TCA statements and 15
                                                  focus groups with adolescent smokers,                   associated with cigarette smoking as                     revised warning statements that FDA
                                                  adolescents at risk for starting smoking,               compared to the TCA statements (OMB                      evaluated in this study.

                                                                     TABLE 1—TCA AND REVISED STATEMENTS STUDIED IN FDA’S CONSUMER RESEARCH STUDY
                                                                         TCA statements (short name)                                                        Revised statements (short name)

                                                  WARNING: Cigarettes are addictive (addictive).                                       WARNING: Smoking causes mouth and throat cancer (mouth and
                                                  WARNING: Tobacco smoke can harm your children (harm children).                        throat cancer).
                                                  WARNING: Cigarettes cause fatal lung disease (fatal lung disease in                  WARNING: Smoking causes head and neck cancer (head and neck
                                                   smokers).                                                                            cancer).
                                                  WARNING: Cigarettes cause cancer (unspecified cancer).                               WARNING: Smoking causes bladder cancer, which can lead to bloody
                                                  WARNING: Cigarettes cause strokes and heart disease (strokes and                      urine (bladder cancer).
                                                   heart disease).                                                                     WARNING: Smoking during pregnancy causes premature birth (pre-
                                                  WARNING: Smoking during pregnancy can harm your baby (harm your                       mature birth).
                                                   baby).                                                                              WARNING: Smoking during pregnancy stunts fetal growth (stunts fetal
                                                  WARNING: Smoking can kill you (kill you).                                             growth).
                                                  WARNING: Tobacco smoke causes fatal lung disease in nonsmokers                       WARNING: Smoking during pregnancy causes premature birth and low
                                                   (fatal lung disease in nonsmokers).                                                  birth weight (low birth weight).
                                                  WARNING: Quitting smoking now greatly reduces serious risks to your                  WARNING: Secondhand smoke causes respiratory illnesses in chil-
                                                   health (quit now).                                                                   dren, like pneumonia (pneumonia).
                                                                                                                                       WARNING: Smoking can cause heart disease and strokes by clogging
                                                                                                                                        arteries (clogged arteries).
                                                                                                                                       WARNING: Smoking causes COPD, a lung disease that can be fatal
                                                                                                                                        (COPD).
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                                                                                                       WARNING: Smoking causes serious lung diseases like emphysema
                                                                                                                                        and chronic bronchitis (emphysema and chronic bronchitis).

                                                    4 FDA developed multiple revised versions of          the following 4 TCA statements: WARNING:                 described in these 4 statements are better-known
                                                  some TCA statements, developed no revised version       Cigarettes are addictive; WARNING: Smoking can           health consequences of smoking and that revised
                                                  for others, and also developed statements for which     kill you; WARNING: Tobacco smoke causes fatal            statements on these conditions likely would not
                                                  there is no TCA statement focused on that health        lung disease in nonsmokers; and WARNING:                 promote greater public understanding of the
                                                                                                          Quitting smoking now greatly reduces serious risks
                                                  condition.                                                                                                       negative health consequences of smoking more than
                                                                                                          to your health. FDA made this determination based
                                                    5 The 15 revised statements FDA refined for
                                                                                                          on focus group feedback and findings from the            either the relevant TCA statements themselves or
                                                  further testing did not include revised versions of     scientific literature suggesting the health conditions   new statements on different health conditions.




                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM    16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 16 of 46 PageID #: 1835
                                                  42768                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                            TABLE 1—TCA AND REVISED STATEMENTS STUDIED IN FDA’S CONSUMER RESEARCH STUDY—Continued
                                                                         TCA statements (short name)                                                       Revised statements (short name)

                                                                                                                                       WARNING: Smoking reduces blood flow, which can cause erectile dys-
                                                                                                                                        function (erectile dysfunction).
                                                                                                                                       WARNING: Smoking reduces blood flow to the limbs, which can re-
                                                                                                                                        quire amputation (amputation).
                                                                                                                                       WARNING: Smoking causes type 2 diabetes, which raises blood sugar
                                                                                                                                        (diabetes).
                                                                                                                                       WARNING: Smoking causes age-related macular degeneration, which
                                                                                                                                        can lead to blindness (macular degeneration).
                                                                                                                                       WARNING: Smoking causes cataracts, which can lead to blindness
                                                                                                                                        (cataracts).



                                                     In Phase 1 of the study, all                         consequences in the warning statement                  content’’ statements (e.g., blindness,
                                                  participants viewed nine warning                        (‘‘health beliefs’’).                                  diabetes) reported that the ‘‘new
                                                  statements, one at a time, presented in                    In Phase 2 of the study, all                        content’’ statements were new
                                                  random order. Participants in the                       participants viewed nine warning                       information to them. When a specific
                                                  control condition viewed the nine TCA                   statements presented at the same time.                 health condition was covered by both a
                                                  statements. Participants in the treatment               Participants assigned to the control                   revised and TCA statement (e.g.,
                                                  condition viewed 8 TCA statements                       condition viewed the nine TCA warning                  cancer), the revised statement was new
                                                  plus 1 of 15 revised statements, for a                  statements again. Participants assigned                information to more participants than
                                                  total of 9 statements. Revised statements               to the treatment conditions viewed one                 the TCA statement.
                                                  that did not have a TCA counterpart                     of several different combinations of nine
                                                                                                          revised warning statements. After                         At the level of the individual warning
                                                  (e.g., the diabetes statement) are called
                                                                                                          viewing the nine warning statements, all               statement, 10 of the 15 revised
                                                  ‘‘new content’’ statements for short.
                                                                                                          participants answered questions about                  statements tested demonstrated
                                                  Each revised statement either was
                                                  presented in place of a more general                    their beliefs about the link between                   statistically significant higher levels of
                                                  TCA statement on the same or similar                    smoking and each of the health                         both ‘‘new information’’ and ‘‘self-
                                                  health condition (e.g., a revised                       consequences presented in the warning                  reported learning’’ when compared to a
                                                  statement on head and neck cancer                       statements they viewed (‘‘Health                       TCA statement (see Ref. 129, Table 4–
                                                  replaced the TCA unspecified cancer                     beliefs’’).                                            1, ‘‘Summary of Significant Results’’).
                                                  statement) or, for ‘‘new content’’                         More details about the study                        Those 10 revised statements focused on
                                                  statements, was presented in place of a                 methodology can be found in the study                  the following negative health effects of
                                                  randomly selected TCA statement (e.g.,                  report, which we have included in this                 cigarette smoking: Age-related macular
                                                  a revised statement on diabetes was                     docket (Ref. 129).6                                    degeneration, cataracts, type 2 diabetes,
                                                  presented in place of the TCA statement                                                                        peripheral vascular disease
                                                                                                          2. Study Findings                                      (amputation), bladder cancer, erectile
                                                  on fatal lung disease in smokers). After
                                                  viewing each individual warning                            The outcomes ‘‘new information’’ and                dysfunction, head and neck cancer,
                                                  statement, participants answered                        ‘‘self-reported learning’’ provide useful              heart disease and stroke (clogged
                                                  questions about that statement before                   data for determining whether a revised                 arteries), stunted fetal growth, and
                                                  viewing and answering questions about                   warning statement would promote                        COPD.
                                                  the next assigned statement. The study                  greater understanding than a TCA
                                                                                                                                                                    There were two revised statements
                                                  evaluated the following outcomes:                       statement of the risks associated with
                                                                                                                                                                 that had statistically significant higher
                                                     • Whether the warning statement was                  cigarette smoking, as described below.
                                                                                                                                                                 levels of ‘‘new information’’ but not
                                                  new information to participants (‘‘new                  In general, relatively few participants
                                                                                                                                                                 ‘‘self-reported learning,’’ both of which
                                                  information’’) (i.e., participants reported             reported that the content of the TCA
                                                                                                                                                                 focused on pregnancy-related health
                                                  that they had not previously heard of                   statements was new information; more
                                                                                                                                                                 consequences (premature birth; low
                                                  that specific health effect from cigarette              participants reported that the revised
                                                                                                                                                                 birth weight). For two revised
                                                  smoking);                                               statements were new information than
                                                                                                                                                                 statements (emphysema and chronic
                                                     • Whether participants learned                       did participants who viewed the TCA
                                                                                                                                                                 bronchitis; pneumonia), participants
                                                  something from the warning statement                    statements on the same health
                                                                                                                                                                 had statistically significant higher levels
                                                  (‘‘self-reported learning’’);                           conditions; and most participants
                                                     • Whether the warning statement                      reported that the ‘‘new content’’                      of ‘‘self-reported learning’’ but not ‘‘new
                                                  made participants think about the                       statements were new information. For                   information.’’ For one revised statement
                                                  health risks of smoking (‘‘thinking about               example, fewer than 24 percent of                      (mouth and throat cancer), participants
                                                  risks’’);                                               participants reported that the TCA                     did not have statistically significant
                                                     • Whether the warning statement was                  statements were new information to                     higher levels of either of these two
                                                  believable (‘‘believable’’);                            them,7 whereas more than 66 percent of                 outcomes. Of the five revised warning
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                     • Whether the warning statement was                  participants who viewed the ‘‘new                      statements that lacked statistically
                                                  informative (‘‘informativeness’’) (i.e.,                                                                       significant higher outcomes for both
                                                  participants reported that the warning                     6 FDA will conduct a peer review of this            ‘‘new information’’ and ‘‘self-reported
                                                  was informative to them);                               consumer research study. FDA’s peer review plans       learning’’, four focused on a health
                                                     • Whether the warning statement was                  are available online at https://www.fda.gov/science-   condition for which another revised
                                                                                                          research/science-and-research-special-topics/peer-     statement had statistically significant
                                                  perceived to be a fact or an opinion                    review-scientific-information-and-assessments.
                                                  (‘‘factuality’’); and                                      7 There was one exception: The TCA statement        higher levels of both ‘‘new information’’
                                                     • Whether participants reported                      ‘‘Fatal lung disease in nonsmokers’’ was new           and ‘‘self-reported learning’’ (e.g.,
                                                  beliefs linking smoking and the health                  information to 41.9 percent of participants.           premature birth versus stunts fetal


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 17 of 46 PageID #: 1836
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                             42769

                                                  growth); only the revised warning                          FDA evaluated the research results for                 • WARNING: Quitting smoking now
                                                  statement on pneumonia did not.                         each individual warning statement to                   greatly reduces serious risks to your
                                                    More details about the full study                     determine which statements would                       health.
                                                  results can be found in the study report,               move on for further testing. Based on                     Additionally, FDA selected the
                                                  which we have included in this docket                   this analysis, a total of 10 revised                   following 10 revised or ‘‘new content’’
                                                  (Ref. 129).                                             statements and 5 TCA statements were                   statements for the final quantitative
                                                                                                          selected for such further testing. As                  consumer research study (see section
                                                  3. How Study Findings Were Used                                                                                VI.E for a discussion of that study):
                                                                                                          discussed above, at the level of the
                                                     FDA determined that the scientific                   individual warning statement, 10 of the                   • WARNING: Smoking causes head
                                                  literature demonstrates that the                        15 revised warning statements tested                   and neck cancer.
                                                  outcomes ‘‘new information’’ and ‘‘self-                demonstrated statistically significant                    • WARNING: Smoking causes
                                                  reported learning’’ are predictive for the              higher levels of both ‘‘new information’’              bladder cancer, which can lead to
                                                  task of identifying which, if any, of the               and ‘‘self-reported learning’’ when                    bloody urine.
                                                  revised warning statements would                        compared to a TCA warning statement.                      • WARNING: Smoking during
                                                  promote greater public understanding of                 FDA selected those 10 revised                          pregnancy stunts fetal growth.
                                                  the risks associated with cigarette                     statements for further testing in the final               • WARNING: Smoking can cause
                                                  smoking as compared to a TCA                            consumer research study discussed                      heart disease and strokes by clogging
                                                  statement. Communication science                        below. Of the five revised warning                     arteries.
                                                  research shows that an important first                  statements that did not have statistically                • WARNING: Smoking causes COPD,
                                                  step in promoting public understanding                  significant higher outcomes for both                   a lung disease that can be fatal.
                                                  of health risks is to raise public                      ‘‘new information’’ and ‘‘self-reported                   • WARNING: Smoking reduces blood
                                                  awareness of those risks, particularly if               learning,’’ four focused on a health                   flow, which can cause erectile
                                                  the risks are not commonly known                        condition for which another revised                    dysfunction.
                                                  (Refs. 130 and 131) (see section V.B).                                                                            • WARNING: Smoking reduces blood
                                                                                                          statement did have statistically
                                                  Measuring whether information is new                                                                           flow to the limbs, which can require
                                                                                                          significant higher levels for both ‘‘new
                                                  helps identify opportunities to improve                                                                        amputation.
                                                                                                          information’’ and ‘‘self-reported
                                                  understanding through increased                                                                                   • WARNING: Smoking causes type 2
                                                                                                          learning’’; only the revised statement on
                                                  awareness. Additionally,                                                                                       diabetes, which raises blood sugar.
                                                                                                          harms of secondhand smoke exposure                        • WARNING: Smoking causes age-
                                                  communication science research has                      in children (pneumonia) did not.                       related macular degeneration, which
                                                  found that people are more likely to pay                Because there was not another revised                  can lead to blindness.
                                                  attention to information that is new, and               statement on harms of secondhand                          • WARNING: Smoking causes
                                                  attention plays a vital role in message                 smoke exposure in children, FDA                        cataracts, which can lead to blindness.
                                                  comprehension and learning (Ref. 128).                  selected the TCA statement on the same
                                                  Therefore, ‘‘new information’’ and ‘‘self-              health condition (harm children) for                   D. Developing and Testing Images
                                                  reported learning’’ are often linked and                further testing in the final quantitative              Depicting the Negative Health
                                                  are both predictive of improved                         consumer research study.                               Consequences of Smoking To
                                                  understanding. Other study outcomes,                       Additionally, as described above,                   Accompany the Textual Warning
                                                  such as ‘‘thinking about the risks’’ and                FDA did not test a revised warning                     Statements
                                                  ‘‘health beliefs,’’ were unlikely to                    statement for four TCA statements                         Section 4(d) of the FCLAA, as
                                                  change with a single brief exposure to                  (addictive, kill you, fatal lung disease in            amended by section 201(a) of the
                                                  the text-only statements—as was                         nonsmokers, quit now; see table 1 for                  Tobacco Control Act, directs FDA to
                                                  provided in this first quantitative                     full statements). Although these TCA                   issue regulations that require color
                                                  consumer research study—and therefore                   statements were new information to                     graphics depicting the negative health
                                                  were not considered predictive of                       relatively few participants and self-                  consequences of smoking to accompany
                                                  improved understanding in the way the                   reported learning was low, FDA                         textual warning statements on cigarette
                                                  ‘‘new information’’ and ‘‘self-reported                 determined that it would provide a                     packages and in cigarette
                                                  learning’’ measures were.                               better basis for decision-making to                    advertisements. In parallel with FDA’s
                                                     Because the purpose of this first                    pursue additional data on these four                   efforts to develop and test revised
                                                  quantitative consumer research study                    TCA statements, and thus included                      warning statements, the Agency also
                                                  was to determine which, if any, revised                 them for further testing.                              undertook an iterative, research-based
                                                  warning statements promote greater                         Based on the Agency’s analysis of the               approach to develop color graphics
                                                  public understanding of the risks                       research results and evaluation of other               depicting the negative health
                                                  associated with cigarette smoking (as                   considerations as just described, FDA                  consequences of cigarette smoking to
                                                  per section 4(d) of the FCLAA) when                     selected a total of 15 textual warning                 accompany those statements. This
                                                  compared to a TCA warning statement,                    statements for further testing. FDA                    process required considering how to
                                                  the study was not designed to put the                   selected the following five TCA                        help promote greater public
                                                  revised statements in a rank order or                   statements for the final quantitative                  understanding of the negative health
                                                  compare individual results of one                       consumer research study:                               consequences of cigarette smoking given
                                                  revised statement to another. Rather,                      • WARNING: Cigarettes are addictive.                that the general public comprises
                                                                                                             • WARNING: Tobacco smoke can
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  FDA interpreted the presence of a                                                                              individuals with many varied
                                                  statistically significant finding in a                  harm your children.                                    backgrounds, knowledge, beliefs, and
                                                  positive direction as support for a                        • WARNING: Smoking can kill you.                    abilities to read and understand health
                                                  revised warning statement over its                         • WARNING: Tobacco smoke causes                     information. According to National
                                                  comparator TCA statement.8                              fatal lung disease in nonsmokers.                      Assessment of Adult Literacy estimates,
                                                    8 Five of the 15 revised statements were ‘‘new
                                                                                                                                                                 about 12 percent of U.S. adults have
                                                                                                          selected TCA statement on a different health
                                                  content’’ statements, without a comparator TCA          condition, which may have resulted in larger effects
                                                                                                                                                                 proficient health literacy (i.e., the ability
                                                  statement on the same health condition. Those five      for these ‘‘new content’’ statements as compared to    to access, understand, and use health
                                                  revised statements were compared to a randomly          the effects for the remaining 10 revised statements.   information and services (Refs. 125 and


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00017   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 18 of 46 PageID #: 1837
                                                  42770                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  132). Among the remaining adults, 53                    152). For example, some types of visual               image concepts clear (in terms of
                                                  percent have intermediate health                        depiction, such as bar charts and                     recognizing what was being depicted in
                                                  literacy, 22 percent have basic health                  graphs, are better suited to certain                  the image), attention-grabbing, worth
                                                  literacy, and 14 percent have below                     communication purposes such as                        remembering, credible, and relevant,
                                                  basic health literacy (Ref. 125).                       depicting comparisons (bar charts) or                 and whether the concepts provided any
                                                  Individuals with basic or below basic                   conveying numerical information                       new information. The interviews found
                                                  health literacy are more likely to be                   (graphs) (Refs. 142 and 152). When used               that some image concepts were very
                                                  cigarette smokers (Refs. 133–135) and                   to communicate health risk information                clear, while others were less
                                                  are more likely to have limited                         to the public, bar charts and graphs are              understood. When there were multiple
                                                  knowledge about the negative health                     often misperceived, especially when not               image concepts on the same or similar
                                                  consequences of smoking (Refs. 136 and                  accompanied by further instruction on                 health conditions, participants reacted
                                                  137). National surveys also indicate that               how to read and interpret the                         similarly to those concepts. Overall, the
                                                  about half of the U.S. adult population                 information (Refs. 140, 141, 149, and                 majority of participants found the image
                                                  has only very basic or below basic                      151). Bar charts and graphs also require              concepts to be credible and rated most
                                                  quantitative skills, and only 9 percent of              a higher degree of numerical proficiency              of the concepts as medium to high in
                                                  U.S. adults scored in the highest                       and cognitive effort to promote                       terms of image clarity. FDA used the
                                                  numeracy levels (i.e., the ability to                   consumer understanding than do other                  feedback from these qualitative
                                                  understand and use numbers, including                   types of visual depiction, such as                    interviews to further refine the initial
                                                  the ability to read and interpret data                  illustrations and photographs. In                     image concepts, eliminate some image
                                                  presented in tables, graphs, and bar                    comparison, illustrations, photographs,               concepts from further consideration,
                                                  charts) (Refs. 138 and 139).                            and other pictorial visual depictions are             and inform a future quantitative
                                                     To determine the best way to visually                more likely to aid comprehension when                 consumer research study (see section
                                                  depict the negative health consequences                 used for mass-communication purposes                  VI.E).
                                                                                                          as these types of visual depictions are                  FDA used a photorealistic illustration
                                                  of cigarette smoking to promote greater
                                                                                                          more easily made congruent (i.e., the                 format for the images rather than
                                                  understanding among such a diverse
                                                                                                          type of visual is appropriate for the                 photographs, because this format best
                                                  population, FDA considered findings
                                                                                                          message) and concordant, and they                     allowed depicting specific features of
                                                  from health communication science
                                                                                                          require less numerical proficiency and                the health conditions as described by
                                                  research regarding best practices for                                                                         the textual warning statements. The
                                                                                                          cognitive effort to understand the
                                                  helping the public better understand                                                                          photorealistic illustration format also
                                                                                                          information (Refs. 141, 142, 149, and
                                                  health risk information. As described in                                                                      facilitated providing factually accurate
                                                                                                          150). Therefore, based on this review of
                                                  section V.B, it is well established in the                                                                    images that depict common
                                                                                                          the literature, the proposed cigarette
                                                  scientific literature that vivid features                                                                     presentations of the health conditions in
                                                                                                          health warning message content, and
                                                  (e.g., images) increase noticeability of                                                                      a realistic and objective format devoid
                                                                                                          the communication channel, FDA
                                                  and attention to textual health risk                                                                          of non-essential elements. Using
                                                                                                          determined that textual warning
                                                  information (e.g., cigarette health                     statements paired with factually                      photorealistic images allowed further
                                                  warnings) and increase comprehension,                   accurate, concordant photographs or                   editing and refinements for clarity and
                                                  understanding, and recall of health                     photorealistic images of specific health              ease of understanding throughout the
                                                  messages (Refs. 43, 50, 75, 78–81, 118,                 conditions, presented in a realistic and              research and development process for
                                                  and 140–145). Research also indicates                   objective format, would be most likely                new cigarette health warnings. A
                                                  that visual depictions of textual health                to advance the Government’s interest in               certified medical illustrator developed
                                                  risk information are especially                         promoting greater public understanding                high quality, medically accurate,
                                                  beneficial in aiding comprehension and                  of the negative health consequences of                photorealistic images in close
                                                  understanding among subpopulations                      cigarette smoking.                                    collaboration with FDA staff. After the
                                                  that have lower health literacy and                        FDA then undertook a rigorous                      photorealistic images were created, FDA
                                                  numeracy skills (Refs. 118, 144, and                    multistep process to develop, test, and               paired each textual warning statement
                                                  146–148), including greater disparities                 refine images that: (1) Are factually                 (the 9 TCA statements and the 15
                                                  in knowledge about the negative health                  accurate; (2) depict common visual                    revised statements tested in the first
                                                  consequences of smoking (Ref. 69).                      presentations of the health conditions                quantitative consumer research study)
                                                  However, multiple factors influence                     (intended to aid understanding by                     with a concordant image for further
                                                  whether a specific type of visual                       building on existing consumer health                  testing.
                                                  depiction (such as an image compared                    knowledge and experiences) and/or                        To do this further testing, FDA
                                                  to a bar chart or graph) ultimately aids                show disease states and symptoms as                   evaluated the photorealistic images
                                                  or impedes message comprehension,                       they are typically experienced; (3)                   through a series of 20 qualitative focus
                                                  including the level of concordance                      present the health conditions in a                    groups with adolescent smokers,
                                                  between the text and accompanying                       realistic and objective format that is                adolescents at risk for starting smoking,
                                                  visual depiction (e.g., using an image of               devoid of non-essential elements; and                 and adult smokers (OMB control
                                                  an eye to depict the word ‘‘eye’’); the                 (4) are concordant with the statements                number 0910–0796, ‘‘Qualitative Study
                                                  level of cognitive effort required to                   on the same health conditions.                        on Consumer Perceptions of Cigarettes
                                                  understand the information (e.g., using                    After developing initial image                     Health Warning Images’’). The focus
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  a stacked bar chart to depict multiple                  concepts, FDA used information                        groups examined what factual
                                                  data comparisons requires greater                       gathered through a series of 53 indepth               information the images conveyed to
                                                  cognitive effort); and the type of                      individual interviews with adolescents                participants about the negative health
                                                  communication channel used to deliver                   and adults (OMB control number 0910–                  consequences of cigarette smoking in
                                                  the message (e.g., information presented                0796, ‘‘Qualitative Study of Perceptions              the absence of a paired textual warning
                                                  by a doctor as part of a conversation                   and Knowledge of Visually Depicted                    statement, as well as how concordant
                                                  with a patient, versus information                      Health Conditions’’) to further refine the            participants considered the images to be
                                                  presented in a mass media campaign)                     concepts. FDA evaluated the extent to                 when paired with potential textual
                                                  (Refs. 118, 140–143, 146, 147, and 149–                 which participants found the initial                  warning statements (both TCA


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 19 of 46 PageID #: 1838
                                                                           Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                         42771

                                                  statements and the revised statements).                  E. FDA’s Consumer Research Study on                   study design, including the control and
                                                  Based on feedback received in these                      New Cigarette Health Warnings                         outcomes follows).
                                                  focus groups, FDA further refined some                                                                         1. Study Design
                                                  images for additional clarity and                           Once FDA examined opportunities to
                                                  eliminated other images that were not                    promote greater public understanding of                  FDA’s final research study on new
                                                  well understood or where potential                       the risks associated with cigarette                   cigarette health warnings was a three-
                                                                                                           smoking, developed potential revised                  session internet-based consumer
                                                  confusion could not be resolved through
                                                                                                           statements to address gaps in public                  research study using an online research
                                                  additional revisions. FDA then
                                                                                                           understanding, tested the revised                     panel (OMB control number 0910–0866,
                                                  completed final pairings of textual
                                                                                                           statements in a consumer research                     ‘‘Experimental Study of Cigarette
                                                  warning statements and concordant                        study, and developed concordant                       Warnings’’). The study included 9,760
                                                  photorealistic images for testing in the                 photorealistic images that depict the                 participants, including: (1) Adolescents
                                                  final quantitative consumer research                     negative health consequences of                       (aged 13–17 years) who were current
                                                  study.                                                   smoking, the Agency prepared a set of                 smokers and those at risk for starting
                                                     As noted earlier (see section VI.C),                  16 cigarette health warnings (statements              smoking; (2) younger adults (aged 18–24
                                                  FDA selected a total of 15 textual                       paired with their concordant                          years) who were current smokers and
                                                  warning statements for further testing.                  photorealistic images) to be tested in a              nonsmokers; and (3) older-adults (aged
                                                  However, two of the textual warning                      final consumer research study. The                    25 years and older) who were current
                                                  statements (fatal lung disease in                        purpose of the final research study was               smokers and nonsmokers. Study
                                                  nonsmokers, COPD) shared similar                         to assess the extent to which any of the              participants in all age groups were
                                                  concordant images (diseased lungs). To                   cigarette health warnings, developed                  assigned to a condition that determined
                                                  preserve the option of potentially                       through FDA’s science-based, iterative                which warnings they viewed during the
                                                  requiring both warning statements but                    research process, increase                            study. Participants in the control
                                                  without using two similar images, FDA                    understanding of the negative health                  condition viewed one of the four current
                                                  paired an additional concordant image                    consequences of cigarette smoking. For                Surgeon General’s cigarette warnings.
                                                  that tested well in the qualitative focus                warnings to be considered for this                    Participants in each of the treatment
                                                  groups (man with oxygen tank) with the                   proposed rule, FDA decided that a                     conditions viewed one of 16 of the new
                                                  COPD warning statement for further                       warning tested in this final consumer                 cigarette health warnings (i.e., text-
                                                                                                           research study must demonstrate                       image pairings) FDA developed through
                                                  testing. Therefore, FDA prepared a total
                                                                                                           statistically significant improvements,               the process described in sections VI.B–
                                                  of 16 statement-and-image pairings to
                                                                                                           as compared to the control condition, on              D. Table 2 provides a list of the 16
                                                  test in the final quantitative consumer
                                                                                                           both the two outcomes of ‘‘new                        textual warning statements (paired with
                                                  research study.                                          information’’ and ‘‘self-reported                     images) that FDA evaluated in this
                                                                                                           learning’’ (more discussion about the                 study.
                                                                   TABLE 2—TEXT OF CIGARETTE HEALTH WARNINGS TESTED IN FDA’S CONSUMER RESEARCH STUDY
                                                                                                                               Statements

                                                  WARNING:     Cigarettes are addictive.
                                                  WARNING:     Tobacco smoke can harm your children.
                                                  WARNING:     Smoking can kill you.
                                                  WARNING:     Tobacco smoke causes fatal lung disease in nonsmokers.
                                                  WARNING:     Quitting smoking now greatly reduces serious risks to your health.
                                                  WARNING:     Smoking causes head and neck cancer.
                                                  WARNING:     Smoking causes bladder cancer, which can lead to bloody urine.
                                                  WARNING:     Smoking during pregnancy stunts fetal growth.
                                                  WARNING:     Smoking can cause heart disease and strokes by clogging arteries.
                                                  WARNING:     Smoking causes COPD, a lung disease that can be fatal. [paired with an image of diseased lungs]
                                                  WARNING:     Smoking causes COPD, a lung disease that can be fatal. [paired with an image of man with oxygen tank]
                                                  WARNING:     Smoking reduces blood flow, which can cause erectile dysfunction.
                                                  WARNING:     Smoking reduces blood flow to the limbs, which can require amputation.
                                                  WARNING:     Smoking causes type 2 diabetes, which raises blood sugar.
                                                  WARNING:     Smoking causes age-related macular degeneration, which can lead to blindness.
                                                  WARNING:     Smoking causes cataracts, which can lead to blindness.



                                                     All participants viewed their assigned                  The study took place over three                       • Whether the warning was new
                                                  warnings on both a mock three-                           sessions over more than two weeks for                 information to participants (‘‘new
                                                  dimensional cigarette package that                       each respondent. During the first                     information);
                                                  could be rotated on screen and as part                   session, participants answered baseline                 • Whether participants learned
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  of a mock full-page magazine cigarette                   questions about their beliefs about the               something from the warning (‘‘self-
                                                  advertisement in either their current                    negative health consequences of                       reported learning’’);
                                                  (e.g., on the side of the package for the                cigarette smoking. Next, they viewed
                                                                                                                                                                   • Whether the warning made
                                                  Surgeon General’s warnings) or                           their assigned warning on both the
                                                                                                                                                                 participants think about the health risks
                                                  proposed (e.g., on the top 50 percent of                 mock cigarette package and in the mock                of smoking (‘‘thinking about risks’’);
                                                  the front and rear panel of the package                  cigarette advertisement and answered
                                                  for the new cigarette health warnings)                   questions assessing the following                       • Whether the warning was perceived
                                                  size and location.                                       outcomes:                                             to be informative (‘‘perceived
                                                                                                                                                                 informativeness’’);


                                             VerDate Sep<11>2014    19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00019   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 20 of 46 PageID #: 1839
                                                  42772                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                     • Whether the warning was perceived                  of the negative health consequences of                   • WARNING: Smoking reduces blood
                                                  to be understandable (‘‘perceived                       cigarette smoking. Participants were                  flow, which can cause erectile
                                                  understandability’’);                                   significantly more likely, relative to the            dysfunction.
                                                     • Whether the warning was perceived                  control condition (i.e., the Surgeon                     • WARNING: Smoking reduces blood
                                                  to be a fact or opinion (‘‘perceived                    General’s warnings), to report that, for              flow to the limbs, which can require
                                                  factualness’’);                                         13 of the 16 cigarette health warnings                amputation.
                                                     • Whether participants reported                      tested (except for the warnings related                  • WARNING: Smoking causes type 2
                                                  beliefs linking smoking and each of the                 to addiction, smoking can kill, and                   diabetes, which raises blood sugar.
                                                  health consequences presented in the                    quitting smoking), the new cigarette                     • WARNING: Smoking causes age-
                                                  warning (‘‘health beliefs’’);                           health warnings provided new                          related macular degeneration, which
                                                     • Whether the warning was perceived                  information and resulted in greater self-             can lead to blindness.
                                                  to help participants understand the                     reported learning (see Ref. 153, Table 4–                • WARNING: Smoking causes
                                                  negative health effects of smoking                      1, ‘‘Summary of Results’’).                           cataracts, which can lead to blindness.
                                                  (‘‘perceived helpfulness understanding                     More details about the full study                     The cigarette health warnings using
                                                  health effects’’);                                      results can be found in the study report,             the following three statements did not
                                                     • Whether the warning grabbed their                  which we have included in this docket                 demonstrate statistically significant
                                                  attention (‘‘attention’’); and                          (Ref. 153).                                           improvements, as compared to the
                                                     • Whether the warning was recalled                                                                         control condition, on the outcomes of
                                                  (‘‘recall’’).                                           3. How Study Findings Were Used                       ‘‘new information’’ and ‘‘self-reported
                                                     Approximately 1 day later, during the                   Because the purpose of this final                  learning’’ and therefore are not included
                                                  second session, participants viewed                     quantitative consumer research study                  as part of this proposed rule:
                                                  their assigned warning again and                        was to identify which of the cigarette                   • WARNING: Cigarettes are addictive.
                                                  answered questions assessing their                      health warnings increase understanding                   • WARNING: Smoking can kill you.
                                                  beliefs about the negative health                       of the negative health consequences of                   • WARNING: Quitting smoking now
                                                  consequences of cigarette smoking.                      cigarette smoking, the study was not                  greatly reduces serious risks to your
                                                  Approximately 14 days after the second                  designed to put the cigarette health                  health.
                                                  session, during the third session (i.e., a              warnings in a rank order or compare
                                                  delayed post-test), participants                                                                              VII. FDA’s Proposed Required
                                                                                                          individual results of one cigarette health
                                                  answered questions about their beliefs                                                                        Warnings
                                                                                                          warning to another. FDA evaluated the
                                                  about the negative health consequences                  research results for each individual                     The initial section 4(d) of the FCLAA,
                                                  of cigarette smoking as well as questions               cigarette health warning to determine                 as amended by section 201 of the
                                                  assessing recall of the warning they                    which warnings to include in this                     Tobacco Control Act, directs FDA to
                                                  viewed.                                                 proposed rule.                                        issue ‘‘regulations that require color
                                                     More details about the study                            FDA is including in this proposed                  graphics depicting the negative health
                                                  methodology, including the sample size                  rule only the warnings that demonstrate               consequences of smoking’’ to
                                                  calculation and analysis plan, can be                   statistically significant improvements,               accompany the textual warning
                                                  found in the study report, which we                     as compared to the control condition                  statements specified in section 4(a)(1) of
                                                  have included in this docket (Ref. 153).9               (i.e., the Surgeon General’s warnings),               the FCLAA. A second section 4(d) of the
                                                  2. Study Findings                                       on both the outcomes of ‘‘new                         FCLAA, as created by section 202(b) of
                                                                                                          information’’ and ‘‘self-reported                     the Tobacco Control Act, permits FDA,
                                                     The results of the final consumer                    learning’’ (i.e., knowledge gain).                    through notice and comment
                                                  research study allowed FDA to draw                      Following review of the findings of the               rulemaking, to adjust the format, type
                                                  important conclusions that provide a                    final quantitative consumer research                  size, color graphics, and text of any of
                                                  basis for the cigarette health warnings                 study, FDA is proposing 13 cigarette                  the label requirements if such a change
                                                  included in this proposed rule. Overall,                health warnings that use the following                would promote greater public
                                                  relative to the average of the Surgeon                  12 statements:                                        understanding of the risks associated
                                                  General’s warnings, most of the new                        • WARNING: Tobacco smoke can                       with the use of tobacco products. FDA
                                                  cigarette health warnings were reported                 harm your children.                                   interprets these provisions of the
                                                  to be new information; resulted in                         • WARNING: Tobacco smoke causes                    FCLAA to permit a rulemaking that
                                                  greater self-reported learning; led to                  fatal lung disease in nonsmokers.                     establishes new cigarette health
                                                  thinking about risks; were higher on                       • WARNING: Smoking causes head                     warnings and at the same time adjusts
                                                  perceived informativeness, perceived                    and neck cancer.                                      the text and color graphic requirements,
                                                  understandability, and perceived                           • WARNING: Smoking causes                          including the number of required
                                                  helpfulness understanding health                        bladder cancer, which can lead to                     warnings, so long as the adjustments
                                                  effects; increased agreement with                       bloody urine.                                         promote greater public understanding of
                                                  accurate health beliefs over time;                         • WARNING: Smoking during                          the risks of the use of tobacco products.
                                                  attracted attention; and were recalled.                 pregnancy stunts fetal growth.                           As described in section VI.B, FDA
                                                     As discussed above (see section                         • WARNING: Smoking can cause                       undertook a science-based, iterative
                                                  VI.C.3), FDA determined that the                        heart disease and strokes by clogging                 research and development process to
                                                  outcomes ‘‘new information’’ and ‘‘self-                arteries.                                             consider whether revisions to the
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  reported learning’’ are predictive for the                 • WARNING: Smoking causes COPD,                    textual warning statements specified in
                                                  task of identifying which of the cigarette              a lung disease that can be fatal. [paired             section 4(1) of the FCLAA would
                                                  health warnings increase understanding                  with two images] 10                                   promote greater public understanding of
                                                    9 As with the first consumer research study, FDA         10 As discussed in section VI.D, FDA paired two
                                                                                                                                                                the risks associated with cigarette
                                                  will conduct a peer review of this consumer             concordant images (i.e., diseased lungs, man with     smoking. The empirical results
                                                  research study. FDA’s peer review plans are             oxygen tank) with the COPD warning statement for
                                                  available online at https://www.fda.gov/science-        final testing. Both text and image pairings           condition (i.e., the Surgeon General’s warnings), on
                                                  research/science-and-research-special-topics/peer-      demonstrated statistically significant                both the outcomes of ‘‘new information’’ and ‘‘self-
                                                  review-scientific-information-and-assessments.          improvements, as compared to the control              reported learning’’ (i.e., knowledge gain).



                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00020   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 21 of 46 PageID #: 1840
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                          42773

                                                  demonstrate sufficient scientific support                  Each of the proposed warnings                      inferences from the criteria applied in
                                                  to adjust the textual warning statements.               described in this section demonstrated                the Surgeon General’s Reports—that
                                                  Also, as described in section VI.D, FDA                 statistically significant higher levels of            secondhand smoke exposure from
                                                  carefully developed and tested                          providing new information and self-                   parental smoking causes the following
                                                  concordant color graphics, in the form                  reported learning when compared to the                negative health effects: Lower
                                                  of photorealistic images, depicting the                 control condition (i.e., the Surgeon                  respiratory illness in infants and
                                                  negative health consequences of                         General’s warnings) (Ref. 153). While                 children; middle ear disease in children,
                                                  smoking to accompany each of the                        the final consumer research study was                 including acute and recurrent otitis
                                                  textual warning statements included in                  designed to measure a range of                        media and chronic middle ear effusion;
                                                  this proposed rule. Based on the results                outcomes related to consumer                          cough, phlegm, wheeze, and
                                                  of FDA’s research, we intend to finalize                understanding, as an initial matter, FDA              breathlessness among children of school
                                                  some or all of the 13 new cigarette                     is including in this proposed rule only               age, and ever having asthma among
                                                  health warnings proposed in this rule.                  the warnings that demonstrate                         children of school age; the onset of
                                                  We invite comment on how many                           statistically significant improvements,               wheeze illnesses in early childhood;
                                                  warnings should be selected for the final               as compared to the control condition                  persistent adverse effects on lung
                                                  rule and whether fewer than, more than,                 (i.e., the Surgeon General’s warnings),               function across childhood; and a lower
                                                  or exactly nine warnings would advance                  on both the outcomes of ‘‘new                         level of lung function during childhood
                                                  the Government’s interest in promoting                  information’’ and ‘‘self-reported                     (Ref. 155). More recently published
                                                  greater public understanding of the                     learning’’ (i.e., knowledge gain). As                 studies on the topic support the Surgeon
                                                  negative health consequences of                         described above, the scientific literature            General’s Reports’ conclusion that
                                                  smoking.                                                demonstrates that these two outcomes                  parental secondhand smoke influences
                                                     The 13 proposed warnings, each of                    are predictive for the task of assessing              child health, particularly respiratory
                                                  which consists of a textual warning                     which of the new cigarette health                     health (Refs. 156–158).
                                                  statement paired with a concordant                      warnings increase understanding of the                   2. WARNING: Tobacco smoke causes
                                                  photorealistic image depicting the                      risks associated with cigarette smoking.              fatal lung disease in nonsmokers.
                                                                                                          Other study outcomes provide                             This proposed warning consists of the
                                                  negative health consequences of
                                                                                                          additional, useful information and are                TCA statement ‘‘WARNING: Tobacco
                                                  smoking, are available in an electronic
                                                                                                          reflected in the study report (Ref. 153).             smoke causes fatal lung disease in
                                                  PDF in this docket (Ref. 18). For the
                                                                                                             FDA solicits comment on the                        nonsmokers’’ paired with a concordant,
                                                  final rule, the required warnings will be
                                                                                                          individual cigarette health warnings                  factually accurate, photorealistic image
                                                  contained in a document entitled
                                                                                                          included in this proposal, and we ask                 depicting fatal lung disease. The image
                                                  ‘‘Required Cigarette Health Warnings,’’                                                                       shows gloved hands holding a pair of
                                                                                                          that comments provide data and factual
                                                  as is further discussed in section II.C.                                                                      diseased lungs containing cancerous
                                                                                                          information that would help us to
                                                     These proposed required warnings, as                 further consider which proposed                       lesions from chronic secondhand smoke
                                                  shown through the robust scientific                     warnings to include in the final rule or              exposure.
                                                  evidence described in detail in sections                whether such warnings should be                          The 1986 and subsequent Surgeon
                                                  V and VI and in the remainder of this                   altered, consistent with the                          General’s Reports have confirmed the
                                                  section, are factual and accurate,                      Government’s interest, and how. For                   causal link between secondhand smoke
                                                  advance the Government’s interest, and                  additional consideration, the following               exposure and lung cancer, a fatal lung
                                                  are not unduly burdensome (see section                  subsections provide relevant scientific               disease, among nonsmokers (Refs.155
                                                  VIII for a more detailed discussion). In                support for each of the proposed                      and 159). The conclusion in the 2006
                                                  determining which proposed cigarette                    required warnings.                                    Surgeon General’s Report extends to all
                                                  health warnings will be required in the                    1. WARNING: Tobacco smoke can                      secondhand smoke exposure, regardless
                                                  final rule, FDA will consider public                    harm your children.                                   of location of exposure (e.g., at home, at
                                                  comments submitted to this docket, full                    This proposed warning consists of the              work, in other settings); the combined
                                                  research results from our final                         TCA statement ‘‘WARNING: Tobacco                      evidence from multiple studies
                                                  quantitative consumer research study                    smoke can harm your children’’ paired                 indicates a 20 to 30 percent increase in
                                                  (including peer reviewer comments),                     with a concordant, factually accurate,                the risk of lung cancer from secondhand
                                                  scientific literature, and other                        photorealistic image depicting a                      smoke exposure associated with living
                                                  considerations as discussed in this                     negative health consequence of                        with a smoker (Ref. 155). For example,
                                                  proposal.                                               secondhand smoke exposure in                          a meta-analysis of 43 studies, including
                                                  A. FDA’s Proposed Required Warnings                     children. The image shows the head and                studies conducted in both the United
                                                                                                          shoulders of a young boy (aged 8–10                   States and outside of the United States,
                                                    As discussed above, we assessed                       years) wearing a hospital gown and                    found that the relative risk of lung
                                                  whether the new cigarette health                        receiving a nebulizer treatment for                   cancer among nonsmoking women who
                                                  warnings, developed through FDA’s                       chronic asthma resulting from                         live with partners who smoke (i.e., the
                                                  science-based, iterative research                       secondhand smoke exposure.                            risk of the lung cancer among
                                                  process, will advance the Government’s                     Since 2004, several Surgeon General’s              nonsmokers living with smokers
                                                  interest in promoting greater public                    Reports have confirmed the causal link                compared to nonsmokers not living with
                                                  understanding of the negative health                    between exposure to secondhand smoke                  smokers) was 1.29 (Ref. 160). This
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  consequences of cigarette smoking.                      and several negative health                           means that nonsmoking women who
                                                  Based on available data and information                 consequences in children, including                   live with partners who smoke have 1.29
                                                  available to us at this time, including                 middle ear disease, respiratory                       times higher risk of lung cancer
                                                  results from FDA’s final consumer                       symptoms, impaired lung function,                     compared to nonsmoking women who
                                                  research study (see section VI for a full               lower respiratory illness, and SIDS                   live with partners who do not smoke.
                                                  description of the final consumer                       (Refs. 8, 154, and 155). The 2006                     Recent studies support and extend these
                                                  research study) (Ref. 153), we identified               Surgeon General’s Report stated that the              conclusions (Refs. 161–164). In addition
                                                  13 cigarette health warnings for this                   evidence is sufficient to conclude—the                to the many lung cancer deaths caused
                                                  proposed rule.                                          highest level of evidence of causal                   directly by smoking, researchers


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00021   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 22 of 46 PageID #: 1841
                                                  42774                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  estimate that another 5 percent of all                  ‘‘WARNING: Smoking causes bladder                     preterm delivery (Ref. 154). The 2004
                                                  lung cancer deaths, or 7,300 deaths                     cancer, which can lead to bloody urine’’              Surgeon General’s Report summarized
                                                  annually (as measured in 2006), can be                  paired with a concordant, factually                   many studies that found a consistent
                                                  attributed to secondhand smoke                          accurate, photorealistic image depicting              and strong relationship between
                                                  exposure (Ref. 165).                                    bloody urine. The image shows a gloved                smoking and reduced birth weight as
                                                     3. WARNING: Smoking causes head                      hand holding a urine specimen cup                     well as a strong dose-response
                                                  and neck cancer.                                        containing bloody urine resulting from                relationship between smoking intensity
                                                     This proposed warning consists of the                bladder cancer caused by cigarette                    and birth weight, and the 2010 Surgeon
                                                  revised textual warning statement                       smoking.                                              General’s Report cited additional
                                                  ‘‘WARNING: Smoking causes head and                         The association between smoking and                studies further supporting that
                                                  neck cancer’’ paired with a concordant,                 bladder cancer has been noted since the               conclusion (Ref. 171). New studies
                                                  factually accurate, photorealistic image                first Surgeon General’s Report in 1964,               published since 2014 further support
                                                  depicting neck cancer. The image shows                  and a causal conclusion was reported in               the causal relation between smoking
                                                  the head and neck of a woman (aged 50–                  the 1990 report (Refs. 183 and 219). The              and restricted fetal growth (Refs. 172–
                                                  60 years) who has neck cancer caused                    2014 Surgeon General’s Report again                   175).
                                                  by cigarette smoking. The woman has a                   confirmed that the evidence is sufficient                In the United States, around eight
                                                  visible tumor protruding from the right                 to infer a causal relationship—the                    percent of newborns have low birth
                                                  side her neck just below her jawline.                   highest level of evidence of causal                   weight each year (Ref. 176). The CDC
                                                     Common head and neck cancers                         inferences from the criteria applied in               reported that low birth weight was twice
                                                  include mouth, nose, pharynx, and                       the Surgeon General’s Reports—between                 as common among smoking mothers
                                                  larynx. Since 1979, Surgeon General’s                   cigarette smoking and bladder cancer                  compared to nonsmoking mothers in
                                                  Report have recognized that smoking                     (Ref. 8). Recent research illustrates that            Ohio in a 6-month period in 1989, with
                                                  causes head and neck cancers, and the                   even smoking a few cigarettes per day                 20 percent of cases of low birth weight
                                                  2004 Surgeon General’s Report stated                    is associated with an increased risk of               among infants during the same period
                                                  that the evidence is sufficient to infer a              bladder cancer (Ref. 167) and that low                due to maternal smoking (Ref. 177). Low
                                                  causal relationship—the highest level of                intensity/long duration smoking is                    birth weight was almost 60 percent
                                                  evidence of causal inferences from the                  particularly associated with increased                more common among mothers who
                                                  criteria applied in the Surgeon General’s               bladder cancer risk (Ref. 168). In most               smoked during pregnancy than mothers
                                                  Reports—between smoking and cancers                     cases, blood in the urine (called                     who did not in a study in Massachusetts
                                                  of the oral cavity, pharynx, and larynx                 hematuria) is the first visible sign of               in 1998 (Ref. 32). The California EPA
                                                  (Ref. 154), building on the strong                      bladder cancer (Ref. 169), although there             estimated 24,500 cases of low birth
                                                  conclusions of causality from previous                  are other causes of hematuria. The                    weight due to maternal exposure to
                                                  reports. The magnitude of this                          number of cases of bladder cancer                     environmental tobacco smoke (i.e.,
                                                  relationship is substantial—male and                    related to smoking is considerable.                   secondhand smoking) in the United
                                                  female smokers who currently smoke                      There were 73,000 bladder cancer cases                States per year (Ref. 34).
                                                  and have smoked only cigarettes                         in the United States in 2015 and 16,650                  6. WARNING: Smoking can cause
                                                  experience 10- and 5-fold higher risk of                deaths from bladder cancer in 2017 (Ref.              heart disease and strokes by clogging
                                                  head and neck cancers than lifetime                     166). According to the American Cancer                arteries.
                                                  nonsmokers, respectively. The 2004                      Society, 1 in 27 men and 1 in 89 women                   This proposed warning consists of the
                                                  Surgeon General’s Report summarized                     will develop bladder cancer during their              revised textual warning statement
                                                  clinical studies showing that                           lifetime (Ref. 170). The Centers for                  ‘‘WARNING: Smoking can cause heart
                                                  premalignant lesions in the mouth and                   Disease Control and Prevention (CDC)                  disease and strokes by clogging arteries’’
                                                  throat are most commonly found in                       has estimated that 40 percent of bladder              paired with a concordant, factually
                                                  areas that have direct contact with                     cancer deaths in 2000 through 2004                    accurate, photorealistic image depicting
                                                  tobacco or smoke and that quitting                      were attributable to smoking,                         a patient who recently underwent heart
                                                  smoking causes most premalignant                        representing almost 5,000 deaths a year               surgery to treat heart disease caused by
                                                  lesions to regress and reduces oral and                 (Ref. 30).                                            smoking. The image shows the chest of
                                                  pharyngeal cancer incidence and                            5. WARNING: Smoking during                         a man (aged 60–70 years) wearing an
                                                  mortality (Ref. 154). In 2015, there were               pregnancy stunts fetal growth.                        open hospital gown. The man has a
                                                  44,430 new cases of cancer of the oral                     This proposed warning consists of the              large, recently-sutured incision running
                                                  cavity and pharynx and 12,292 new                       revised textual warning statement                     down the middle of his chest and is
                                                  cases of cancer of the larynx (Ref. 166).               ‘‘WARNING: Smoking during pregnancy                   undergoing post-operative monitoring.
                                                  There were approximately 14,000                         stunts fetal growth’’ paired with a                      Surgeon General’s Reports since the
                                                  deaths from head and neck cancer in                     concordant, factually accurate,                       1970s have concluded that smoking is
                                                  2016 (approximately 10,000 from cancer                  photorealistic image depicting a                      causally related to heart disease and
                                                  of the lip, oral cavity, and pharynx, and               negative health consequence of smoking                stroke (Refs. 154 and 178). The 2014
                                                  approximately 3,900 from cancer of the                  during pregnancy: An infant with low                  Surgeon General’s Report summarized
                                                  larynx) (Ref. 166). Most head and neck                  birth weight resulting from stunted fetal             the evidence and focused on new
                                                  cancers are attributable to smoking, with               growth. The image shows a newborn                     insights into causal mechanisms gained
                                                  almost 70 percent of lip, oral cavity,                  infant on a medical scale, and the digital            since the earlier report (Ref. 8).
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  pharynx, and larynx cancer deaths from                  display on the scale reads four pounds.               Coronary heart disease—often simply
                                                  2000 to 2004 attributable to smoking,                      The 2004 Surgeon General’s Report                  called heart disease—is a disorder of the
                                                  representing 7,900 deaths a year (Ref.                  concluded for the first time that the                 blood vessels of the heart that can lead
                                                  30).                                                    evidence was sufficient to infer a causal             to a heart attack. A heart attack happens
                                                     4. WARNING: Smoking causes                           relationship—the highest level of                     when an artery becomes blocked,
                                                  bladder cancer, which can lead to                       evidence of causal inferences based on                preventing oxygen and nutrients from
                                                  bloody urine.                                           the criteria applied in the Surgeon                   getting to the heart. Stroke occurs when
                                                     This proposed warning consists of the                General’s Reports—between maternal                    blood supply to part of the brain is
                                                  revised textual warning statement                       smoking and fetal growth restriction and              interrupted or reduced, depriving brain


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00022   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 23 of 46 PageID #: 1842
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                         42775

                                                  tissue of oxygen and nutrients (Ref.                    heart attack due to smoking, and 15,000               the New England Journal of Medicine
                                                  179). Atherosclerosis, or clogged                       stroke deaths due to smoking (Ref. 8).                (Ref. 182). There are about 128,000
                                                  arteries, is a disease in which plaque                     7. WARNING: Smoking causes COPD,                   COPD deaths in the United States each
                                                  builds up inside the arteries that carry                a lung disease that can be fatal. [image              year, of which 101,000 (79 percent) are
                                                  oxygen-rich blood to the heart and other                of diseased lungs]                                    attributable to smoking (Ref. 8).
                                                  parts of the body and can lead to heart                    This proposed warning consists of the                 8. WARNING: Smoking causes COPD,
                                                  attack and stroke through thrombosis, or                revised textual warning statement                     a lung disease that can be fatal. [image
                                                  blockage of the arteries (Refs. 8 and                   ‘‘WARNING: Smoking causes COPD, a                     of man with oxygen tank]
                                                  179). Most coronary heart disease                       lung disease that can be fatal’’ paired                  This proposed warning consists of the
                                                  involves atherosclerosis, or clogged                    with a concordant, factually accurate,                revised textual warning statement
                                                                                                          photorealistic image depicting COPD.                  ‘‘WARNING: Smoking causes COPD, a
                                                  arteries. The 2004 Surgeon General’s
                                                                                                          The image shows gloved hands holding                  lung disease that can be fatal’’ paired
                                                  Report concluded that evidence from
                                                                                                          a pair of diseased, darkened lungs                    with a concordant, factually accurate,
                                                  several different populations, multiple
                                                                                                          removed from a smoker with COPD.                      photorealistic image depicting a man
                                                  age groups, and both genders is                         Because a similar image of diseased                   receiving oxygen support because he
                                                  sufficient to conclude that there is a                  lungs was paired with the TCA                         has COPD caused by cigarette smoking.
                                                  causal relationship—the highest level of                statement regarding fatal lung disease in             The image shows the head and neck of
                                                  evidence of causal inferences from the                  nonsmokers, FDA paired this revised                   a man (aged 50–60 years) who has a
                                                  criteria applied in the Surgeon General’s               statement with two different images for               nasal canula under his nose supplying
                                                  Reports—between smoking and                             final testing (see next subsection).                  oxygen; the oxygen tank can be seen
                                                  atherosclerosis and related health                         Chronic obstructive pulmonary                      behind his left shoulder. Because, based
                                                  conditions such as heart disease and                    disease (COPD) includes the diseases                  on the findings from previous
                                                  stroke (Ref. 154). Across many studies                  emphysema and chronic bronchitis. The                 qualitative testing (see section VI.D),
                                                  over time, a clear dose-response                        1964 Surgeon General’s Report                         both this warning statement and the
                                                  relationship has been established with                  concluded that smoking is a primary                   TCA statement regarding fatal lung
                                                  smoking more cigarettes and smoking                     cause of chronic bronchitis, and                      disease in nonsmokers were paired with
                                                  for a longer time linked to greater risk                subsequent reports summarized                         similar images of diseased lungs (see
                                                  of heart disease and stroke. More recent                additional evidence to conclude, in the               previous subsection), FDA decided to
                                                  evidence demonstrates that even a very                  2004 Surgeon General’s Report, at the                 pair this revised statement with an
                                                  low frequency of smoking (i.e., even as                 highest level of evidence of causal                   additional concordant image for testing
                                                  few as one cigarette per day) has a                     inferences from the criteria applied in               in the final quantitative consumer
                                                  measurable increase in the risk for                     the Surgeon General’s Reports, that the               research study.
                                                  cardiovascular disease (Ref. 180). The                  evidence is sufficient to infer a causal                 As explained in the previous
                                                  2004 Surgeon General’s Report further                   relationship between active smoking                   subsection (‘‘7. WARNING: Smoking
                                                  concluded that the evidence is sufficient               and COPD morbidity and mortality                      causes COPD, a lung disease that can be
                                                  to infer a causal relationship—the                      (Refs. 154, 183, and 184). The 2014                   fatal. [image of diseased lungs]’’), COPD
                                                  highest level of evidence of causal                     Surgeon General’s Report reinforced and               includes the diseases emphysema and
                                                  inferences from the criteria applied in                 extended this evidence to discuss the                 chronic bronchitis. The 1964 Surgeon
                                                  the Surgeon General’s Reports—between                   relationship between smoking and                      General’s Report concluded that
                                                  smoking and subclinical (or very early                  COPD mortality (Ref. 8). The 2014                     smoking is a primary cause of chronic
                                                  signs of) atherosclerosis (Ref. 154).                   Surgeon General’s Report concluded                    bronchitis, and subsequent reports
                                                                                                          that the evidence is sufficient to infer—             summarized additional evidence to
                                                     The public health burden of heart                    once again, the highest level of evidence             conclude, in the 2004 Surgeon General’s
                                                  disease and stroke is considerable. It has              of causal inferences from the criteria                Report, at the highest level of evidence
                                                  been estimated that, in the United                      applied in the Surgeon General’s                      of causal inferences from the criteria
                                                  States, over 2 million people have had                  Reports—that smoking is in fact the                   applied in the Surgeon General’s
                                                  a heart attack during their lifetime and                dominant cause of COPD in the United                  Reports, that the evidence is sufficient
                                                  over 1 million have had a stroke during                 States (Ref. 8). The report also                      to infer a causal relationship between
                                                  their lifetime due to smoking (Ref. 21).                concluded that smoking causes all                     active smoking and COPD morbidity
                                                  The mortality burden is also substantial.               elements of COPD, including                           and mortality (Refs. 154, 183, and 184).
                                                  There are approximately 635,000 deaths                  emphysema and damage to the airways                   The 2014 Surgeon General’s Report
                                                  from heart disease and 140,000 deaths                   of the lung (Ref. 8).                                 reinforced and extended this evidence
                                                  from stroke in the United States each                      The public health burden of COPD is                to discuss the relationship between
                                                  year (Ref. 181). Recent data showed that                substantial. The National Heart, Lung,                smoking and COPD mortality (Ref. 8).
                                                  the mortality risk (i.e., the risk of dying)            Blood Institute estimates that there are              The 2014 Surgeon General’s Report
                                                  for current smokers compared to never                   12 million U.S. adults currently living               concluded that the evidence is sufficient
                                                  smokers from heart disease was 2.50                     who have been diagnosed with COPD                     to infer—once again, the highest level of
                                                  times greater for men and 2.86 times                    and another 12 million who have COPD                  evidence of causal inferences from the
                                                  greater for women. The risk of having a                 but have not yet been diagnosed (Ref.                 criteria applied in the Surgeon General’s
                                                  stroke was 1.92 times greater for men                   185). It has also been estimated that                 Reports—that smoking is in fact the
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  and 2.10 times greater for women who                    approximately 7.5 million people                      dominant cause of COPD in the United
                                                  were current smokers compared to                        currently living with COPD (whether                   States (Ref. 8). The report also
                                                  never smokers (Ref. 182). The                           diagnosed or undiagnosed) have the                    concluded that smoking causes all
                                                  proportion of all deaths from heart                     disease because of smoking (Ref. 21).                 elements of COPD, including
                                                  attack and stroke due to active smoking                 The mortality risk from COPD for                      emphysema and damage to the airways
                                                  is notable—24.1 percent for heart                       current smokers compared to never                     of the lung (Ref. 8).
                                                  disease deaths and 11.3 percent for                     smokers was 25.61 times higher for men                   The public health burden of COPD is
                                                  stroke deaths. This represents                          and 22.35 times higher for women,                     substantial. The National Heart, Lung,
                                                  approximately 100,000 deaths from                       according to 50-year trends published in              Blood Institute estimates that there are


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00023   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 24 of 46 PageID #: 1843
                                                  42776                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  12 million U.S. adults currently living                 dysfunction in studies such as the                    showed that risk estimates have
                                                  who have been diagnosed with COPD                       Health Professionals Follow-up Study                  increased over time (Ref. 8). Results
                                                  and another 12 million who have COPD                    and the Olmsted County Study of                       from that study found higher risks than
                                                  but have not yet been diagnosed (Ref.                   Urinary Symptoms and Health Status                    those in the meta-analysis; compared to
                                                  185). It has also been estimated that                   (Refs. 27 and 28).                                    never smokers, the risk of PAD/PVD in
                                                  approximately 7.5 million people                           10. WARNING: Smoking reduces                       the Women’s Health Study was 3.16
                                                  currently living with COPD (whether                     blood flow to the limbs, which can                    times greater for former smokers, 11.94
                                                  diagnosed or undiagnosed) have the                      require amputation.                                   times greater for current smokers
                                                  disease because of smoking (Ref. 21).                      This proposed warning consists of the              reporting less than 15 cigarettes per day,
                                                  The mortality risk from COPD for                        revised textual warning statement                     and 21.08 times greater for current
                                                  current smokers compared to never                       ‘‘WARNING: Smoking reduces blood                      smokers reporting 15 or more cigarettes
                                                  smokers was 25.61 times higher for men                  flow to the limbs, which can require                  per day (Ref. 191).
                                                  and 22.35 times higher for women,                       amputation’’ paired with a concordant,                   One estimate from a review of the
                                                  according to 50-year trends published in                factually accurate, photorealistic image              scientific literature suggests that there
                                                  the New England Journal of Medicine                     depicting the feet of a person who had                are between 160,000 and 180,000
                                                  (Ref. 182). There are about 128,000                     several toes amputated due to tissue                  amputations due to PAD/PVD annually
                                                  COPD deaths in the United States each                   damage resulting from peripheral                      in the United States, and, among people
                                                  year, of which 101,000 (79 percent) are                 vascular disease caused by cigarette                  with critical limb ischemia (i.e., a severe
                                                  attributable to smoking (Ref. 8).                       smoking.                                              blockage of the arteries that greatly
                                                     9. WARNING: Smoking reduces blood                       Peripheral arterial disease (PAD), also            reduces blood flow due to PAD/PVD),
                                                  flow, which can cause erectile                          known as peripheral vascular disease                  25 percent have amputations each year
                                                  dysfunction.                                            (PVD), is a condition in which narrowed               (Ref. 192). Another article estimates that
                                                     This proposed warning consists of the                arteries reduce blood flow to the limbs,              ‘‘over 90% of all limb amputations in
                                                  revised textual warning statement                       especially the legs. Plaque is made up                the Western world occur as a direct or
                                                  ‘‘WARNING: Smoking reduces blood                        of fat, cholesterol, calcium, fibrous                 indirect consequence’’ of PAD/PVD
                                                  flow, which can cause erectile                          tissue, and other substances in the                   (Ref. 193).
                                                  dysfunction’’ paired with a concordant,                 blood. Over time, plaque can harden                      11. WARNING: Smoking causes type
                                                  factually accurate, photorealistic image                and narrow the arteries. This limits the              2 diabetes, which raises blood sugar.
                                                  depicting a man who is experiencing                     flow of oxygen-rich blood to organs and                  This proposed warning consists of the
                                                  erectile dysfunction caused by smoking.                 other parts of the body. PAD/PVD                      revised textual warning statement
                                                  The image shows a man (aged 50–60                       usually affects the arteries in the legs              ‘‘WARNING: Smoking causes type 2
                                                  years) sitting on the edge of a bed and                 (Ref. 188). Complications of PAD/PVD                  diabetes, which raises blood sugar’’
                                                  leaning forward, with one elbow resting                 occur because of decreased or absent                  paired with a concordant, factually
                                                  on each knee. The man’s head is tilted                  blood flow and may include amputation                 accurate, photorealistic image depicting
                                                  down, with his forehead pressed into                    or loss of limb due to tissue not getting             a personal glucometer device being used
                                                  the knuckles of his right hand. Behind                  enough oxygen from blood and dying.                   to measure the blood glucose level of a
                                                  him on the bed, his female partner looks                The 1983 Surgeon General’s Report                     person with type 2 diabetes caused by
                                                  off in another direction.                               entitled ‘‘The Health Consequences of                 cigarette smoking. The digital display
                                                     The 2014 Surgeon General’s Report                    Smoking: Cardiovascular Disease’’                     reading of 175 mg/dL and a notation on
                                                  concluded, for the first time, that the                 summarized evidence regarding                         the glucometer indicate a high blood
                                                  evidence is sufficient to infer a causal                smoking and PAD/PVD and concluded                     sugar level.
                                                  relationship—the highest level of                       that cigarette smoking is the most                       The 2014 Surgeon General’s Report
                                                  evidence of causal inferences from the                  powerful risk factor predisposing to this             concluded, for the first time, that: (1)
                                                  criteria applied in the Surgeon General’s               condition and that smoking cessation                  The evidence is sufficient to infer—the
                                                  Reports—between smoking and erectile                    plays an important role in its medical                highest level of evidence of causal
                                                  dysfunction (Ref. 8). This conclusion is                and surgical management (Ref. 189).                   inferences from the criteria applied in
                                                  supported by the consistency of the                     Since that time, other Surgeon General’s              the Surgeon General’s Reports—that
                                                  strength of the association across                      Reports have extended this evidence                   cigarette smoking is a cause of type 2
                                                  numerous studies that evaluated rates of                base, through the 2014 report (Ref. 8).               diabetes; (2) the risk of developing
                                                  erectile dysfunction among smokers. For                    The population health burden of                    diabetes is 30 to 40 percent higher for
                                                  example, a recent meta-analysis of                      PAD/PVD is substantial. Overall                       active smokers than nonsmokers; and
                                                  studies that included 50,360                            prevalence of PAD/PVD was found to be                 (3) there is a relationship between
                                                  participants found that smoking more                    13.5 percent in 2012 in the                           increased number of cigarettes smoked
                                                  cigarettes and smoking for a longer time                Atherosclerosis Risk in Communities                   and increased risk of developing
                                                  were associated with increased erectile                 study, a multi-site, biracial, prospective            diabetes (Ref. 8). Across the 25 studies
                                                  dysfunction risk (Ref. 186).                            cohort study investigating the causes                 included in the 2014 Surgeon General’s
                                                     Erectile dysfunction is likely under-                and clinical effects of atherosclerosis in            Report updated summary, the
                                                  reported in epidemiological studies;                    four U.S. communities (Ref. 190). A                   associations were strong and consistent
                                                  therefore, the effect estimates observed                meta-analysis of studies of PAD/PVD                   and were found in many subgroups, and
                                                  in studies are likely an underestimate.                 and smoking found that the risk of the                these results have been replicated in
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  However, given that limitation of being                 condition was 2.71 times greater for                  many different study populations and
                                                  under-reported in studies, at least 20                  current smokers and 1.67 times greater                study locations.
                                                  percent of all men have some degree of                  for former smokers compared to never                     The public health burden of smoking
                                                  erectile dysfunction (Ref. 187). Among                  smokers (Ref. 26). In its summary of a                and diabetes is substantial. The
                                                  men between the ages of 40 and 70                       recent prospective analysis using the                 prevalence of diabetes among U.S.
                                                  years, approximately 50 percent have                    Women’s Health Study, which                           adults was estimated to be 12.1 percent
                                                  some degree of erectile dysfunction (Ref.               evaluated the relationships of smoking                in 2005 through 2010 National Health
                                                  187). Smokers have been found to have                   and smoking cessation with PAD/PVD,                   and Nutrition Examination Survey data
                                                  a 40 percent increased risk of erectile                 the 2014 Surgeon General’s Report                     (Ref. 194). A meta-analysis of studies


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00024   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 25 of 46 PageID #: 1844
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                         42777

                                                  found the risk of type 2 diabetes to be                 the Surgeon General’s Reports—between                 across a range of diseases and organ
                                                  44 percent greater among current                        smoking and nuclear cataracts (Ref.                   systems. In particular, Surgeon
                                                  smokers and 23 percent greater among                    154). A nuclear cataract is one of the                General’s Reports provide definitive
                                                  former smokers compared to never                        three types of cataracts and refers to the            syntheses of the available evidence on
                                                  smokers (Ref. 25). Smoking has been                     location of the clouding in the lens of               smoking and health (Ref. 8, p. 3).
                                                  estimated to cause 9,000 of the 70,810                  the eye. The epidemiologic studies                    Surgeon General’s Reports classify the
                                                  deaths (12.7 percent) due to diabetes in                examined in the 2004 Surgeon General’s                strength of causal inferences in a four-
                                                  the United States each year (Ref. 8).                   Report found generally consistent                     level hierarchy based upon work of the
                                                     12. WARNING: Smoking causes age-                     associations between smoking and                      IOM (now the National Academy of
                                                  related macular degeneration, which                     nuclear cataracts, with most studies                  Medicine) and the IARC (Refs. 200 and
                                                  can lead to blindness.                                  reporting that smoking doubled or                     212). Because of the rigor and consistent
                                                     This proposed warning consists of the                tripled the relative risk of nuclear                  application of these causal standards,
                                                  revised textual warning statement                       cataracts; in addition, a dose-response               the Surgeon General’s Reports are the
                                                  ‘‘WARNING: Smoking causes age-                          relationship was observed as risk                     preeminent authority for determinations
                                                  related macular degeneration, which                     increased with the number of cigarettes               of conditions caused by cigarette
                                                  can lead to blindness’’ paired with a                   smoked (Ref. 154). Data for other types               smoking and by exposure to
                                                  concordant, factually accurate,                         of cataracts were less strong, and these              secondhand smoke. Every smoking-
                                                  photorealistic image depicting a closeup                subtypes are also less common in the                  related condition in every warning
                                                  of an older man (aged 65 years or older)                population (Ref. 154). Authors have                   statement that FDA tested is supported
                                                  who has age-related macular                             continued to identify smoking as a                    at the very highest level of evidence of
                                                  degeneration caused by cigarette                        major causal risk factor in the                       causal inferences from the criteria
                                                  smoking. The man is receiving an                        development and progression of                        applied in the Surgeon General’s
                                                  injection in his right eye to prevent                   cataracts (Refs. 195–197). Studies of                 Reports.
                                                  additional vessel growth.                               smoking cessation and risk of cataracts                  Based upon this research and upon
                                                     Macular degeneration is an incurable                 has affirmed that risk decreases, but is              the substantial scientific literature on
                                                  eye disease that causes blindness. The                  not equivalent to never smokers, upon                 the significant gaps and misperceptions
                                                  2014 Surgeon General’s Report on                        elimination of the exposures of tobacco               in public understanding of the negative
                                                  cigarette smoking concluded, for the                    smoke (Ref. 198).                                     health consequences of smoking (see
                                                  first time, that the evidence is sufficient                Prevalence of cataracts among U.S.                 section V.A.3 above, ‘‘There Remain
                                                  to infer a causal relationship—the                      adults aged 40 years and older in 2010                Significant Gaps in Public
                                                  highest level of evidence of causal                     was estimated to be 17.1 percent by the               Understanding About the Negative
                                                  inferences from the criteria applied in                 National Eye Institute (Ref. 199). By age             Health Consequences of Cigarette
                                                  the Surgeon General’s Reports—between                   75, more than half of non-Hispanic                    Smoking’’), FDA developed initial
                                                  cigarette smoking and the two major                     whites have cataracts (Ref. 199). A meta-             versions of revised statements for
                                                  types of advanced age-related macular                   analysis found that the risk of cataracts             further review, testing, and refinement.
                                                  degeneration (Ref. 8). The association is               was about 50 percent higher for current               These initial revised statements were
                                                  found across a range of populations and                 smokers and 20 percent to 60 percent                  further reviewed by FDA internal
                                                  through various study designs. The                      higher for former smokers compared to                 epidemiological experts to confirm that
                                                  prevalence of any macular degeneration                  never smokers (Ref. 24).                              the health conditions under
                                                  among U.S. adults aged 40 years and                                                                           consideration were causally linked to
                                                  older was estimated to be 6.5 percent                   VIII. First Amendment Considerations
                                                                                                                                                                cigarette smoking or exposure to
                                                  (Ref. 216). A meta-analysis found that                    The Government may, consistent with                 secondhand smoke.
                                                  current smokers were approximately                      the First Amendment, require the                         In parallel with FDA’s work to
                                                  twice as likely (relative risks for cohort              disclosure of factual information in                  develop and test revised warning
                                                  studies of 2.06 and for case-control                    commercial marketing where the                        statements, the Agency also undertook
                                                  studies of 2.38), as never smokers to                   disclosure is justified by a Government               an iterative, research-based approach to
                                                  have macular degeneration (Ref. 23).                    interest and does not unduly burden                   develop and test color graphics
                                                     13. WARNING: Smoking causes                          protected speech. Zauderer v. Office of               depicting the negative health
                                                  cataracts, which can lead to blindness.                 Disciplinary Counsel; Nat’l Inst. of                  consequences of cigarette smoking to
                                                     This proposed warning consists of the                Family and Life Advocates v. Becerra,                 accompany the statements. As discussed
                                                  revised textual warning statement                       138 S. Ct. 2361, 2372 (2018). The                     in section VI.D above (‘‘Developing and
                                                  ‘‘WARNING: Smoking causes cataracts,                    proposed new cigarette health warnings,               Testing Images Depicting the Negative
                                                  which can lead to blindness’’ paired                    including their images, fully satisfy                 Health Consequences of Smoking to
                                                  with a concordant, factually accurate,                  those requirements.                                   Accompany the Textual Warning
                                                  photorealistic image depicting a closeup                  The proposed warnings are factual                   Statements’’), FDA used a photorealistic
                                                  of the face of a man (aged 65 years or                  and accurate. As described in greater                 illustration format for the images
                                                  older) who has a cataract caused by                     detail in section VI.A above, ‘‘Review of             because this format best allowed FDA to
                                                  cigarette smoking. The man’s right pupil                the Negative Health Consequences of                   ensure that the final images would be
                                                  is covered by a large cataract.                         Cigarette Smoking,’’ in developing the                fully concordant with the ultimate
                                                     A cataract is a clouding of the lens in              new warnings, FDA relied on the 2014                  textual statements addressing the same
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  the eye that affects vision. Without                    Surgeon General’s Report, entitled ‘‘The              health conditions. The photorealistic
                                                  treatment, the area of clouding of the                  Health Consequences of Smoking: 50                    illustration format also facilitated
                                                  lens can increase and eventually leads                  Years of Progress’’ (Ref. 8), in addition             providing factually accurate images that
                                                  to blindness. The 2004 Surgeon                          to previous reports of the Surgeon                    depict common presentations of the
                                                  General’s Report on cigarette smoking                   General and other scientific literature,              health conditions in a realistic and
                                                  concluded that the evidence is sufficient               which together present a robust body of               objective format devoid of non-essential
                                                  to infer a causal relationship—the                      evidence documenting the health                       elements.
                                                  highest level of evidence of causal                     consequences from both active smoking                    FDA also carefully considered the
                                                  inferences from the criteria applied in                 and exposure to secondhand smoke                      D.C. Circuit Court findings regarding the


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 26 of 46 PageID #: 1845
                                                  42778                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  Agency’s 2010–2011 cigarette warning                    of this quantitative research, especially             leading cause of preventable disease and
                                                  rule, including the court’s statements                  ‘‘self-reported learning’’ and ‘‘new                  death in the United States. Given the
                                                  criticizing the images as having been                   information’’ outcomes, to identify the               magnitude of this public health problem
                                                  designed ‘‘to evoke an emotional                        warning statements, to be paired with                 from cigarette smoking, in the Tobacco
                                                  response’’ with ‘‘inflammatory images                   accompanying concordant                               Control Act Congress required nine new
                                                  and the provocatively-named hotline.’’                  photorealistic images, for testing in the             health warning statements appear on
                                                  R.J. Reynolds Tobacco Co. v. FDA, 696                   final quantitative consumer research                  cigarette packages and in cigarette
                                                  F.3d at 1216 (D.C. Cir. 2012). The court                study.                                                advertisements; directed FDA to
                                                  further found that some of the images                      FDA’s rigorous process for developing              develop color graphics ‘‘depicting the
                                                  ‘‘could be misinterpreted by                            the proposed images likewise obviates                 negative health consequences of
                                                  consumers’’ and some did ‘‘not convey                   any potential concerns of the kind                    smoking’’ to accompany the warning
                                                  any warning information at all.’’ Id.                   raised in Reynolds that they might ‘‘not              statements; and provided that FDA may
                                                  (emphasis omitted) (‘‘For example, the                  offer any information about the health                adjust the warnings to ‘‘promote greater
                                                  images of a woman crying, a small                       effects of smoking’’ or be discordant                 public understanding of the risks
                                                  child, and the man wearing a T-shirt                    from the text statements with which                   associated with the use of tobacco
                                                  emblazoned with the words ’I QUIT’ do                   they are paired. Id. FDA used different               products’’ (sections 201 and 202 of the
                                                  not offer any information about the                     development and research processes to                 Tobacco Control Act). In reviewing and
                                                  health effects of smoking.’’). As                       select and study the images in this rule              upholding the Tobacco Control Act’s
                                                  discussed below, FDA’s science-based,                   than it did for the 2010–2011                         new warning requirements, the Sixth
                                                  iterative research process to develop                   rulemaking. As discussed above, two of                Circuit concluded that ‘‘[t]here can be
                                                  and select the current proposed cigarette               FDA’s criteria for images require them                no doubt that the government has a
                                                  health warnings thoroughly addresses                    to be factually accurate and to be                    significant interest in . . . warning the
                                                  any such criticisms.                                    concordant with the textual warning                   general public about the harms
                                                     To ensure that all proposed warnings                 statements on the same health                         associated with the use of tobacco
                                                  are unambiguous, are unlikely to be                     condition. FDA sought repeated                        products.’’ Disc. Tobacco City & Lottery,
                                                  misinterpreted or misunderstood by                      consumer feedback to ensure that its                  Inc. v. U.S., 674 F.3d 509, 519 (6th Cir.
                                                  consumers, and do convey warning                        proposed images meet these criteria,                  2012).
                                                  information, FDA repeatedly tested                      including 53 indepth individual                          FDA’s research and review of the
                                                  potential text statements, potential                    interviews with adolescents and adults,               scientific literature has confirmed that
                                                  images, and potential pairings of                       and later on, 20 qualitative focus groups             many smokers and nonsmokers hold
                                                  statements with images. To assess the 9                 with adolescent smokers, adolescents at               misperceptions about the health risks
                                                  statements set out in the TCA and the                   risk for starting smoking, and adult                  associated with cigarette smoking, even
                                                  17 potential revised statements that                    smokers. Based on feedback received in                among the health conditions most
                                                  were under consideration at the start of                these focus groups, FDA further refined               commonly focused on in health
                                                  its consumer research, FDA conducted                    some images for additional clarity and                warnings and public health education
                                                  16 qualitative focus groups with                        identified and eliminated images that                 campaigns. And studies have shown
                                                  adolescent smokers, adolescents at risk                 were not well understood or where                     that consumers are largely unaware of
                                                  for starting smoking, and adult smokers.                potential confusion could not be                      many of the negative health
                                                  As discussed in section VI.B above                      resolved through additional revisions.                consequences of cigarette smoking not
                                                  (‘‘Developing Revised Textual Warning                   See details in section VI.D above                     mentioned in the current 1984 warnings
                                                  Statements’’), these focus groups                       (‘‘Developing and Testing Images                      (see section V.A.3 above, ‘‘There
                                                  provided qualitative feedback on                        Depicting the Negative Health                         Remain Significant Gaps in Public
                                                  consumers’ comprehension of each                        Consequences of Smoking to                            Understanding About the Negative
                                                  potential statement; the believability of               Accompany the Textual Warning                         Health Consequences of Cigarette
                                                  each statement’s content (e.g., that                    Statements’’). The Agency took careful                Smoking’’). Accordingly, the proposed
                                                  smoking causes the health condition                     and deliberate steps to develop and test              rule is justified by the Government’s
                                                  noted); whether the relationship                        images that are unambiguous and                       substantial interest in informing
                                                  between smoking and the relevant                        unlikely to be misinterpreted or                      consumers regarding the negative health
                                                  health conditions was new information                   misunderstood by consumers.                           consequences of smoking.
                                                  for them; and other feedback to make                    Presenting the health condition in an                    Furthermore, the proposed warnings
                                                  the statement more understandable or                    objective format devoid of non-essential              do not unduly burden protected speech.
                                                  convey the intended message more                        elements ensures that the focus of the                As the Sixth Circuit held, the Tobacco
                                                  clearly.                                                image remains on the smoking-related                  Control Act’s warning requirement for
                                                     This qualitative consumer focus group                health condition. The process FDA                     cigarettes is not unduly burdensome
                                                  feedback informed FDA’s selection and                   engaged in to develop and study the                   because a manufacturer has the ability
                                                  refinement of the warning statements for                warnings was far more extensive than                  to convey other information of its
                                                  the next phase of research, a large (2,505              could be completed in the short                       choosing in the remaining space
                                                  participant) quantitative consumer                      timeframe for the prior rule.                         available. Disc. Tobacco City & Lottery,
                                                  research study that tested potential                       The proposed warnings are clearly                  Inc. v. U.S., at 530–31. By statute, the
                                                  statements on their own, without                        justified by the Government’s interest in             required warnings for cigarette packages
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  images. See details in section VI.C above               promoting greater public understanding                must comprise the top 50 percent of the
                                                  (‘‘FDA’s Consumer Research Study on                     of the negative health consequences of                front and rear panels, and for
                                                  Revised Textual Warning Statements’’)                   cigarette smoking. As the Supreme                     advertisements at least 20 percent of the
                                                  and in the study results included in this               Court has recognized, ‘‘tobacco products              area at the top of the advertisement. The
                                                  docket (Ref. 129). Obviating any                        are dangerous to health when used in                  Sixth Circuit found that ‘‘ample
                                                  potential concern that the proposed new                 the manner prescribed.’’ FDA v. Brown                 evidence support[s] the size
                                                  warnings would ‘‘not convey any                         & Williamson Tobacco Corp., 529 U.S.                  requirements for the new warnings’’ and
                                                  warning information at all,’’ Reynolds,                 120, 135 (2000). Indeed, as discussed                 ‘‘that the remaining portions of their
                                                  696 F.3d at 1216, FDA used the results                  above, cigarette smoking remains the                  packaging’’ are sufficient for the


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 27 of 46 PageID #: 1846
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                                 42779

                                                  companies ‘‘to place their brand names,                 consequences of smoking. FDA’s                        consequences of cigarette smoking. We
                                                  logos or other information.’’ Id. at 531,               extensive qualitative and quantitative                are seeking comments on these
                                                  567. See also Spirit Airlines, Inc. v.                  consumer research—on potential                        proposed provisions; if you have
                                                  United States Dep’t of Transp., 687 F.3d                statements, potential images, and                     comments on specific provisions, we
                                                  403, 414 (D.C. Cir. 2012) (requirement                  potential pairings of statements and                  request that you identify the specific
                                                  for airlines to make total price the most               images—amply demonstrate that the                     provisions in your comments.
                                                  prominent cost figure does not                          proposed cigarette health warnings do
                                                                                                                                                                A. General Provisions (Proposed
                                                  significantly burden airlines’ ability to               in fact promote better understanding by
                                                                                                                                                                Subpart A)
                                                  advertise). The scientific literature                   the public of the negative health effects
                                                  strongly supports that larger warnings,                 of smoking. All 13 of the proposed                    1. Scope (Proposed § 1141.1)
                                                  such as those of the size proposed in                   cigarette health warnings statistically                  As directed by section 4 of the
                                                  this rule, are necessary to ensure that                 significantly outperformed the control                FCLAA, proposed § 1141.1(a) would
                                                  consumers notice, attend to, and read                   condition (i.e., the current 1984 Surgeon             explain that proposed part 1141 sets
                                                  the messages conveyed by the warnings,                  General’s warnings) on the dimensions                 forth the requirements for the display of
                                                  which leads to improved understanding                   of ‘‘new information’’ and ‘‘self-reported            required warnings on packages and in
                                                  of the specific health consequences that                learning.’’ See discussion above in                   advertisements cigarettes (proposed
                                                  are the subject of those warnings (Refs.                sections VI.B (‘‘Developing Revised                   § 1141.3 includes a definition of
                                                  3 and 4). See discussions above in, e.g.,               Textual Warning Statements’’) through                 cigarette). These requirements would be
                                                  section V.A (‘‘The Current 1984 Surgeon                 VI.E (‘‘FDA’s Consumer Research Study                 applicable to manufacturers,
                                                  General’s Warnings Are Inadequate’’);                   on New Cigarette Health Warnings’’),                  distributors, and retailers except as
                                                  section V.B.2.a (‘‘Pictorial cigarette                  and the consumer research study                       described in this proposed section.
                                                  warnings increase knowledge and                         reports, which we have included in the                Retailers who are also manufacturers
                                                  accurate health beliefs by addressing                   docket (Refs. 129 and 153). The                       would be subject to both the
                                                  gaps in public understanding about the                  warnings selected for this proposal will              requirements for retailers and
                                                  negative health consequences of                         advance the Government’s interest.                    manufacturers, as applicable.
                                                  smoking’’). Accordingly, the proposed                     Finally, the regulation is                             Proposed § 1141.1(b) provides that the
                                                  warnings are constitutional under                       appropriately tailored to achieve that                requirements of this proposed part
                                                  Zauderer.                                               result. The warnings relate to the                    would not apply to manufacturers or
                                                     Although Zauderer provides the                       dangers of smoking cigarettes and will                distributors of cigarettes that do not
                                                  appropriate framework for review, the                   be required on all cigarette packages and             manufacture, package, or import
                                                  rule also satisfies the elements of the                 advertisements, so there is nothing over-             cigarettes for sale or distribution within
                                                  test for commercial speech articulated                  or underinclusive in the rule’s scope. As             the United States. This proposed
                                                  in Central Hudson Gas & Elec. Corp. v.                  the Sixth Circuit held, the size of the               subsection is consistent with section
                                                  Pub. Serv. Comm’n. Under that test,                     warnings is justified by the ample data               4(a)(3) of the FCLAA. Manufacturers
                                                  agencies can regulate speech where the                  demonstrating that larger warnings                    and distributors are defined in proposed
                                                  regulation advances a substantial                       ‘‘materially affect consumers’ awareness              § 1141.3.
                                                  Government interest and the regulation                  of the health consequences of smoking,’’                 In addition, retailers would not be in
                                                  is no more extensive than necessary.                    Disc. Tobacco City & Lottery, Inc., 674               violation of the requirements of section
                                                  This standard does not require the                      F.3d at 530, and there is sufficient                  4 of the FCLAA and this proposed part
                                                  Government to employ ‘‘the least                        remaining room for the manufacturers’                 for cigarette packaging that: (1) Contains
                                                  restrictive means’’ of regulation or to                 speech.                                               a warning; (2) is supplied to the retailer
                                                  achieve a perfect fit between means and                   Accordingly, the proposed rule is                   by a license- or permit-holding tobacco
                                                  ends. Board of Trustees v. Fox, 492 U.S.                constitutionally permissible under the                product manufacturer or distributor;
                                                  469, 480 (1989). Instead, it is sufficient              First Amendment.                                      and (3) is not altered by the retailer in
                                                  that the Government achieve a                           IX. Description of the Proposed Rule                  a way that is material to 15 U.S.C. 1333
                                                  ‘‘reasonable’’ fit by adopting regulations                                                                    or proposed part 1141 (see proposed
                                                  ‘‘in proportion to the interest served.’’                 Section 4 of the FCLAA, as amended
                                                                                                                                                                § 1141.1(c)). We believe most, if not all,
                                                  Id.                                                     by sections 201 and 202 of the Tobacco
                                                                                                                                                                retailers would fall under this
                                                     As discussed above, the Government’s                 Control Act, directs FDA to issue
                                                                                                                                                                scenario.11 This proposed subsection is
                                                  interest in informing the public and                    regulations requiring color graphics
                                                                                                                                                                consistent with section 4(a)(4) of the
                                                  correcting misperceptions about the                     depicting the negative health
                                                                                                                                                                FCLAA. However, this proposed
                                                  risks of cigarette smoking is undeniably                consequences of smoking to accompany
                                                                                                                                                                subsection would require that a retailer
                                                  substantial. See Disc. Tobacco City &                   textual warning label statements, and
                                                                                                                                                                ensure that all cigarette packages they
                                                  Lottery, Inc., 674 F.3d at 519. The                     permits FDA to adjust the format, type
                                                                                                                                                                display or sell contain a warning that is
                                                  proposed warnings directly and                          size, color graphics, and text of any of
                                                                                                                                                                unobscured by stickers, sleeves, or other
                                                  materially advance the Government’s                     the label requirements, or establish the
                                                                                                                                                                materials on the packages, for example.
                                                  interest by helping consumers                           format, type size, and text of any other
                                                                                                                                                                   Under proposed § 1141.1(d), the
                                                  understand the negative health                          disclosures required under the FD&C
                                                                                                                                                                advertisement requirements in proposed
                                                  consequences associated with cigarette                  Act, if such a change would promote
                                                                                                                                                                § 1141.10 would apply to a retailer only
                                                  smoking. As discussed above, the                        greater public understanding of the risks
                                                                                                                                                                if the retailer is responsible for or
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  current 1984 warnings on cigarettes are                 associated with the use of tobacco
                                                                                                                                                                directs the warnings for advertising.
                                                  virtually invisible and ineffective (see                products. This proposed rule would
                                                                                                                                                                Importantly, this provision would not
                                                  section V.A above, ‘‘The Current 1984                   replace part 1141 in Title 21 of the Code
                                                                                                                                                                relieve a retailer of liability if the
                                                  Surgeon General’s Warnings Are                          of Federal Regulations to implement
                                                                                                                                                                retailer displays in a location open to
                                                  Inadequate’’). FDA has developed new                    these FCLAA requirements. As
                                                                                                                                                                the public an advertisement that does
                                                  warnings with new information, in the                   described in detail in sections VI–VII,
                                                  form of text paired with concordant                     the proposed required warnings are                      11 We note that manufacturers who are also
                                                  images, to promote greater public                       intended to promote greater public                    retailers would be subject to the proposed
                                                  understanding of the negative health                    understanding of the negative health                  requirements as manufacturers.



                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 28 of 46 PageID #: 1847
                                                  42780                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  not contain a warning or that contains                  rule would use ‘‘packaging’’                          intended for sale or distribution to
                                                  a warning that has been altered by the                  interchangeably with package.                         consumers in the United States.
                                                  retailer in a way that is material to                      • Person. As defined in section 3(5) of               • Retailer. FDA proposes to define
                                                  section 4 of the FCLAA or the                           the FCLAA, ‘‘person’’ means an                        ‘‘retailer’’ as any person who sells
                                                  requirements of this proposed part.                     individual, partnership, corporation, or              cigarettes to individuals for personal
                                                     Retailers would be in violation of the               any other business or legal entity.                   consumption, or who operates a facility
                                                  FCLAA and this proposed part if they                       • United States. As defined in section             where vending machines or self-service
                                                  alter cigarette packaging or advertising                3(3) of the FCLAA, ‘‘United States,’’                 displays of cigarettes are permitted. This
                                                  in a way that is material to the                        when used in a geographical sense,                    definition would include any person
                                                  requirements of section 4 of the FCLAA                  includes the several States, the District             who sells cigarettes online (e.g., through
                                                  or proposed part 1141, for example, by                  of Columbia, the Commonwealth of                      a website or mobile phone application).
                                                  obscuring or covering up the warning                    Puerto Rico, Guam, the Virgin Islands,                   The proposed definitions of
                                                  (e.g., blocking with a sticker or marker),              American Samoa, Wake Island, Midway                   manufacturer and retailer are similar to
                                                  shrinking the warning, or using a sleeve                Islands, Kingman Reef, and Johnston                   those used in part 1140 (which
                                                  to cover the warning. Retailers also                    Island. The term ‘‘State’’ includes any               establishes sale and distribution
                                                  would be liable if they display, in a                   political division of any State.                      restrictions for cigarettes, as well as
                                                  location open to the public, an                            In addition, FDA proposes the                      other tobacco products), but with some
                                                  advertisement that does not contain a                   following definitions:                                edits to reflect that the scope of this
                                                  warning (proposed § 1141.1(d)).                            • Distributor. FDA proposes to define              proposed part is cigarette packaging and
                                                                                                          ‘‘distributor’’ as any person who                     advertisements.
                                                  2. Definitions (Proposed § 1141.3)                      furthers the distribution of cigarettes,
                                                                                                          whether domestic or imported, at any                  3. Incorporation by Reference (Proposed
                                                     Proposed § 1141.3 provides the                                                                             § 1141.5)
                                                  definitions for the terms used in the                   point from the original place of
                                                  proposed rule. Proposed § 1141.3 sets                   manufacture to the person who sells or                   Proposed § 1141.5 would identify the
                                                  forth the meaning of terms as they apply                distributes the product to individuals                material that FDA proposes to
                                                  to proposed subparts A and B of part                    for personal consumption. Common                      incorporate by reference in this
                                                  1141. Proposed § 1141.3 includes the                    carriers are not considered distributors              proposed part, entitled ‘‘Required
                                                  following definitions from the FCLAA                    for the purposes of this proposed part.               Cigarette Health Warnings.’’ This
                                                  (15 U.S.C. 1332):                                          This proposed definition of                        section states that FDA is proposing to
                                                     • Cigarette. As defined in section 3(1)              distributor would be consistent with the              incorporate by reference each required
                                                  of the FCLAA, the term ‘‘cigarette’’                    definition of distributor in section                  warning, consisting of a textual warning
                                                  means: (1) Any roll of tobacco wrapped                  900(7) (21 U.S.C. 387(7)) of the FD&C                 label statement and its accompanying
                                                  in paper or in any substance not                        Act. FDA believes using this definition               color graphic. Any final rule would
                                                  containing tobacco and (2) any roll of                  would help ensure consistent                          provide information on how to obtain
                                                  tobacco wrapped in any substance                        understanding of the scope of                         the electronic, layered design files for
                                                  containing tobacco which, because of its                distributor across tobacco product                    each required warning, as well as
                                                  appearance, the type of tobacco used in                 regulations issued by FDA. For example,               technical specifications to help
                                                  the filler, or its packaging and labeling,              § 1140.3 (21 CFR 1140.3) uses a                       manufacturers appropriately select,
                                                  is likely to be offered to, or purchased                definition of distributor that is the same            crop, and scale the warnings to ensure
                                                  by, consumers as a cigarette described                  as this proposed definition except that               the required warnings are accurately
                                                  in paragraph (1) of this definition.                    § 1140.3 uses ‘‘tobacco product’’ instead             reproduced during implementation
                                                     • Commerce. As defined in section                    of ‘‘cigarette.’’                                     across various sizes of cigarette
                                                  3(2) of the FCLAA, ‘‘commerce’’                            • Front panel and rear panel. FDA                  packaging and cigarette advertisements.
                                                  means—                                                  proposes to define ‘‘front panel’’ and                This material would be available for
                                                     Æ Commerce between any State, the                    ‘‘rear panel’’ to mean the two largest                download either through FDA’s website
                                                  District of Columbia, the                               sides or surfaces of the package.                     or a file transfer protocol website. For
                                                  Commonwealth of Puerto Rico, Guam,                         FDA is proposing to include a                      ease of review for this proposed rule, we
                                                  the Virgin Islands, American Samoa,                     definition of front and rear panels                   have included an electronic PDF file,
                                                  Wake Island, Midway Islands, Kingman                    because section 4 of the FCLAA, in                    containing the proposed required
                                                  Reef, or Johnston Island and any place                  setting out the placement requirements                warnings, as a reference in the docket
                                                  outside thereof;                                        for the label statements, provides that               for this proposed rule (Ref. 18).
                                                     Æ Commerce between points in any                     each label statement shall comprise the                  As described in section II.C, FDA
                                                  State, the District of Columbia, the                    top 50 percent of the front and rear                  intends to provide the required
                                                  Commonwealth of Puerto Rico, Guam,                      panels of the package. This proposed                  warnings selected for the final rule as
                                                  the Virgin Islands, American Samoa,                     definition would help ensure that all                 electronic, layered design files and
                                                  Wake Island, Midway Islands, Kingman                    persons responsible for complying with                incorporate those by reference. The
                                                  Reef, or Johnston Island, but through                   the FCLAA and this proposed part                      material incorporated by reference must
                                                  any place outside thereof; or                           identify the sides or surfaces of the                 meet the OFR’s requirements for
                                                     Æ Commerce wholly within the                         cigarette package on which the required               incorporating material by reference, and
                                                  District of Columbia, Guam, the Virgin                  warnings must appear. On almost all                   thus the way this material is displayed
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  Islands, American Samoa, Wake Island,                   cigarette packages, these two panels are              may be changed for the final rule to
                                                  Midway Island, Kingman Reef, or                         oriented directly opposite from one                   meet such requirements.
                                                  Johnston Island.                                        another and are the same size.                           Proposed § 1141.5(a) would identify
                                                     • Package or packaging. As defined                      • Manufacturer. FDA proposes to                    the material that FDA proposes to
                                                  in section 3(4) of the FCLAA, ‘‘package’’               define ‘‘manufacturer’’ as any person,                incorporate by reference, ‘‘Required
                                                  means a pack, box, carton, or container                 including any repacker or relabeler, who              Cigarette Health Warnings,’’ and how to
                                                  of any kind in which cigarettes are                     manufactures, fabricates, assembles,                  obtain the material from FDA. This
                                                  offered for sale, sold, or otherwise                    processes, or labels a finished cigarette             material would include the electronic,
                                                  distributed to consumers. The proposed                  product; or imports any cigarette that is             layered design files for each required


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 29 of 46 PageID #: 1848
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                            42781

                                                  warning in a range of sizes and aspect                  identified concordant color graphics                  person to manufacture, package, sell,
                                                  ratios, including the textual statements                proposed to accompany each textual                    offer to sell, distribute, or import for sale
                                                  in English and Spanish, font files, color               warning label statement. FDA invites                  or distribution within the United States
                                                  spaces, the accompanying color                          comment on the proposed textual                       any cigarette unless the package of
                                                  graphics, and the white and black                       warning statements and accompanying                   which bears a required warning (as
                                                  warning backgrounds and borders.                        color graphics. Given the degree of                   described in proposed § 1141.10(a)) in
                                                  These layered design files would be                     public and stakeholder interest in this               accordance with section 4 of the FCLAA
                                                  accompanied by technical specifications                 area, and the legal complexities                      and this proposed part. This provision
                                                  describing how to use the layered                       involved, FDA also seeks proposals for                would apply to any package, including
                                                  design files to help manufacturers                      alternative text and images you believe               a pack, box, carton, or container, all of
                                                  appropriately select, crop, and scale the               would advance the Government’s                        which are included in the definition of
                                                  warnings to ensure the required                         interest in promoting greater public                  package in section 3(4) of the FCLAA.
                                                  warnings are accurately reproduced                      understanding of the negative health                  Thus, in the instance of a carton that
                                                  during implementation of the required                   consequences of smoking. If proposing                 contains packs of cigarettes, the carton
                                                  warnings on cigarette packages and in                   alternative text and images to those in               and each pack would be required to bear
                                                  cigarette advertisements. Manufacturers,                this proposed rule, please provide                    a required warning. This proposed
                                                  distributors, and, when applicable,                     scientific information that supports that             requirement helps to promote public
                                                  retailers would obtain the required                     the alternative text and images would,                understanding of the negative health
                                                  warnings by downloading the files                       in fact, promote greater public                       consequences of cigarette smoking by
                                                  directly from FDA’s website or via a file               understanding of the negative health                  ensuring that all cigarette packages bear
                                                  transfer protocol website and accurately                consequences of smoking. Proposals for                the required warning.
                                                  reproduce them on cigarette packages                    alternative images should accompany                      In addition, proposed § 1141.10(c)(1)
                                                  and in advertisements as required by                    either one of FDA’s proposed textual                  would require that the warning appear
                                                  section 4 of the FCLAA and proposed                     warning statements or an alternative                  directly on the package and be clearly
                                                  part 1141.                                              textual warning statement you are                     visible underneath any cellophane or
                                                     This proposed section would also                     proposing. These comments and                         other clear wrapping. This proposed
                                                  explain that the material is incorporated               information will help inform the                      requirement is intended to ensure that
                                                  by reference with the approval of the                   required warnings to be included in a                 the warning is not obscured in any way,
                                                  Director of the Federal Register and                    final rule.                                           e.g., any outer wrapping and tear tape
                                                  where interested parties may obtain a                      Section 4(d) of the FCLAA directs that             would be required to be clear and
                                                  copy of the material (1 CFR part 51).                   the required warnings be clear,                       otherwise not interfere with the
                                                  Specifically, if the proposed                           conspicuous, and legible. Accordingly,                required warning’s visibility. For
                                                  incorporation by reference is approved                  proposed § 1141.10(b) and (c) are                     packages that are soft-sided (i.e., ‘‘soft
                                                  by the OFR and incorporated in the final                intended to address those FCLAA                       pack’’ style packaging), the overwrap
                                                  rule, interested parties would be able to               requirements. Proposed § 1141.10(b)                   closure must not obscure the warning,
                                                  examine the incorporated material at                    would require that manufacturers and                  and, for hinged lid packages, this would
                                                  that National Archives and Records                      distributors (and retailers in the specific           mean that no word of the textual
                                                  Administration and at FDA’s Dockets                     circumstances described in proposed                   warning statement may be severed when
                                                  Management Staff.                                       § 1141.1(c)) obtain and accurately                    the package is opened.
                                                     Proposed § 1141.5(b) would list the                  reproduce the required warning (which                    Proposed § 1141.10(c)(2) would
                                                  source where interested parties may                     would comprise the combination of the                 implement the requirements in section
                                                  obtain a copy of the incorporated                       textual warning label statement and its               4 of the FCLAA that the required
                                                  material, i.e., by contacting FDA’s                     accompanying color graphic), from the                 warning comprise at least the top 50
                                                  Center for Tobacco Products at the                      electronic files contained in the material            percent of the front and rear panels of
                                                  address listed.                                         to be incorporated by reference at                    the package. For cartons (which are
                                                                                                          proposed § 1141.5. These entities would               included in the definition of package),
                                                  B. Required Warnings for Cigarette                                                                            proposed § 1141.10(c)(2) would specify
                                                                                                          be responsible for ensuring that the
                                                  Packages and Advertisements (Proposed                                                                         that the required warning be located on
                                                                                                          required warnings are not distorted,
                                                  § 1141.10)                                                                                                    the left side of the front and rear panels
                                                                                                          obscured, or otherwise inaccurately
                                                    To promote greater public                             reproduced from the incorporated                      of the carton and comprise at least the
                                                  understanding of the negative health                    material when reproduced for use in                   left 50 percent of these panels. This
                                                  consequences of cigarette smoking,                      differing types of media (e.g., print,                proposed requirement is intended to
                                                  proposed § 1141.10 would establish                      digital). For example, the required                   ensure that when cigarettes are sold in
                                                  required warnings for cigarette packages                warnings would need to be accurately                  cartons and not as individual packs, the
                                                  and advertising. The proposed                           reproduced, including maintaining text                required warnings are clearly visible,
                                                  requirements comply with section 4 of                   specifications such as font face and size;            conspicuous, and legible to consumers
                                                  the FCLAA and include a textual                         using capital letters for the word                    as required by the FCLAA. As described
                                                  warning label statement (proposed                       ‘‘WARNING’’ in each statement; and                    earlier in this section, the required
                                                  § 1141.10(a)(1)) with an accompanying                   maintaining the relationship of text to               warning would need to be on the carton
                                                  color graphic (proposed § 1141.10(a)(2)).               image for each warning. As per the                    and on each pack to ensure compliance
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                    Proposed § 1141.10(a) would establish                 requirements laid out in section 4 of the             with the FCLAA and this proposed part.
                                                  that a required warning must contain                    FCLAA, the text of the cigarette health                  Proposed § 1141.10(c)(3) would
                                                  both one of the textual warning label                   warnings on packages must be black on                 specify that the required warning be
                                                  statements and a color graphic to                       a white background, or white on a black               positioned such that the text of the
                                                  accompany the textual warning label                     background, in a manner that contrasts,               required warning and other information
                                                  statement. The textual warning label                    by typography, layout, or color, with all             on that panel of the package have the
                                                  statements that would be required will                  other printed material on the package.                same orientation. For example, if the
                                                  be set out in any final rule. As FDA has                   Proposed § 1141.10(c) would establish              front panel of a cigarette package
                                                  described in section VI.D, we have                      generally that it is unlawful for any                 contains information, such as the brand


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 30 of 46 PageID #: 1849
                                                  42782                    Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  name of the cigarette, in a left to right               part of the required warning would fall               appear in the same language as that
                                                  orientation, the required warning could                 in the ‘‘trim area’’ (i.e., the area of an            principally used in the advertisement.
                                                  not be placed such that it appears at a                 advertisement that is cut off as part of              The purpose of the proposed
                                                  right angle to this text. Rather, the                   the print publishing process). To meet                requirement and the two proposed
                                                  required warning, including the textual                 the proposed requirement, the required                exceptions in § 1141.10(d)(3) is to help
                                                  warning label statement, must also                      warning would need to be in the                       promote public understanding of the
                                                  appear in a left to right orientation. This             advertisement’s ‘‘safe area’’ (i.e., not in           negative health consequences of
                                                  would help ensure that the required                     the trim area) and not be placed in any               cigarette smoking by ensuring that the
                                                  warnings on cigarette packages would                    area of an advertisement that may be                  textual warning label statement
                                                  be conspicuous and legible to                           cropped or folded during final                        component of the required warning is in
                                                  consumers, as required by section 4 of                  publishing. For advertisements in                     the language that is most likely to be
                                                  the FCLAA and this proposed part.                       digital media, proposed § 1141.10(d)(2)               understood by the majority of the public
                                                     Cigarette advertisements are                         would mean that a required warning                    who would view the advertisement.
                                                  addressed in proposed § 1141.10(d).                     must be appropriately scaled in its                      Proposed § 1141.10(d)(4) would state
                                                  This section would establish                            coding for both standard desktop and                  that for English-language or Spanish-
                                                  requirements related to cigarette                       mobile sizes to ensure that the full                  language warnings, each required
                                                  advertising, including that it is unlawful              required warning is visible on the                    warning must be obtained from the
                                                  for any manufacturer, distributor, or                   screen in its entirety (i.e., a user does             electronic files contained in ‘‘Required
                                                  retailer of cigarettes to advertise or                  not need to scroll in any direction to see            Cigarette Health Warnings,’’ which
                                                  cause to be advertised within the United                any areas of the warning), is located at              would be incorporated by reference (see
                                                  States any cigarette unless each                        the top of the screen, and is displayed               proposed § 1141.5). The required
                                                  advertisement bears a required warning                  at each point of access to such                       warnings would need to be accurately
                                                  in accordance with section 4 of the                     advertisements. These proposed                        reproduced as specified in ‘‘Required
                                                  FCLAA and this proposed part. As per                    requirements are consistent with the                  Cigarette Health Warnings,’’ to help
                                                  the requirements laid out in section 4 of               language of section 4(b) of the FCLAA,                ensure that the required warnings are
                                                  the FCLAA, the text of the cigarette                    which mandates that the required                      not distorted or obscured, and are
                                                  health warnings in advertisements must                  warning comprise at least 20 percent of               prominent and legible, consistent with
                                                  be black if the background is white and                 the area of the advertisement and                     the requirements of the FCLAA and this
                                                  white if the background is black.                       specifies that the advertisement appear               proposed part.
                                                     More specifically, for print                         in a conspicuous and prominent format                    Proposed § 1141.10(d)(5) would
                                                  advertisements and other                                and location at the top of the                        require that non-English-language
                                                  advertisements with a visual                                                                                  warnings, other than Spanish-language
                                                                                                          advertisement. We recognize that there
                                                  component, the required warning must                                                                          warnings, be adapted using the English-
                                                                                                          is a wide variation in advertisement size
                                                  appear directly on the advertisement                                                                          language required warnings obtained
                                                                                                          and media, and we are requesting
                                                  (proposed § 1141.10(d)(1)).                                                                                   from the electronic files contained in
                                                                                                          comments and information on how
                                                  Advertisements that would be subject to                                                                       ‘‘Required Cigarette Health Warnings,’’
                                                                                                          advertisements in different types of
                                                  this proposed rule may appear in or on,                                                                       which would be incorporated by
                                                                                                          media might comply with these
                                                  for example, promotional materials                                                                            reference at proposed § 1141.5. As with
                                                                                                          proposed requirements, including
                                                  (point-of-sale or non-point-of-sale),                                                                         the proposed requirement in
                                                                                                          comments on issues related to small-
                                                  billboards, posters, placards, published                                                                      § 1141.10(d)(4), the required warnings
                                                                                                          size advertisements, advertisements in
                                                  journals, newspapers, magazines, other                                                                        would be required to be accurately
                                                                                                          digital media, and non-visual                         reproduced as specified in ‘‘Required
                                                  periodicals, catalogues, leaflets,                      advertisements.
                                                  brochures, direct mail, shelf-talkers,                                                                        Cigarette Health Warnings,’’ but for
                                                                                                             Proposed § 1141.10(d)(3) would                     these warnings this would also include
                                                  display racks, internet web pages,
                                                                                                          require that the text of the required                 the substitution and insertion of a true
                                                  electronic mail correspondence, and
                                                                                                          warning be in English, with the two                   and accurate translation of the textual
                                                  also may include those communicated
                                                                                                          exceptions established in section 3(b) of             warning label statement in place of the
                                                  via mobile telephone, smartphone,
                                                                                                          the FCLAA. First, the text of the                     English-language version. The proposed
                                                  microblog, social media website, or
                                                                                                          required warning should not be in                     rule would require that the inserted
                                                  other communication tool; 12 websites,
                                                                                                          English when the advertisement appears                textual warning label statement comply
                                                  applications, or other programs that
                                                                                                          in a non-English medium. In that case,                with all requirements of section 4 of the
                                                  allow for the sharing of audio, video, or
                                                                                                          the text of the required warning would                FCLAA and this proposed part. The
                                                  photography files; video and audio
                                                                                                          be required to appear in the                          manufacturer, distributor, or retailer
                                                  promotions; and items not subject to the
                                                                                                          predominant language of the medium                    would be required to accurately and
                                                  sale or distribution ban in § 1140.34.
                                                                                                          regardless of whether the advertisement               appropriately translate the textual
                                                  Proposed § 1141.10(d)(1) includes some
                                                                                                          is in English (the predominant language               warning label statement into the
                                                  of these examples for reference but
                                                                                                          is the primary language used in the non-              appropriate non-English language or the
                                                  neither the examples in § 1141.10 (d)
                                                                                                          sponsored content in the publication).                advertisement would be in violation of
                                                  nor this discussion are intended to be
                                                                                                          For example, if the predominant                       the FCLAA and this proposed part. The
                                                  exhaustive.
                                                                                                          language of the medium is French, but                 translated required warning would also
                                                     Proposed § 1141.10(d)(2) would
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                                                                          the advertisement is in English, the text             need to meet the area, format, and other
                                                  require that the warning comprise at
                                                                                                          of the required warning would be                      requirements of the FCLAA and this
                                                  least 20 percent of the area of the
                                                                                                          required to be in French. Second, the                 proposed part.
                                                  advertisement in a conspicuous and
                                                                                                          text of the required warning would not                   Proposed § 1141.10(e) would require
                                                  prominent format and location at the
                                                                                                          need to appear in English when the                    that the required warnings be indelibly
                                                  top of each advertisement, and that no
                                                                                                          advertisement appears in an English                   printed on or permanently affixed to the
                                                    12 FCLAA prohibits any advertising of cigarettes      language medium but the advertisement                 package or advertisement. These
                                                  on radio, television, or other media regulated by the   is not in English; in this case, the text             required warnings, for example, must
                                                  Federal Communications Commission.                      of the required warning would need to                 not be printed or placed on a label


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 31 of 46 PageID #: 1850
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                           42783

                                                  affixed to a clear outer wrapper that is                addition, proposed § 1141.10(g)(2)                    should be submitted to FDA and
                                                  likely to be removed to access the                      would establish quarterly rotation                    approved before making changes to the
                                                  product within the package. This                        requirements for the required warnings                random and equal display or
                                                  provision is intended to ensure that the                in advertisements. Under this proposed                distribution of required warning
                                                  required warnings cannot be easily                      requirement, the required warnings for                statements on packages or the quarterly
                                                  ripped off, obscured, or otherwise                      advertisements must be rotated                        rotation of required warning statements
                                                  tampered with, which would                              quarterly in alternating sequence in                  in advertisements. For a new brand, a
                                                  undermine the proposed requirement.                     advertisements for each brand of                      new plan or a supplement to an
                                                  For an advertisement in digital media to                cigarettes in accordance with a plan                  approved plan would be required to be
                                                  meet this proposed requirement, the                     approved by FDA. The manufacturer,                    submitted and approved before
                                                  required warning must remain on the                     distributor, or retailer would be required            displaying or distributing packages and
                                                  advertisement at all times and be clear,                to submit the plan for quarterly rotation             advertisements for that new brand.
                                                  conspicuous, and legible as required in                 of the required warnings in                              However, in lieu of a supplement to
                                                  section 4 of the FCLAA and this                         advertisements to FDA for approval.                   an approved plan for a new brand,
                                                  proposed part. Thus, for example, it                       For efficiency of review, each plan                manufacturers may reference in their
                                                  would not be enough to display the                      submitted under proposed                              initial plan all brands in their product
                                                  required warning only for a period of                   § 1141.10(g)(1) and (2) should cover                  listing(s) under section 905(i) of the
                                                  time in an advertisement in digital                     both packaging and advertising, rather                FD&C Act and incorporate any new
                                                  media. We invite comments and                           than submitting each plan separately, to              brands into their approved plan, so long
                                                  information on how advertisements in                    the extent applicable. The tobacco                    as no other changes are made to the
                                                  digital media might appropriately                       product manufacturer, distributor, or                 plan. For retailer-generated advertising,
                                                  satisfy this proposed requirement.                      retailer should describe how their plan               retailers may list ‘‘all brands’’ in their
                                                     Proposed § 1141.10(f) would provide                  would achieve the random and equal                    plan, which would cover future brands,
                                                  that no person may manufacture,                         display and distribution of the required              so long as the plan provides for the
                                                  package, sell, offer for sale, distribute, or           warnings on packages and the quarterly                same schedule for quarterly rotation of
                                                  import for sale or distribution within                  rotation of the required warnings in                  the required warning statements for all
                                                  the United States cigarettes whose                      advertisements.                                       brands.
                                                  packages or advertisements are not in                      Under proposed § 1141.10(g)(1), for                   Proposed § 1141.10(g)(3) would
                                                  compliance with section 4 of the                        each brand of cigarettes, the plan for                explain that FDA would review each
                                                  FCLAA and this proposed part, except                    packaging would explain how each of                   plan submitted. FDA’s review of a plan
                                                  as provided by proposed §§ 1141.1(c)                    the required warnings would be                        would only be for the purpose of
                                                  and 1141.1(d).                                          randomly displayed during each 12-                    determining compliance with the
                                                     Proposed § 1141.10(g) would establish                month period on each brand; how each                  regulatory criteria for approval of a plan,
                                                  marketing requirements applicable to                    of the warnings would be displayed in                 as set forth in proposed § 1141.10(g)(1)
                                                  cigarettes. The marketing requirements                  as equal a number of times as possible                and (2). FDA requests that each plan
                                                  would include the random and equal                      on each brand of the product; and how                 include representative samples of
                                                  display and distribution of the required                product packages would be randomly                    packages and advertisements with each
                                                  warnings for cigarette packages and                     and equally distributed in all areas of               of the required warnings. Such samples
                                                  quarterly rotation of the required                      the United States in which the product                would place the plan in context and,
                                                  warnings in advertisements. The                         is marketed. FDA expects that a plan for              therefore, facilitate FDA’s review of the
                                                  marketing requirements would also                       the random and equal display and                      plan, not a review of the content of the
                                                  require submission of a plan that                       distribution of required warnings on                  package labels and advertisements.
                                                  provides for the random and equal                       packages would ordinarily be based on                 During the course of a review of a plan,
                                                  display and distribution of the required                the date of manufacture or shipment of                FDA may request an amendment to a
                                                  warnings on cigarette packaging and the                 the product.                                          plan under review if FDA needs
                                                  quarterly rotation of the required                         For each cigarette brand, the plan for             clarification of information in the plan
                                                  warnings in cigarette advertising, as                   advertising would be required to                      or other additional information to
                                                  described under section 4 of FCLAA                      explain how the required warnings                     determine whether FDA could approve
                                                  and part 1141 (referred to as ‘‘plan’’).                would be rotated quarterly in                         the plan.
                                                  These proposed requirements would                       advertisements and how the quarterly                     As described in proposed
                                                  ensure that all of the required warnings                rotations would occur in alternating                  § 1141.10(g)(3), FDA intends to approve
                                                  would be displayed by the tobacco                       sequence (proposed § 1141.10(g)(2)).                  the plan if it would: (1) Provide for the
                                                  product manufacturer, distributor, or                   Among other things, the plan should                   random and equal distribution and
                                                  retailer at the same time.                              specify the initial rotation timeframe on             display of the required warnings on
                                                     As described in more detail in the                   which quarterly rotation is based and, if             packaging and the quarterly rotation of
                                                  following paragraphs, under proposed                    the rotation timeframe varies for                     the required warnings in advertising, as
                                                  § 1141.10(g)(1), each required warning                  different types/forms of advertising,                 set out in proposed § 1141.10(g)(1) and
                                                  would be required to be randomly                        specify the different quarterly                       (2) and (2) assure that all required
                                                  displayed in each 12-month period, in                   timeframes associated with the different              warnings would be displayed by the
                                                  as equal a number of times as is possible               types/forms of advertising, and describe              manufacturer, distributor, or retailer at
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  on each brand of the product and the                    the quarterly schedule for rotating each              the same time. Approval of a plan
                                                  packages randomly and equally                           of the required warnings for each                     would not represent a determination by
                                                  distributed in all areas of the United                  cigarette brand. FDA would not                        FDA that any specific package or
                                                  States in which the cigarette is                        consider a plan that merely restated the              advertisement complies with any of the
                                                  marketed. A manufacturer, distributor,                  regulatory requirements to be                         other requirements of the FCLAA and
                                                  or retailer would be required to submit                 sufficiently detailed to enable FDA to                proposed part 1141, including those
                                                  a plan for random and equal display and                 approve the plan.                                     regarding the placement, font type, size,
                                                  distribution of the required warnings for                  After FDA approval of an initial plan,             and color of the warnings, or any other
                                                  packaging to FDA for approval. In                       a supplement to the approved plan                     requirements under the FD&C Act and


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00031   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 32 of 46 PageID #: 1851
                                                  42784                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  its implementing regulations. FDA                       contract manufacturers, have not been                 misbranded under section 903(a)(8) of
                                                  intends to communicate the approval of                  aware of the FDA-approved plan that                   the FD&C Act unless the manufacturer,
                                                  a plan by issuing a letter to the                       they should be following. Requiring that              packer, or distributor includes in all
                                                  submitter. After FDA approval of a plan,                the FDA-approved plan is retained for 4               advertisements and other descriptive
                                                  if a manufacturer, distributor, or retailer             years from the date it was last in effect             printed matter issued or caused to be
                                                  intends to make changes to the                          would help ensure that FDA has the                    issued by the manufacturer, packer, or
                                                  approved plan, they should first submit                 opportunity to confirm during the                     distributor with respect to the cigarette
                                                  a supplement to FDA for review and                      course of an inspection that firms are                one of the required warnings in
                                                  approval. To provide FDA sufficient                     aware of and following an approved                    accordance with section 4 of the FCLAA
                                                  time to review a supplement to an                       plan.                                                 and this proposed part. Section
                                                  approved plan, FDA strongly                                As discussed in section X, FDA                     201(a)(1) of the FD&C Act (21 U.S.C.
                                                  recommends allowing up to 6 months                      intends to establish an effective date for            321(a)(1)) defines ‘‘State’’ as ‘‘any State
                                                  for FDA to review and approve a                         the submission of plans to FDA, by each               or Territory of the United States, the
                                                  supplement. The amount of time it                       person subject to proposed § 1141.10(g).              District of Columbia, and the
                                                  would take FDA to review a                              This would require submission of plans                Commonwealth of Puerto Rico.’’ The
                                                  supplement, however, would depend                       no later than 5 months from the date of               warnings required by section 4 of the
                                                  upon the volume and quality of the                      publication of any final rule. Although               FCLAA for cigarette advertising and
                                                  submissions.                                            FDA believes this timeframe would                     packages are ‘‘relevant warnings’’ with
                                                     Plans, and any amendments or                         provide sufficient time for the plan to be            respect to cigarettes as that phrase is
                                                  supplements, should be submitted to                     submitted to FDA and reviewed by FDA                  used in section 903 of the FD&C Act.
                                                  FDA’s Center for Tobacco Products,                      in advance of the effective date for the              For the purpose of this proposed
                                                  Office of Compliance and Enforcement.                   required warnings on packages and                     provision, ‘‘other descriptive printed
                                                  FDA intends to allow electronic                         advertisements (which, consistent with                matter’’ would include the packages of
                                                  submissions, via FDA’s Electronic                       section 4 of the FCLAA, would be 15                   cigarettes and would be required to bear
                                                  Submissions Gateway (https://                           months from the publication date of any               one of the required warnings.
                                                  www.fda.gov/ForIndustry/Electronic                      final rule), we encourage the submission
                                                  SubmissionsGateway/default.htm), and                    of these plans as soon as possible once               X. Proposed Effective Dates
                                                  written submissions, directed to: Food                  the final rule is published.                             FDA is proposing that the required
                                                  and Drug Administration, Center for                        We invite comment on these proposed                warnings for packages and
                                                  Tobacco Products, Office of Compliance                  requirements, including whether and                   advertisements (proposed § 1141.10)
                                                  and Enforcement, Document Control                       how the number of final required                      would become effective 15 months after
                                                  Center, Bldg. 71, Rm. G335, 10903 New                   warnings selected would affect the                    the date the final rule publishes in the
                                                  Hampshire Ave., Silver Spring, MD                       random and equal display and                          Federal Register. This proposed
                                                  20993–0002. FDA strongly encourages                     distribution of the required warnings on              effective date is consistent with the
                                                  electronic submission to facilitate                     packages and the quarterly rotation of                language of section 201(b) of the
                                                  efficiency and timeliness of submission                 the required warnings in                              Tobacco Control Act, which
                                                  and processing.                                         advertisements.                                       contemplates that the amendments to
                                                     Proposed § 1141.10(g)(4) would                                                                             the FCLAA established by the Tobacco
                                                                                                          C. Misbranding of Cigarettes (Proposed
                                                  establish that each manufacturer                                                                              Control Act would take effect 15 months
                                                                                                          § 1141.12)
                                                  required to randomly and equally                                                                              after the issuance of the regulations set
                                                  display and distribute warnings on                        Proposed § 1141.12(a) sets out that a               out in 201(a) of the Tobacco Control
                                                  packaging or quarterly rotate the                       cigarette package would be deemed                     Act. FDA is also proposing an effective
                                                  required warnings in advertisements in                  misbranded under section 903(a)(1) of                 date for submission of plans under the
                                                  accordance with an FDA-approved plan                    the FD&C Act if its package and labeling              FCLAA and this proposed part
                                                  under section 4 of the FCLAA and this                   do not bear one of the required warnings              (§ 1141.10(g)) of no later than 5 months
                                                  proposed part must maintain a copy of                   in accordance with section 4 of the                   after the final rule publishes in the
                                                  the FDA-approved plan and make it                       FCLAA and this proposed part. In                      Federal Register. This would help
                                                  available for inspection and copying by                 addition, proposed § 1141.12(a) would                 ensure that FDA has time to review the
                                                  officers or employees of FDA. The FDA-                  provide that a cigarette would be                     plan in advance of the effective date
                                                  approved plan must be retained while                    deemed misbranded under section                       requiring that packaging and advertising
                                                  in effect and for a period of not less than             903(a)(7)(A) of the FD&C Act if its                   of cigarettes bear the required warnings.
                                                  4 years from the date it was last in                    advertising does not bear one of the                     Thus, cigarette packages that do not
                                                  effect. FDA has selected 4 years as a                   required warnings in accordance with                  comply with the requirements of any
                                                  means to help ensure that the FDA-                      section 4 of the FCLAA and this                       final rule must not be manufactured for
                                                  approved plan would be available for at                 proposed part.                                        sale or distribution in the United States
                                                  least one biennial FDA inspection under                   Proposed § 1141.12(b) would explain                 as of the effective date (i.e., 15 months
                                                  sections 704 and 905(g) of the FD&C                     that a cigarette advertisement and other              after the date the final rule publishes in
                                                  Act. Retaining the FDA-approved plan                    descriptive printed matter issued or                  the Federal Register). Section 201(b) of
                                                  for 4 years from the date it was last in                caused to be issued by the                            the Tobacco Control Act provides that,
                                                  effect would allow FDA to evaluate, for                 manufacturer, packer, or distributer,                 beginning 30 days after the effective
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  example, whether the warnings are                       would be deemed to include a brief                    date, a manufacturer must not introduce
                                                  randomly and equally displayed on                       statement of relevant warnings for the                into the domestic commerce of the
                                                  product packaging during the time                       purposes of section 903(a)(8) of the                  United States any product, irrespective
                                                  period in which such products are                       FD&C Act, if it bears one of the required             of the date of manufacture, that is not
                                                  offered for sale to consumers. In                       warnings in accordance with section 4                 in conformance with section 4 of the
                                                  addition, based on FDA’s experience                     of the FCLAA and this proposed part.                  FCLAA, as amended by the Tobacco
                                                  with smokeless plans, FDA has                           However, FDA is proposing that a                      Control Act. As provided by section
                                                  observed at times in conducting                         cigarette distributed or offered for sale             201(b), after the 30-day period,
                                                  inspections that firms, including                       in any State would be deemed                          manufacturers would not be permitted


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00032   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 33 of 46 PageID #: 1852
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                          42785

                                                  to introduce into domestic commerce                     remaining cigarette health warnings that              added for any of the scenarios described
                                                  any cigarette packages that do not                      pair a textual warning statement with an              in this section.
                                                  contain the required warnings,                          image. The remaining pairings and the                    FDA further requests public comment,
                                                  irrespective of the date of manufacture.                textual warning statements without                    in the event a court were to invalidate
                                                  While this statutory limitation applies                 images would still be required to be                  all of the images within the cigarette
                                                  to only manufacturers, FDA believes                     randomly and equally displayed and                    health warnings or were to vacate this
                                                  that keeping products without the                       distributed on packages and quarterly                 rule once finalized, as to whether and
                                                  required warnings under any final rule                  rotated in advertisements. This                       how FDA should implement textual
                                                  on the market for an extended period                    approach would advance the                            warning statements without images as
                                                  would not be in the interest of public                  Government’s interest in promoting                    an interim measure. Additionally, FDA
                                                  health. We request comments regarding                   greater public understanding of the                   requests comment on whether, in the
                                                  ways to differentiate cigarette packages                negative health consequences of                       event that a court were also to invalidate
                                                  sold from existing inventory from those                 smoking.                                              the size or location of revised cigarette
                                                  that were manufactured after the                          In the event that a court were to                   warnings as directed by Congress (i.e.,
                                                  effective date.                                         invalidate all of the images within the               for packages, at least the top 50 percent
                                                     In addition, as of 15 months from the                cigarette health warnings, FDA intends                of the front and rear panels of the
                                                  publication of any final rule mandating                 for all the warnings to go into effect                packages), it should require that such
                                                  that cigarette packages and                             with only their textual warning                       interim textual warning statements
                                                  advertisements bear the required                        statements, without the invalidated                   comprise, for example, at least the top
                                                  warnings, no tobacco product                            images. These too would be randomly                   30 percent of the front and rear panels
                                                  manufacturer, distributor, or retailer of               and equally displayed and distributed                 of the packages, consistent with
                                                  cigarettes may advertise or cause to be                 on packages and quarterly rotated in                  warnings for other categories of tobacco
                                                  advertised within the United States any                 advertisements as required. FDA                       products that are comprised of textual
                                                  cigarette product unless the advertising                believes this approach could serve as an              statements only, while FDA sought to
                                                  complies with the final rule.                           interim measure to address Congress’s                 develop new pictorial warnings.
                                                  XI. Severability and Other                              intent to replace the stale Surgeon                   XII. Preliminary Economic Analysis of
                                                  Considerations                                          General’s warnings and to promote                     Impacts
                                                    In accordance with section 5 of the                   greater public understanding of the                      We have examined the impacts of the
                                                  Tobacco Control Act, the various                        negative health consequences of                       proposed rule under Executive Order
                                                  requirements established by this                        smoking while FDA worked to develop                   (E.O.) 12866, E.O. 13563, E.O. 13771,
                                                  proposed rule, when finalized, would be                 new pictorial warnings.                               the Regulatory Flexibility Act (5 U.S.C.
                                                  considered severable and the individual                   If a court were to invalidate some of               601–612), and the Unfunded Mandates
                                                  provisions of this rule would be                        FDA’s revised textual warnings with                   Reform Act of 1995 (Pub. L. 104–4).
                                                  considered workable on their own.                       their paired images but some remained                 Executive Orders 12866 and 13563
                                                  Section 5 of the Tobacco Control Act                    valid, FDA intends that the remaining                 direct us to assess all costs and benefits
                                                  states that, if any provision of a                      revised textual warning statements and                of available regulatory alternatives and,
                                                  regulation issued under the Act is held                 their paired images would go into effect.             when regulation is necessary, to select
                                                  to be invalid, the remainder of the                     Alternatively, FDA might also choose to               regulatory approaches that maximize
                                                  regulation ‘‘shall not be affected and                  require that the textual warning                      net benefits (including potential
                                                  shall continue to be enforced to the                    statements specified in section 4(1) of               economic, environmental, public health
                                                  fullest extent possible.’’ (Section 5 of the            the FCLAA go into effect without an                   and safety, and other advantages;
                                                  Tobacco Control Act is codified at 21                   accompanying image. In determining                    distributive impacts; and equity). E.O.
                                                  U.S.C. 387 note.) Consistent with that                  the appropriate approach, relevant                    13771 requires that the costs associated
                                                  directive, it is FDA’s intent that the                  circumstances could include whether                   with significant new regulations ‘‘shall,
                                                  invalidity of any provision of the final                there were a sufficient number of                     to the extent permitted by law, be offset
                                                  rule shall not affect the validity of any               warnings to be randomly and equally                   by the elimination of existing costs
                                                  other part of the rule. In the event any                displayed and distributed on packages                 associated with at least two prior
                                                  court or other lawful authority were to                 and quarterly rotated in advertisements               regulations.’’ We believe that this
                                                  temporarily or permanently invalidate,                  as required by statute. As described                  proposed rule is an economically
                                                  restrain, enjoin, or suspend any                        above, FDA proposes implementing                      significant regulatory action as defined
                                                  provision of the final rule, FDA intends                text-only cigarette health warnings as an             by E.O. 12866.
                                                  for the remaining parts to continue to be               interim measure as a means to address                    The Regulatory Flexibility Act
                                                  valid.                                                  Congress’s intent to replace the stale                requires us to analyze regulatory options
                                                    Each provision of the proposed rule is                Surgeon General’s warnings and to                     that would minimize any significant
                                                  independently supported by data and                     promote greater understanding of the                  impact of a rule on small entities. We
                                                  analysis as described or referenced in                  negative health consequences of                       estimate that for a small manufacturer or
                                                  this preamble and, if issued separately,                smoking while FDA worked to develop                   importer who would be affected by this
                                                  would remain a proper exercise of FDA                   new pictorial warnings.                               proposed rule, one-time costs could
                                                  authority under sections 201 and 202 of                   FDA invites public comment on the                   represent between 2.5 and 35.6 percent
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  the Tobacco Control Act and sections                    application of the severability provision             of their annual receipts and recurring
                                                  701, 704, 903, 905(g), and 909 of the                   in section 5 of the Tobacco Control Act               costs could represent from 0.4 to 4.4
                                                  FD&C Act, as amended by the Tobacco                     to this rulemaking and how any severed                percent of their annual receipts. Hence,
                                                  Control Act. If a court were to invalidate              portions of a final rule would operate,               we find that the proposed rule will have
                                                  some but not all of the images within                   advance the Government’s interest, and                a significant economic impact on a
                                                  the cigarette health warnings, the                      address Congress’s intent to replace the              substantial number of small entities.
                                                  corresponding textual warning                           stale 1984 Surgeon General’s warnings.                   The Unfunded Mandates Reform Act
                                                  statements would go into effect without                 FDA also seeks comment on whether                     of 1995 (section 202(a)) requires us to
                                                  the invalidated images, along with the                  additional codified language should be                prepare a written statement, which


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00033   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                        Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 34 of 46 PageID #: 1853
                                                  42786                       Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  includes an assessment of anticipated                            quarterly in alternating sequence in                   enforcement of the rule. Using a 20-year
                                                  costs and benefits, before proposing                             advertisements for each brand of                       time horizon, we estimate that the
                                                  ‘‘any rule that includes any Federal                             cigarettes in accordance with a plan                   present value of the costs of this
                                                  mandate that may result in the                                   approved by FDA.                                       proposed rule ranges from $1.3 billion
                                                  expenditure by State, local, and tribal                            Pictorial cigarette health warnings                  to $1.9 billion, with a mean estimate of
                                                  governments, in the aggregate, or by the                         promote greater public understanding                   $1.6 billion, using a three percent
                                                  private sector, of $100,000,000 or more                          about the negative health consequences                 discount rate, and ranges from $1.0
                                                  (adjusted annually for inflation) in any                         of smoking as they increase the                        billion to $1.5 billion, with a mean
                                                  one year.’’ The current threshold after                          noticeability of the warning’s message,                estimate of $1.2 billion, using a seven
                                                  adjustment for inflation is $154 million,                        increase knowledge and learning of the
                                                                                                                                                                          percent discount rate (2018$).
                                                  using the most current (2018) Implicit                           negative health consequences of
                                                                                                                                                                          Annualized costs, which are presented
                                                  Price Deflator for the Gross Domestic                            smoking, and benefit diverse
                                                                                                                                                                          below in table 3, range from $88.6
                                                  Product. This proposed rule would                                populations that have disparities in
                                                  result in an expenditure in any year that                        knowledge about the negative health                    million per year to $129.7 million per
                                                  meets or exceeds this amount.                                    consequences of smoking.                               year, with a mean estimate of $107.5
                                                     This proposed rule would require that                           The direct economic benefits of                      million per year, using a three percent
                                                  one of up to 13 new cigarette health                             providing information on cigarette                     discount rate, and range from $94.6
                                                  warnings, each comprising a textual                              health warnings are difficult to quantify,             million per year to $139.8 million per
                                                  warning statement paired with an                                 and we do not predict the size of these                year, with a mean estimate of $115.3
                                                  accompanying color graphic image,                                benefits at this time. We discuss the                  million per year, using a seven percent
                                                  appear on cigarette packages and in                              informational effects qualitatively.                   discount rate (2018$).
                                                  cigarette advertisements. The proposed                             The cost of this proposed rule consists                Because it is not possible to compare
                                                  rule would further require that, for                             of initial and recurring labeling costs                benefits and costs directly when the
                                                  cigarette packages, the required cigarette                       associated with changing cigarette labels
                                                                                                                                                                          benefits are not quantified, we employ
                                                  health warnings be randomly displayed                            to accommodate the new cigarette
                                                                                                                                                                          a break-even approach. If the
                                                  in each 12-month period, in as equal a                           health warnings, design and operation
                                                                                                                   costs associated with the random and                   information provided by the cigarette
                                                  number of times as is possible on each
                                                  brand of the product and be randomly                             equal display and distribution of                      health warning on each cigarette
                                                  distributed throughout the United States                         required cigarette health warnings for                 package was valued at about $0.01 (for
                                                  in accordance with a plan approved by                            cigarette packages and quarterly                       every pack sold annually nationwide),
                                                  FDA. The proposed rule would also                                rotations of the required warnings for                 then the benefits that would be
                                                  require that, for cigarette                                      cigarette advertisements, advertising-                 generated by the proposed rule would
                                                  advertisements, the required cigarette                           related costs, and costs associated with               equal or exceed the estimated annual
                                                  health warnings must be rotated                                  government administration and                          costs.

                                                                          TABLE 3—SUMMARY OF THE INFORMATIONAL EFFECTS AND COSTS OF THE PROPOSED RULE
                                                                                                                                 [in millions of 2018$]

                                                                                                                                                                            Units
                                                                                                        Primary          Low esti-       High esti-
                                                                              Category                                                                                                                          Notes
                                                                                                        estimate           mate            mate                           Discount            Period
                                                                                                                                                         Year dollars       rate             covered

                                                  Informational           .........................   Pictorial cigarette health warnings promote greater public understanding about the negative health con-
                                                     Effects.                                              sequences of smoking as they increase the noticeability of the warning’s message, increase knowledge
                                                                                                           and learning of the negative health consequences of smoking and help reduce disparities in knowledge
                                                                                                           about the negative health consequences of smoking across diverse populations. If the information pro-
                                                                                                           vided by the cigarette health warning on each cigarette package was valued at about $0.01 (for every
                                                                                                           pack sold annually nationwide), then the benefits that would be generated by the proposed rule would
                                                                                                           equal or exceed the estimated annual costs.

                                                  Costs ...............   Annualized                         $115.3           $94.6          $139.8              2018               7%   20 Years ....   Effective date of
                                                                            Monetized                                                                                                                      15 months from
                                                                            $millions/year.                                                                                                                date of publica-
                                                                                                                                                                                                           tion of final rule.
                                                                                                              107.5            88.6              129.7           2018               3%   20 Years.



                                                    In line with E.O. 13771, in table 4 we                         time horizon. Based on these costs,                    would be considered a regulatory action
                                                  estimate present and annualized values                           when finalized this proposed rule                      under E.O. 13771.
                                                  of costs and cost savings over an infinite
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                             VerDate Sep<11>2014     19:40 Aug 15, 2019         Jkt 247001    PO 00000   Frm 00034    Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM    16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 35 of 46 PageID #: 1854
                                                                             Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                          42787

                                                      TABLE 4—E.O. 13771 SUMMARY                                FDA invites comments on these                      amendments would likely increase the
                                                                TABLE                                        topics: (1) Whether the proposed                      overall review time.
                                                                                                             collection of information is necessary                   After FDA approval of an initial plan,
                                                     [in millions of 2016$, over an infinite time
                                                                       horizon]                              for the proper performance of FDA’s                   a supplement to the approved plan
                                                                                                             functions, including whether the                      should be submitted to FDA and
                                                                                                Primary      information will have practical utility;              approved before making changes to the
                                                                    Item                        estimate     (2) the accuracy of FDA’s estimate of the             random and equal display or
                                                                                                  (7%)       burden of the proposed collection of                  distribution of required warning
                                                                                                             information, including the validity of                statements on packages or the quarterly
                                                  Present Value of Costs ................         $985.8
                                                  Present Value of Cost Savings ....                   0     the methodology and assumptions used;                 rotation of required warning statements
                                                  Present Value of Net Costs ..........            985.8     (3) ways to enhance the quality, utility,             in advertisements. For a new brand, a
                                                  Annualized Costs ..........................       69.0     and clarity of the information to be                  new plan or a supplement to an FDA-
                                                  Annualized Cost Savings .............                0     collected; and (4) ways to minimize the               approved plan would be required to be
                                                  Annualized Net Costs ...................          69.0     burden of the collection of information               submitted and approved before
                                                                                                             on respondents, including through the                 displaying or distributing packages and
                                                    Notes: All amounts have been discounted
                                                  relative to year 2016 from year 2021, the latter           use of automated collection techniques,               advertisements for that new brand.
                                                  of which is the estimated year in which the                when appropriate, and other forms of                     However, in lieu of a supplement to
                                                  proposed rule would become effective once fi-              information technology.                               an FDA-approved plan for a new brand,
                                                  nalized. Because of this additional discounting               Title: Required Warnings for Cigarette             manufacturers may reference in their
                                                  step, the present value estimates presented
                                                  here are in all instances lower than the com-              Packages and Advertisements                           initial plan all brands in their product
                                                  parable present value estimates associated                    Description: The requirement for                   listing(s) under section 905(i) of the
                                                  with a 20-year time horizon. Effective date is             submission of plans for cigarette                     FD&C Act and incorporate any new
                                                  15 months from date of publication of the final            packages and advertisements, and the                  brands into their approved plan, so long
                                                  rule.                                                      specific marketing requirements relating              as no other changes are made to the
                                                    We have developed a comprehensive                        to the random and equal display and                   plan. For retailer-generated advertising,
                                                  Preliminary Economic Analysis of                           distribution of required warning                      retailers may list ‘‘all brands’’ in their
                                                  Impacts that assesses the impacts of the                   statements on cigarette packaging and                 plan, which would cover future brands,
                                                  proposed rule. The full preliminary                        quarterly rotation of required warning                so long as the plan provides for the
                                                  analysis of economic impacts is                            statements in alternating sequence in                 same schedule for quarterly rotation of
                                                  available in the docket for this proposed                  cigarette product advertising, appear in              the required warning statements for all
                                                  rule (Ref. 220) and at https://                            proposed § 1141.10(d)(5). A record of                 brands.
                                                  www.fda.gov/AboutFDA/Reports                               the FDA-approved plan must also be                       FDA intends to allow electronic
                                                  ManualsForms/Reports/Economic                              established and maintained.                           submissions, via FDA’s Electronic
                                                  Analyses/default.htm.                                         Description of Respondents: The                    Submissions Gateway, and written
                                                                                                             respondents to this collection of                     submissions. FDA strongly encourages
                                                  XIII. Analysis of Environmental Impact                     information are manufacturers,                        electronic submission to facilitate
                                                    The labeling regulation is a class of                    distributors, and certain retailers of                efficiency and timeliness of submission
                                                  actions that are ordinarily categorically                  cigarettes who will be required to                    and processing.
                                                  excluded under 21 CFR 25.30(k).                            submit plans for cigarette packages and                  For each brand of cigarettes, the plan
                                                  Additionally, the proposed action is not                   advertisements to FDA.                                for packaging should explain how: Each
                                                  anticipated to pose serious harm to the                       FDA intends to ask that each plan                  of the warnings will be randomly
                                                  environment and to adversely affect a                      cover both packaging and advertising to               displayed during each 12-month period
                                                  species or the critical habitat of a                       the extent applicable. The tobacco                    on each brand; each of the warnings will
                                                  species as stipulated under 21 CFR                         product manufacturer, distributor, or                 be displayed in as equal a number of
                                                  25.21(b). The proposed action is of a                      retailer should demonstrate how they                  times as possible on each brand of the
                                                  type that does not individually or                         plan to achieve the random and equal                  product; and product packages will be
                                                  cumulatively have a significant effect on                  display and distribution of the required              randomly and equally distributed in all
                                                  the human environment. No                                  warning statements on packages and the                areas of the United States in which the
                                                  extraordinary circumstances exist that                     quarterly rotation in advertisements.                 product is marketed. FDA expects that
                                                  would require a preparation of an                          Required warnings for cigarettes must                 a plan for random and equal display and
                                                  environmental assessment or an                             be randomly and equally displayed and                 distribution of warnings on packages
                                                  environmental impact statement.                            distributed on packages, and rotated                  will ordinarily be based on the date of
                                                                                                             quarterly in advertisements, in                       manufacture or shipment of the product.
                                                  XIV. Paperwork Reduction Act of 1995                       accordance with an FDA-approved plan.                 For each cigarette brand, the plan for
                                                    This proposed rule contains                                 Plans should be submitted to FDA no                advertising should explain how the
                                                  information collection provisions that                     later than 5 months after the date of                 required warning statements will be
                                                  are subject to review by OMB under the                     publication of the final rule and before              rotated quarterly in advertisements and
                                                  Paperwork Reduction Act of 1995 (44                        advertising or commercially marketing a               how the quarterly rotations will occur in
                                                  U.S.C. 3501–3520). A description of                        product that is subject to the rule.                  alternating sequence. Among other
                                                  these provisions is given in the                           Packages and advertisements of                        things, the plan should specify the
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  Description section immediately below,                     cigarettes would be required to bear the              initial rotation timeframe on which
                                                  with an estimate of the annual reporting                   required warnings beginning 15 months                 quarterly rotation is based and, if the
                                                  and recordkeeping burden. Included in                      after the date of publication of the final            rotation timeframe varies for different
                                                  the estimate is the time for reviewing                     rule. FDA intends to request an                       types/forms of advertising, specify the
                                                  instructions, searching existing data                      amendment to a plan under review if                   different quarterly timeframes
                                                  sources, gathering and maintaining the                     FDA needs clarification of information                associated with the different types/
                                                  data needed, and completing and                            in the plan or other additional                       forms of advertising, and describe the
                                                  reviewing each collection of                               information to determine whether it                   quarterly schedule for rotating each of
                                                  information.                                               could approve the plan. Any such                      the required warnings for each cigarette


                                             VerDate Sep<11>2014     19:40 Aug 15, 2019    Jkt 247001   PO 00000   Frm 00035   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                         Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 36 of 46 PageID #: 1855
                                                  42788                            Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  brand. FDA would not consider a plan                                       or advertisement complies with any of                                       approved before displaying or
                                                  that merely restated the regulatory                                        the other requirements regarding the                                        distributing packages and
                                                  requirements to be sufficiently detailed                                   placement, font type, size, and color of                                    advertisements for that new brand.
                                                  to enable FDA to approve the plan.                                         the warnings found in section 4 of the                                      However, in lieu of a supplement to an
                                                    FDA’s review of a plan would only be                                     FCLAA and proposed part 1141, or any                                        approved plan for a new brand,
                                                  for determining compliance with the                                        other requirements under the FD&C Act                                       manufacturers may reference in their
                                                  regulatory criteria for approval of a plan,                                and its implementing regulations. FDA                                       initial plan all brands in their product
                                                  as set forth in proposed § 1140.10(g)(1)                                   intends to communicate the approval of                                      listing(s) under section 905(i) of the
                                                  and (2). FDA requests that plans                                           a plan with a letter to the submitter.                                      FD&C Act and incorporate any new
                                                  submitted for review include                                               After FDA approval of an initial plan, a
                                                                                                                                                                                                         brands into their approved plan, so long
                                                  representative samples of packages and                                     supplement to the approved plan would
                                                  advertisements with each of the                                                                                                                        as no other changes are made to the
                                                                                                                             need to be submitted to FDA for review
                                                  required warning statements. Such                                          and approved before making changes to                                       plan. For retailer-generated advertising,
                                                  samples would place the plan in context                                    the display or distribution of required                                     retailers may list ‘‘all brands’’ in their
                                                  and, therefore, facilitate FDA’s review of                                 warnings on packages or the rotation of                                     plan, which would cover future brands,
                                                  the plan, not a review of the content of                                   required warning statements in                                              so long as the plan provides for the
                                                  the package labels and advertisements.                                     advertisements. For a new brand, a new                                      same schedule for quarterly rotation of
                                                  Approval of a plan does not represent a                                    plan or a supplement to an approved                                         the required warning statements for all
                                                  determination by FDA that any package                                      plan would need to be submitted and                                         brands.

                                                                                                              TABLE 5—ESTIMATED ONE-TIME REPORTING BURDEN 1
                                                                                                                                                                            Number of                                                Average
                                                                                                                                                 Number of                                            Total annual
                                                                                    Type of plan                                                                          responses per                                            burden per              Total hours
                                                                                                                                                respondents                                            responses
                                                                                                                                                                            respondent                                              response

                                                  Initial Plans ...........................................................................                       59                            1                        59                       150             8,850
                                                  Supplements ........................................................................                            30                            1                        30                        75             2,250

                                                        Total ..............................................................................   ........................   ........................   ........................   ........................         11,100
                                                     1 There     are no capital costs or operating and maintenance costs associated with this collection of information.


                                                     The burden estimates are based on                                       submit a plan for packaging and                                             on packaging or quarterly rotate
                                                  FDA’s experience with information                                          advertising for a total of 8,850 hours. We                                  warnings on advertisements in
                                                  collections for other tobacco product                                      estimate that about half of respondents                                     accordance with an FDA-approved plan
                                                  plans (i.e., smokeless OMB control                                         will submit a supplement. If a                                              under section 4 of the FCLAA and this
                                                  number 0910–0671 and cigars OMB                                            supplement to an approved plan is                                           proposed part must maintain a copy of
                                                  control number 0910–0768) and 2017                                         submitted, FDA estimates it will take                                       the FDA-approved plan (approved
                                                  Treasury Alcohol and Tobacco Tax and                                       half the time per response. We estimate                                     under proposed § 1141.10(g)(3)). This
                                                  Trade Bureau (TTB) data.                                                   receiving 30 supplements at 75 hours                                        copy (or record) of such FDA-approved
                                                     As discussed in the preliminary                                         per response for a total of 2,250 hours.                                    plan must be available for inspection
                                                  regulatory impact analysis (see section                                    FDA estimates that the total hours for                                      and copying by officers or employees of
                                                  XII; Ref. 220), based on 2017 TTB data                                     submitting initial plans and
                                                                                                                                                                                                         FDA. This proposed subsection would
                                                  FDA estimates 59 entities will be                                          supplements will be 11,100.
                                                  affected by the rule. We estimate these                                      Proposed § 1141.10(g)(4) would                                            require that the record(s) be retained for
                                                  59 entities will submit a one-time initial                                 establish that each tobacco product                                         a period of not less than 4 years from
                                                  plan, and it will take an average of 150                                   manufacturer required to randomly and                                       the date of FDA’s approval of the plan.
                                                  hours per respondent to prepare and                                        equally display and distribute warnings

                                                                                                           TABLE 6—ESTIMATED ANNUAL RECORDKEEPING BURDEN 1
                                                                                                                                                                             Number of                                             Average
                                                                                                                                                 Number of                                            Total annual
                                                                                    Plan records                                                                            records per                                           burden per               Total hours
                                                                                                                                               recordkeepers                                            records
                                                                                                                                                                           recordkeeper                                         recordkeeping

                                                  Records ................................................................................                         59                        1.5                         89                          3              267

                                                        Total ..............................................................................   ........................   ........................   ........................   ........................            267
                                                     1 There     are no capital costs or operating and maintenance costs associated with this collection of information.
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                    FDA estimates that 59 recordkeepers                                      cigars OMB control number 0910–0768).                                         FDA estimates that the total burden
                                                  will keep a total of about 89 records at                                   Based on our estimates for the                                              for this information collection is 11,367
                                                  2 hours per record for a total of 267                                      submission of initial plans and                                             hours (11,100 reporting + 267
                                                  hours. As stated previously, these                                         supplements (that all respondents will                                      recordkeeping).
                                                  estimates are based on FDA’s experience                                    submit initial plans and about half of                                        FDA believes that the proposed
                                                  with information collections for other                                     respondents will submit supplements),                                       required warnings for cigarette packages
                                                  tobacco product plans (i.e., smokeless                                     we estimate that each recordkeeper will                                     and cigarette advertisements in
                                                  OMB control number 0910–0671 and                                           keep an average of 1.5 records.                                             proposed § 1141.10 are not subject to


                                             VerDate Sep<11>2014         19:40 Aug 15, 2019         Jkt 247001       PO 00000       Frm 00036       Fmt 4701        Sfmt 4702      E:\FR\FM\16AUP3.SGM               16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 37 of 46 PageID #: 1856
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                               42789

                                                  review by OMB under the PRA because                     the FCLAA. Section 5(b) of the FCLAA.                      Bonnie. 110th Cong., 1st sess., October 3,
                                                  they do not constitute a ‘‘collection of                However, section 5(b) of the FCLAA                         2007.
                                                  information’’ under that statute (44                    does not preempt any State or local                   *2. IOM of the National Academies. Ending
                                                                                                                                                                     the Tobacco Problem: A Blueprint for the
                                                  U.S.C. 3501–3520). Rather, these                        statutes and regulations based on                          Nation. R.J. Bonnie, K. Stratton, R.B.
                                                  labeling statements are a ‘‘public                      smoking and health, that take effect after                 Wallace, Eds. Washington, DC: The
                                                  disclosure’’ of information originally                  June 22, 2009, imposing specific bans or                   National Academies Press, 2007.
                                                  supplied by the Federal Government to                   restrictions on the time, place, and                       Available at http://
                                                  the recipient for the purpose of                        manner, but not content, of the                            www.nationalacademies.org/hmd/
                                                  ‘‘disclosure to the public’’ (5 CFR                     advertising or promotion of any                            Reports/2007/Ending-the-Tobacco-
                                                  1320.3(c)(2)).                                          cigarettes. Section 5(c) of the FCLAA.                     Problem-A-Blueprint-for-the-
                                                     To ensure that comments on                             In addition, section 916(a)(2) of the                    Nation.aspx.
                                                  information collection are received,                                                                          3. Hammond, D., G.T. Fong, A. McNeill, et
                                                                                                          FD&C Act (21 U.S.C. 387p) expressly                        al. ‘‘Effectiveness of Cigarette Warning
                                                  OMB recommends that written                             preempts any state or local requirement                    Labels in Informing Smokers About the
                                                  comments be faxed to the Office of                      which is different from, or in addition                    Risks of Smoking: Findings from the
                                                  Information and Regulatory Affairs,                     to, any requirement under Chapter IX of                    International Tobacco Control (ITC) Four
                                                  OMB or emailed to oira_submission@                      the FD&C Act relating to, among other                      Country Survey.’’ Tobacco Control,
                                                  omb.eop.gov (see ADDRESSES). All                        things, misbranding and labeling. This                     15(Suppl. 3):iii19–iii25, 2006. Available
                                                  comments should be identified with the                  express preemption provision, however,                     at https://doi.org/10.1136/
                                                  title of the information collection.                                                                               tc.2005.012294.
                                                                                                          does not apply to requirements relating
                                                     In compliance with the Paperwork                                                                           4. Hammond, D., G.T. Fong, R. Borland, et al.
                                                                                                          to among other things the sale,                            ‘‘Text and Graphic Warnings on Cigarette
                                                  Reduction Act of 1995 (44 U.S.C.                        distribution, access to, or the advertising                Packages: Findings from the
                                                  3407(d)), the Agency has submitted the                  and promotion of tobacco products.                         International Tobacco Control Four
                                                  information collection provisions of this                                                                          Country Study.’’ American Journal of
                                                  proposed rule to OMB for review. These                  XVI. Consultation and Coordination                         Preventive Medicine, 32(3):202–209,
                                                  requirements will not be effective until                With Indian Tribal Governments                             2007. Available at https://doi.org/
                                                  FDA obtains OMB approval. FDA will                        We have analyzed this proposed rule                      10.1016/j.amepre.2006.11.011.
                                                  publish a notice concerning OMB                         in accordance with the principles set                 *5. Wang, T.W., K. Asman, A.S. Gentzke, et
                                                  approval of these requirements in the                                                                              al. ‘‘Tobacco Product Use Among
                                                                                                          forth in Executive Order 13175. We
                                                                                                                                                                     Adults—United States, 2017.’’ Morbidity
                                                  Federal Register.                                       have tentatively determined that the                       and Mortality Weekly Report,
                                                  XV. Federalism                                          rule does not contain policies that                        67(44):1225–1232, 2018. Available at
                                                                                                          would have a substantial direct effect on                  https://doi.org/10.15585/
                                                     We have analyzed this proposed rule                  one or more Indian Tribes, on the                          mmwr.mm6744a2.
                                                  in accordance with the principles set                   relationship between the Federal                      *6. Gentzke, A.S., M. Creamer, K.A. Cullen,
                                                  forth in Executive Order 13132 and seek                 Government and Indian Tribes, or on                        et al. ‘‘Vital Signs: Tobacco Product Use
                                                  input from State and local officials on                 the distribution of power and                              Among Middle and High School
                                                  potential federalism impacts of the                     responsibilities between the Federal
                                                                                                                                                                     Students—United States, 2011–2018.’’
                                                  proposed regulation. Section 4(a) of the                                                                           Morbidity and Mortality Weekly Report,
                                                                                                          Government and Indian Tribes. The                          68(6):157–164, 2019. Available at https://
                                                  Executive Order requires agencies to                    Agency solicits comments from tribal
                                                  ‘‘construe . . . a Federal statute to                                                                              doi.org/10.15585/mmwr.mm6806e1.
                                                                                                          officials on any potential impact on                  *7. Substance Abuse and Mental Health
                                                  preempt State law only where the                        Indian Tribes from this proposed action.                   Services Administration (SAMHSA).
                                                  statute contains an express preemption                                                                             Results From the 2017 National Survey
                                                  provision or there is some other clear                  XVII. References                                           on Drug Use and Health: Detailed
                                                  evidence that the Congress intended                        The following references marked with                    Tables, Table 4.10A. Rockville, MD: U.S.
                                                  preemption of State law, or where the                   an asterisk (*) are on display at the                      Department of Health and Human
                                                  exercise of State authority conflicts with              Dockets Management Staff (see                              Services, SAMHSA, Center for
                                                  the exercise of Federal authority under                                                                            Behavioral Health Statistics and Quality,
                                                                                                          ADDRESSES) and are available for
                                                  the Federal statute.’’ This rule is being                                                                          2018. Accessed October 12, 2018.
                                                                                                          viewing by interested persons between                      Available at https://www.samhsa.gov/
                                                  proposed under section 4 of the FCLAA,                  9 a.m. and 4 p.m., Monday through                          data/sites/default/files/cbhsq-reports/
                                                  as amended by the Tobacco Control Act,                  Friday; they also are available                            NSDUHDetailedTabs2017/
                                                  and sections 701, 704, 903, 905(g), and                 electronically at https://                                 NSDUHDetailedTabs2017.pdf.
                                                  909 of the FD&C Act, as amended by the                  www.regulations.gov. References                       *8. U.S. Department of Health and Human
                                                  Tobacco Control Act. Federal law                        without asterisks are not on public                        Services (HHS). The Health
                                                  includes an express preemption                          display at https://www.regulations.gov                     Consequences of Smoking—50 Years of
                                                  provision that preempts any                                                                                        Progress.: A Report of the Surgeon
                                                                                                          because they have copyright restriction.                   General. Atlanta, GA: HHS, Centers for
                                                  requirement, except pursuant to the                     Some may be available at the website
                                                  Tobacco Control Act, for a ‘‘statement                                                                             Disease Control and Prevention (CDC),
                                                                                                          address, if listed. References without                     National Center for Chronic Disease
                                                  relating to smoking and health, other                   asterisks are available for viewing only                   Prevention and Health Promotion, Office
                                                  than the statement required by section                  at the Dockets Management Staff. FDA                       on Smoking and Health, 2014.
                                                  4 of [FCLAA], . . . on any cigarette                    has verified the website addresses, as of             *9. Murphy, S.L., J. Xu, K.D. Kochanek, et al.
                                                  package.’’ Section 5(a) of the FCLAA. It                the date this document publishes in the                    ‘‘Deaths: Final Data for 2015.’’ National
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  also includes an express preemption                     Federal Register, but websites are                         Vital Statistics Reports, 66(6):1–75, 2017.
                                                  provision that preempts any                                                                                        Available at https://www.cdc.gov/nchs/
                                                                                                          subject to change over time.                               data/nvsr/nvsr66/nvsr66_06.pdf.
                                                  ‘‘requirement or prohibition based on
                                                  smoking and health . . . imposed under                  *1. U.S. Congress. House. Committee on                10. Mokdad, A.H., J.S. Marks, D.F. Stroup,
                                                                                                              Energy and Commerce, Subcommittee on                   and J.L. Gerberding. ‘‘Actual Causes of
                                                  State law with respect to the advertising                   Health. H.R. 1108, Family Smoking                      Death in the United States, 2000.’’
                                                  or promotion of any cigarettes the                          Prevention and Tobacco Control Act:                    Journal of the American Medical
                                                  packages of which are labeled in                            Hearing Before the House Subcommittee                  Association, 291(10):1238–1245, 2004.
                                                  conformity with the provisions of                           on Health of the Committee on Energy                   Available at https://doi.org/10.1001/
                                                  [FCLAA],’’ which includes section 4 of                      and Commerce. Testimony of Richard                     jama.291.10.1238.



                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00037   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 38 of 46 PageID #: 1857
                                                  42790                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  11. Elton-Marshall, T., R. Wijesingha, R.D.                  Prospective Cohort of Women.’’ Journal                Toxic Air Contaminant. Part B: Health
                                                       Kennedy, et al. ‘‘Disparities in                        of Clinical Oncology, 21: 921–926, 2003.              Effects.’’ Sacramento, CA: California
                                                       Knowledge About the Health Effects of                   Available at https://doi.org/10.1200/                 EPA, Air Resources Board, Office of
                                                       Smoking Among Adolescents Following                     JCO.2003.05.085.                                      Environmental Health Hazard
                                                       the Release of New Pictorial Health                23. Cong, R., B. Zhou, Q. Sun, H., et al.                  Assessment, 2005.
                                                       Warning Labels.’’ Preventative Medicine,                ‘‘Smoking and the Risk of Age-Related            *35. Lorillard et al., 80 F.T.C. 455, 460–65
                                                       111:358–365, 2018. Available at https://                Macular Degeneration: A Meta-                         (1972) (consent orders).
                                                       doi.org/10.1016/j.ypmed.2017.11.025.                    Analysis.’’ Annals of Epidemiology,              36. Cummings, K.M., A. Hyland, G.A.
                                                  12. Mutti, S., D. Hammond, J.L. Reid, et al.                 18(8):647–656, 2008. Available at https://            Giovino, et al. ‘‘Are Smokers Adequately
                                                       ‘‘The Efficacy of Cigarette Warning                     doi.org/10.1016/j.annepidem.2008.04                   Informed About the Health Risks of
                                                       Labels on Health Beliefs in the United                  .002.                                                 Smoking and Medicinal Nicotine?’’
                                                       States and Mexico,’’ Journal of Health             24. Ye, J., J. He, C. Wang, et al. ‘‘Smoking and           Nicotine & Tobacco Research, 6(Suppl.
                                                       Communication, 18(10):1180–1192,                        Risk of Age-Related Cataract: A Meta-                 3):S333–S340, 2004. Available at https://
                                                       2013. Available at https://doi.org/                     Analysis.’’ Investigative Ophthalmology               doi.org/10.1080/14622200412331320734.
                                                       10.1080/10810730.2013.778368.                           & Visual Science, 53(7):3885–3895, 2012.         37. Cummings, K.M., A. Hyland, M.A.
                                                  13. Oncken, C., S. McKee, S. Krishnan-Sarin,                 Available at https://doi.org/10.1167/                 Bansal, and G.A. Giovino. ‘‘What do
                                                       et al. ‘‘Knowledge and Perceived Risk of                iovs.12-9820.                                         Marlboro Lights Smokers Know About
                                                       Smoking-Related Conditions: A Survey               25. Willi, C., P. Bodenmann, W.A. Ghali, et                Low-Tar Cigarettes?’’ Nicotine &
                                                       of Cigarette Smokers.’’ Preventative                    al. ‘‘Active Smoking and the Risk of                  Tobacco Research, 6(Suppl. 3):S323–
                                                       Medicine, 40(6):779–784, 2005.                          Type 2 Diabetes: A Systematic Review                  S332, 2004. Available at https://doi.org/
                                                       Available at https://doi.org/10.1016/                   and Meta-Analysis.’’ Journal of the                   10.1080/14622200412331320725.
                                                       j.ypmed.2004.09.024.                                    American Medical Association,                    *38. Jamal, A., E. Phillips, A.S. Gentzke, et
                                                  14. Roth, L.K. and H.S. Taylor. ‘‘Risks of                   298(22):2654–2664, 2007. Available at                 al. ‘‘Current Cigarette Smoking Among
                                                       Smoking To Reproductive Health:                         https://doi.org/10.1001/jama.298.22                   Adults—United States, 2016.’’ Morbidity
                                                       Assessment of Women’s Knowledge.’’                      .2654.                                                and Mortality Weekly Report, 67:53–59,
                                                       American Journal of Obstetrics and                 26. Lu, L., D.F. Mackay, and J.P. Pell. ‘‘Meta-            2018. Available at https://doi.org/
                                                       Gynecology, 184(5):934–939, 2001.                       Analysis of the Association Between                   10.15585/mmwr.mm6702a1.
                                                       Available at https://doi.org/10.1067/                   Cigarette Smoking and Peripheral                 39. Hammond, D. ‘‘Health Warning Messages
                                                       mob.2001.112103.                                        Arterial Disease.’’ Heart, 100(5):414–423,            on Tobacco Products: A Review.’’
                                                  15. Weinstein, N., Slovic, P., Waters, E., and               2014. Available at https://doi.org/                   Tobacco Control, 20(5):327–337, 2011.
                                                       G. Gibson. ‘‘Public Understanding of the                10.1136/heartjnl-2013-304082.                         Available at https://doi.org/10.1136/
                                                                                                          27. Gades, N.M., A. Nehra, D.J. Jacobson, et               tc.2010.037630.
                                                       Illnesses Caused by Cigarette Smoking,’’
                                                                                                               al. ‘‘Association Between Smoking and
                                                       Nicotine and Tobacco Research,                                                                           40. Wakefield, M., C. Morley, J.K. Horan, and
                                                                                                               Erectile Dysfunction: A Population-
                                                       6(2):349–355, 2004. Available at https://                                                                     K.M. Cummings (2002). ‘‘The Cigarette
                                                                                                               Based Study.’’ American Journal of
                                                       doi.org/10.1080/14622200410001676459.                                                                         Pack as Image: New Evidence from
                                                                                                               Epidemiology, 161(4):346–351, 2005.
                                                  16. Yang, Y., J.J. Wang, C.X. Wang, et al.                                                                         Tobacco Industry Documents.’’ Tobacco
                                                                                                               Available at https://doi.org/10.1093/aje/
                                                       ‘‘Awareness of Tobacco-Related Health                                                                         Control, 11, I73–I80.
                                                                                                               kwi052.
                                                       Hazards Among Adults in China.’’                                                                         *41. FTC. Federal Trade Commission
                                                                                                          28. Bacon, C.G., M.A. Mittleman, I. Kawachi,
                                                       Biomedical and Environmental Sciences,                  et al. ‘‘A Prospective Study of Risk                  Cigarette Report for 2017. Washington,
                                                       23(6):437–444, 2010. Available at https://              Factors for Erectile Dysfunction.’’                   DC: FTC, 2019.
                                                       doi.org/10.1016/S0895-3988(11)60004-4.                  Journal of Urology, 176(1):217–221,              *42. HHS. Preventing Tobacco Use among
                                                  *17. Letter from Eric E. Holder, Jr., Attorney               2006. Available at https://doi.org/                   Youth and Young Adults: A Report of
                                                       General to the Honorable John Boehner,                  10.1016/S0022-5347(06)00589-1.                        the Surgeon General. Atlanta, GA: HHS,
                                                       Speaker, U.S. House of Representatives             29. Carter, B.D., N.D. Freedman, and E.J.                  CDC, National Center for Chronic
                                                       (March 15, 2013). Available at https://                 Jacobs. ‘‘Smoking and Mortality—                      Disease Prevention and Health
                                                       tobacco.ucsf.edu/sites/tobacco.ucsf.edu/                Beyond Established Causes.’’ New                      Promotion, Office on Smoking and
                                                       files/u9/Ltr%20to%20                                    England Journal of Medicine,                          Health, 2012.
                                                       Speaker%20re%20                                         372(22):2170, 2015. Available at https://        *43. Davis, R.M., E.A. Gilpin, B. Loken, et al.
                                                       Reynolds%20v%20FDA.PDF.                                 dx.doi.org/10.1056/NEJMc1503675.                      (Eds.). The Role of Media in Promoting
                                                  *18. FDA. Proposed Required Cigarette                   *30. Adhikari, B., J. Kahende, A. Malarcher,               and Reducing Tobacco Use. Tobacco
                                                       Health Warnings—PDF Files, August                       et al. ‘‘Smoking-Attributable Mortality,              Control Monograph No. 19, NIH
                                                       2019.                                                   Years of Potential Life Lost, and                     Publication Number 07–6242. Bethesda,
                                                  19. DiFranza, J.R., N.A. Rigotti, A.D. McNeill,              Productivity Losses—United States,                    MD: HHS, National Institutes of Health,
                                                       et al. ‘‘Initial Symptoms of Nicotine                   2000–2004,’’ Morbidity and Mortality                  National Cancer Institute, 2008.
                                                       Dependence in Adolescents.’’ Tobacco                    Weekly Report, 57(45):1226–1228,                 44. Pollay, R.W. ‘‘More Than Meets the Eye:
                                                       Control, 9(3):313–319, 2000. Available at               November 14, 2008. Available at https://              On the Importance of Retail Cigarette
                                                       https://doi.org/10.1136/tc.9.3.313.                     www.cdc.gov/mmwr/preview/                             Merchandising.’’ Tobacco Control,
                                                  20. Apelberg, B.J., C.G. Corey, A.C. Hoffman,                mmwrhtml/mm5745a3.htm.                                16:270–274, 2007. Available at https://
                                                       et al. ‘‘Symptoms of Tobacco                       31. Rostron, B. ‘‘Smoking-Attributable                     doi.org/10.1136/tc.2006.018978.
                                                       Dependence Among Middle and High                        Mortality by Cause in the United States:         45. Lavack, A.M. and G. Toth. ‘‘Tobacco
                                                       School Tobacco Users: Results from the                  Revising the CDC’s Data and Estimates.’’              Point-of-Purchase Promotion: Examining
                                                       2012 National Youth Tobacco Survey.’’                   Nicotine & Tobacco Research, 15(1):238–               Tobacco Industry Documents.’’ Tobacco
                                                       American Journal of Preventative                        246, 2013. Available at https://doi.org/              Control, 15(5):377–84, 2006. Available at
                                                       Medicine, 47(2)(Suppl. 1):S4–S14, 2014.                 10.1093/ntr/nts120.                                   https://doi.org/10.1136/tc.2005.014639.
                                                       Available at https://doi.org/10.1016/              32. Magee, B.D., D. Hattis, and N.M. Kivel.           46. Dewhirst, T. ‘‘New Directions in Tobacco
                                                       j.amepre.2014.04.013.                                   ‘‘Role of Smoking in Low Birth Weight.’’              Promotion and Brand Communication.’’
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  21. Rostron, B.L., C.M. Chang, and T.F.                      Journal of Reproductive Medicine,                     Tobacco Control, 18(3):161–62, 2009.
                                                       Pechacek. ‘‘Estimation of Cigarette                     49(1):23–27, 2004.                                    Available at https://doi.org/10.1136/
                                                       Smoking-Attributable Morbidity in the              33. Reeves, S. and I. Bernstein. ‘‘Effects of              tc.2009.029595.
                                                       United States.’’ JAMA Internal Medicine,                Maternal Tobacco-Smoke Exposure on               47. Dewhirst, T. ‘‘POP Goes the Power Wall?
                                                       174(12):1922–1928, 2014. Available at                   Fetal Growth and Neonatal Size.’’ Expert              Taking Aim at Tobacco Promotional
                                                       https://doi.org/10.1001/                                Review of Obstetrics & Gynecology,                    Strategies Utilised at Retail.’’ Tobacco
                                                       jamainternmed.2014.5219.                                3(6):719–730, 2008. Available at https://             Control, 13:209–210, 2004. Available at
                                                  22. Ebbert, J.O., P. Yang, C.M. Vachon, et al.               doi.org/10.1586/17474108.3.6.719.                     https://doi.org/10.1136/tc.2004.009043.
                                                       ‘‘Lung Cancer Risk Reduction After                 *34. California EPA. ‘‘Proposed Identification        48. Thrasher, J.F., D. Hammond, G.T. Fong,
                                                       Smoking Cessation: Observations from a                  of Environmental Tobacco Smoke as a                   et al. ‘‘Smokers’ Reactions to Cigarette



                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00038   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 39 of 46 PageID #: 1858
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                              42791

                                                       Package Warnings with Graphic Imagery                   Available at https://doi.org/10.1016/                 Cancer Prevention Tobacco Control, Vol
                                                       and with Only Text: A Comparison                        j.amepre.2011.01.021.                                 12: Methods for Evaluating Tobacco
                                                       Between Mexico and Canada.’’ Salud                 60. Hyland, A., B.K. Ambrose, K.P. Conway,                 Control Policies. Lyon, France: IARC,
                                                       Pública de México, 49(Suppl. 2):S233–                 et al. (2017). ‘‘Design and Methods of the            2008. Available at https://www.iarc.fr/
                                                       S240, 2007.                                             Population Assessment of Tobacco and                  wp-content/uploads/2018/07/Tobacco_
                                                  *49. Fathelrahman, A.I., L. Li, R. Borland, et               Health (PATH) Study.’’ Tobacco Control,               vol12.pdf.
                                                       al. ‘‘Stronger Pack Warnings Predict                    26(4):371–378.                                   72. Thrasher, J.F., V. Villalobos, A. Szklo, et
                                                       Quitting More than Weaker Ones:                    *61. FDA, Center for Tobacco Products.                     al. ‘‘Assessing the Impact of Cigarette
                                                       Finding from the ITC Malaysia and                       ‘‘Memorandum of Summary of Data from                  Package Health Warning Labels: A Cross-
                                                       Thailand Surveys.’’ Tobacco Induced                     Wave 4 of the Population Assessment of                Country Comparison in Brazil, Uruguay
                                                       Diseases, 11(1):20, 2013. Available at                  Tobacco and Health (PATH) Study.’’                    and Mexico.’’ Salud Pública de México,
                                                       https://doi.org/10.1186/1617-9625-11-20.                2019.                                                 52:S206–S215, 2010. Available at https://
                                                  *50. Noar, S.M., M.G. Hall, D.B. Francis, et            62. Robinson, T.N. and J.D. Killen. ‘‘Do                   doi.org/10.1590/S0036-
                                                       al. ‘‘Pictorial Cigarette Pack Warnings: A              Cigarette Warning Labels Reduce                       36342010000800016.
                                                       Meta-Analysis of Experimental Studies.’’                Smoking? Paradoxical Effects Among               73. Edworthy, J. and A. Adams. Warning
                                                       Tobacco Control, 25(3):341–354, 2016.                   Adolescents.’’ Archives of Pediatrics &               Design: A Research Prospective. Bristol,
                                                       Available at https://doi.org/10.1136/                   Adolescent Medicine, 151(3):267–272,                  PA: Taylor & Francis, 1996.
                                                       tobaccocontrol-2014-051978.                             1997. Available at https://doi.org/              74. Wogalter, M.S. and W.J. Vigilante.
                                                  *51. WHO. WHO Framework Convention on                        10.1001/archpedi.1997.02170400053010.                 ‘‘Attention Switch and Maintenance.’’ In
                                                       Tobacco Control. Geneva, Switzerland:              63. Davis, R.M. and J.S. Kendrick. ‘‘The                   Handbook of Warnings, edited by M.S.
                                                       World Health Organization Geneva,                       Surgeon General’s Warnings in Outdoor                 Wogalter, 245–265. Mahwah, NJ:
                                                       2003. Available at http://apps.who.int/                 Cigarette Advertising.’’ Journal of the               Lawrence Erlbaum Associates, Inc.,
                                                       iris/bitstream/handle/10665/42811/                      American Medical Association,                         2006.
                                                       9241591013.pdf;jsessionid=                              261(1):90–94, 1989. Available at https://        75. Nisbett, R.E. and L. Ross. Human
                                                       6D90988BAC70D82BCD0718757                               doi.org/10.1001/                                      Inference: Strategies and Shortcomings
                                                       A4853D0?sequence=1.                                     jama.1989.03420010100041.                             of Social Judgement. Englewood Cliffs,
                                                  *52. Myers, M.L., C. Iscoe, C. Jennings, et al.         64. Fischer, P.M., D.M. Krugman, J.E.                      NJ: Prentice-Hall, 1980.
                                                       ‘‘Staff Report on the Cigarette                         Fletcher, et al. ‘‘An Evaluation of Health       76. Argo, J.J. and K.J. Main. ‘‘Meta-Analyses
                                                       Advertising Investigation’’ (2nd ed.).                  Warnings in Cigarette Advertisements                  of the Effectiveness of Warning Labels.’’
                                                       Washington, DC: FTC, May 1981.                          Using Standard Market Research                        Journal of Public Policy and Marketing,
                                                                                                               Methods: What Does it Mean to Warn?’’                 23(2), 193–208, 2004. Available at
                                                  53. Strahan, E.J., K. White, G.T. Fong, et al.
                                                                                                               Tobacco Control, 2(4):279–285, 1993.                  https://doi.org/10.1509/
                                                       ‘‘Enhancing the Effectiveness of Tobacco
                                                                                                               Available at https://www.jstor.org/stable/            jppm.23.2.193.51400.
                                                       Package Warning Labels: A Social
                                                                                                               20206911.                                        77. Byrne, S., A. Greiner Safi, D. Kemp, et al.
                                                       Psychological Perspective.’’ Tobacco
                                                                                                          65. Brewer, N.T., M.G. Hall, S.M. Noar, et al.             ‘‘Effects of Varying Color, Imagery, and
                                                       Control, 11(3):183, 2002. Available at                                                                        Text of Cigarette Package Warning Labels
                                                                                                               ‘‘Effect of Pictorial Cigarette Pack
                                                       https://doi.org/10.1136/tc.11.3.183.                    Warnings on Changes in Smoking                        Among Socioeconomically
                                                  54. Laughery, K.R. ‘‘Safety Communications:                  Behavior: A Randomized Clinical Trial.’’              Disadvantaged Middle School Youth and
                                                       Warnings.’’ Applied Ergonomics,                         JAMA Internal Medicine, 176(7):905–                   Adult Smokers.’’ Health
                                                       37(4):467–478, 2006. Available at https://              912, 2016. Available at https://doi.org/              Communication, 34(3):306–316, 2017.
                                                       doi.org/10.1016/j.apergo.2006.04.020.                   10.1001/jamainternmed.2016.2621.                      Available at https://doi.org/10.1080/
                                                  55. Fischer, P.M., J.W. Richards, Jr., E.J.             *66. U.S. National Cancer Institute and                    10410236.2017.1407228.
                                                       Berman, et al. ‘‘Recall and Eye Tracking                WHO. The Economics of Tobacco and                78. McGuire, W.J. ‘‘The Communication-
                                                       Study of Adolescents Viewing Tobacco                    Tobacco Control. Tobacco Control                      Persuasion Model and Heath Risk
                                                       Advertisements.’’ Journal of the                        Monograph 21, NIH Publication Number                  Labeling.’’ In Product Labeling and
                                                       American Medical Association,                           16–CA–8029A. Bethesda, MD: HHS,                       Health Risks, edited by Morris, L.A.,
                                                       261(1),:84–89, 1989. Available at https://              National Institutes of Health, National               M.B. Mazis, and I. Barofsky, 99–122.
                                                       doi.org/10.1001/                                        Cancer Institute; and Geneva,                         Cold Spring Harbor, NY: Cold Spring
                                                       jama.1989.03420010094040.                               Switzerland: World Health Organization;               Harbor Laboratory, 1980.
                                                  56. Peterson, E.B., S. Thomsen, G. Lindsay,                  2016.                                            79. Noar, S.M., T. Bell, D. Kelley, et al.
                                                       et al. ‘‘Adolescents’ Attention to                 67. Kelley, D.E., M.H. Boynton, S.M. Noar, et              ‘‘Perceived Message Effectiveness
                                                       Traditional and Graphic Tobacco                         al. ‘‘Effective Message Elements for                  Measures in Tobacco Education
                                                       Warning Labels: An Eye-Tracking                         Disclosures About Chemicals in Cigarette              Campaigns: A Systematic Review.’’
                                                       Approach.’’ Journal of Drug Education,                  Smoke.’’ Nicotine & Tobacco Research,                 Communication Methods and Measures,
                                                       40(3), 227–244, 2010. Available at                      20(9):1047–1054, 2018. Available at                   12(4):295–313, 2018. Available at https://
                                                       https://doi.org/10.2190/DE.40.3.b.                      https://doi.org/10.1093/ntr/ntx109.                   doi.org/10.1080/19312458.2018.1483017.
                                                  57. Strasser, A.A., K.Z. Tang, D. Romer, et al.         68. Levis, D.M., B. Stone-Wiggins, M.                 80. Kelley, C.A., W.C. Gaidis, and P.H.
                                                       ‘‘Graphic Warning Labels in Cigarette                   O’Hegarty, et al. ‘‘Women’s Perspectives              Reingen. ‘‘The Use of Vivid Stimuli to
                                                       Advertisements: Recall and Viewing                      on Smoking and Pregnancy and Graphic                  Enhance Comprehension of the Content
                                                       Patterns.’’ American Journal of                         Warning Labels.’’ American Journal of                 of Product Warning Messages.’’ Journal
                                                       Preventive Medicine, 43(1):41–47, 2012.                 Health Behavior, 38(5):755–764, 2014.                 of Consumer Affairs, 23(2):243–266,
                                                       Available at https://doi.org/10.1016/                   Available at https://doi.org/10.5993/                 1989. Available at https://doi.org/
                                                       j.amepre.2012.02.026.                                   AJHB.38.5.13.                                         10.1111/j.1745-6606.1989.tb00247.x.
                                                  *58. Johnson, S.E., C.C. Wu, B.N. Coleman,              69. Millar, W.J. ‘‘Reaching Smokers with              81. Ophir, Y., E. Brennan, E.K. Maloney, et
                                                       et al. ‘‘Self-Reported Exposure to                      Lower Educational Attainment.’’ Health                al. ‘‘The Effects of Graphic Warning
                                                       Tobacco Warning Labels Among U.S.                       Reports, 8(2):11–19, 1996. Available at               Labels’ Vividness on Message
                                                       Middle and High School Students.’’                      https://www.ncbi.nlm.nih.gov/pubmed/                  Engagement and Intentions to Quit
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                       American Journal of Preventive                          9110961.                                              Smoking.’’ Communication Research,
                                                       Medicine, 47(2)(Suppl. 1):S69–S75,                 70. Krugman, D.M., R.J. Fox, and P.M.                      46(5):619–638, 2019. Available at https://
                                                       2014. Available at https://doi.org/                     Fischer ‘‘Do Cigarette Warnings Warn?                 doi.org/10.1177/0093650217700226.
                                                       10.1016/j.amepre.2014.05.005.                           Understanding What It Will Take to               82. Borland, R., N. Wilson, G.T. Fong, et al.
                                                  59. Bansal-Travers, M., D. Hammond, P.                       Develop More Effective Warnings.’’                    ‘‘Impact of Graphic and Text Warnings
                                                       Smith, et al. ‘‘The Impact of Cigarette                 Journal of Health Communication,                      on Cigarette Packs: Findings from Four
                                                       Pack Design, Descriptors, and Warning                   4(2):95–104, 1999. Available at https://              Countries over Five Years.’’ Tobacco
                                                       Labels on Risk Perception in the U.S.’’                 doi.org/10.1080/108107399126986.                      Control, 18(5):358–364, 2009. Available
                                                       American Journal of Preventive                     *71. International Agency for Research on                  at https://doi.org/10.1136/
                                                       Medicine, 40(6):674–682, 2011.                          Cancer (IARC). IARC Handbooks of                      tc.2008.028043.



                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00039   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 40 of 46 PageID #: 1859
                                                  42792                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  83. Elton-Marshall, T., S.S. Xu, G. Meng, et            93. Nimbarte, A., F. Aghazadeh, and C.                104. Mallikarjun, S., A. Rao, G. Rajesh, et al.
                                                       al. ‘‘The Lower Effectiveness of Text-                  Harvey. ‘‘Comparison of Current U.S.                 ‘‘Role of Tobacco Warning Labels in
                                                       Only Health Warnings in China                           and Canadian Cigarette Pack Warnings.’’              Informing Smokers About Risks of
                                                       Compared to Pictorial Health Warnings                   International Quarterly of Community                 Smoking Among Bus Drivers in
                                                       in Malaysia.’’ Tobacco Control, 24:iv6–                 Health Education, 24(1):3–27, 2005.                  Mangalore, India.’’ Asian Pacific Journal
                                                       iv13, 2015. Available at https://doi.org/               Available at https://doi.org/10.2190/                of Cancer Prevention, 15(19):8265–8270,
                                                       10.1136/tobaccocontrol-2015-052616.                     9px0-nbg1-0ala-g5yh.                                 2014. Available at https://doi.org/
                                                  84. Brewer, N.T., H. Parada, Jr., M.G. Hall, et         94. Peebles, K., M.G. Hall, J.K. Pepper, et al.           10.7314/apjcp.2014.15.19.8265.
                                                       al. ‘‘Understanding Why Pictorial                       ‘‘Adolescents’ Responses to Pictorial            105. Miller, C.L., P.G. Quester, D.J. Hill, et al.
                                                       Cigarette Pack Warnings Increase Quit                   Warnings on Their Parents’ Cigarette                 ‘‘Smokers’ Recall of Australian Graphic
                                                       Attempts.’’ Annals of Behavioral                        Packs.’’ Journal of Adolescent Health,               Cigarette Packet Warnings & Awareness
                                                       Medicine, 53(3):232–243, 2018.                          59(6):635–641, 2016. Available at https://           of Associated Health Effects, 2005–
                                                       Available at https://doi.org/10.1093/                   doi.org/10.1016/                                     2008.’’ BMC Public Health, 11:238, 2011.
                                                       abm/kay032.                                             j.jadohealth.2016.07.003.                            Available at https://doi.org/10.1186/
                                                  *85. Evans, A.T., E. Peters, A.A. Strasser, et          95. Borland, R. ‘‘Tobacco Health Warnings                 1471-2458-11-238.
                                                       al. ‘‘Graphic Warning Labels Elicit                     and Smoking-Related Cognitions and               *106. Reid, J.L., S. Mutti-Packer, P.C. Gupta,
                                                       Affective and Thoughtful Responses                      Behaviours.’’ Addiction, 92(11):1427–                et al. ‘‘Influence of Health Warnings on
                                                       from Smokers: Results of a Randomized                   1436, 1997. Available at https://doi.org/            Beliefs about the Health Effects of
                                                       Clinical Trial.’’ PLoS One,                             10.1111/j.1360-0443.1997.tb02864.x.                  Cigarette Smoking, in the Context of an
                                                       10(12):e0142879, 2015. Available at                96. MacKinnon, D.P. and A.M. Fenaughty.                   Experimental Study in Four Asian
                                                       https://doi.org/10.1371/                                ‘‘Substance Use and Memory for Health                Countries.’’ International Journal of
                                                       journal.pone.0142879.                                   Warning Labels.’’ Health Psychology,                 Environmental Research and Public
                                                  86. Gravely, S., G.T. Fong, P. Driezen, et al.               12(2), 147, 1993. Available at http://               Health, 14(8):868, 2017. Available at
                                                       ‘‘The Impact of the 2009/2010                           dx.doi.org/10.1037/0278-6133.12.2.147.               https://doi.org/10.3390/ijerph14080868.
                                                       Enhancement of Cigarette Health                    97. Higgins, E., M. Leinenger, and K. Rayner.         107. Swayampakala, K., J.F. Thrasher, D.
                                                       Warning Labels in Uruguay:                              ‘‘Eye Movements When Viewing                         Hammond, et al. ‘‘Pictorial Health
                                                       Longitudinal Findings from the                          Advertisements.’’ Frontiers in                       Warning Label Content and Smokers’
                                                       International Tobacco Control (ITC)                     Psychology, 5:1–15, 2014. Available at               Understanding of Smoking-Related
                                                       Uruguay Survey.’’ Tobacco Control,                      https://doi.org/10.3389/                             Risks—A Cross-Country Comparison.’’
                                                       25:89–95, 2014. Available at https://                   fpsyg.2014.00210.                                    Health Education Research, 30(1):35–45,
                                                                                                                                                                    2014. Available at https://doi.org/
                                                       doi.org/10.1136/tobaccocontrol-2014-               98. Klein, E.G., A.B. Shoben, S. Krygowski,
                                                                                                                                                                    10.1093/her/cyu022.
                                                       051742.                                                 et al. ‘‘Does Size Impact Attention and
                                                                                                                                                                108. Environics Research Group. The Health
                                                  87. Green, A.C., S.C. Kaai, G.T. Fong, et al.                Recall of Graphic Health Warnings?’’
                                                                                                                                                                    Effects of Tobacco and Health Warning
                                                       ‘‘Investigating the Effectiveness of                    Tobacco Regulatory Science, 1(2):175–
                                                                                                                                                                    Messages on Cigarette Packages—Survey
                                                       Pictorial Health Warnings in Mauritius:                 185, 2015. Available at https://doi.org/
                                                                                                                                                                    of Youth: Wave 12 Surveys, Final Report.
                                                       Findings from the ITC Mauritius                         10.18001/TRS.1.2.7.                                  Prepared for Health Canada. Toronto,
                                                       Survey.’’ Nicotine & Tobacco Research,             99. McQueen, A., M.W. Kreuter, S. Boyum,                  Ontario: Environics Research Group
                                                       16(9):1240–1247, 2014. Available at                     et al. ‘‘Reactions to FDA-Proposed                   Limited, 2007.
                                                       https://doi.org/10.1093/ntr/ntu062.                     Graphic Warning Labels Affixed to U.S.           109. Niederdeppe, J., D. Kemp, E. Jesch, et al.
                                                  88. Hitchman, S.C., P. Driezen, C. Logel, et                 Smokers’ Cigarette Packs.’’ Nicotine &               ‘‘Using Graphic Warning Labels to
                                                       al. ‘‘Changes in Effectiveness of Cigarette             Tobacco Research, 17(7):784–795, 2015.               Counter Effects of Social Cues and Brand
                                                       Health Warnings over Time in Canada                     Available at https://doi.org/10.1093/ntr/            Imagery in Cigarette Advertising.’’
                                                       and the United States, 2002–2011.’’                     ntu339.                                              Health Education Research, 34(1):38–49,
                                                       Nicotine & Tobacco Research, 16(5):536–            100. White, V., B. Webster, and M.                        2019. Available at https://doi.org/
                                                       543, 2013. Available at https://doi.org/                Wakefield. ‘‘Do Graphic Health Warning               10.1093/her/cyy039.
                                                       10.1093/ntr/ntt196.                                     Labels Have an Impact on Adolescents’            110. Skurka, C., D. Kemp, J. Davydova, et al.
                                                  89. Li, L., R. Borland, H. Yong, et al. ‘‘Longer             Smoking-Related Beliefs and                          ‘‘Effects of 30% and 50% Cigarette Pack
                                                       Term Impact of Cigarette Package                        Behaviours?’’ Addiction, 103(9):1562–                Graphic Warning Labels on Visual
                                                       Warnings in Australia Compared with                     1571, 2008. Available at http://                     Attention, Negative Affect, Quit
                                                       the United Kingdom and Canada.’’                        dx.doi.org/10.1111/j.1360-                           Intentions, and Smoking Susceptibility
                                                       Health Education Research, 30(1):67–80,                 0443.2008.02294.x.                                   Among Disadvantaged Populations in
                                                       2014. Available at https://doi.org/                101. Elliott & Shanahan Research.                         the United States.’’ Nicotine Tobacco
                                                       10.1093/her/cyu074.                                     Developmental Research for New                       Research, 20(7):859–866, 2018. Available
                                                  90. Loeber, S., S. Vollstadt-Klein, S. Wilden,               Australian Health Warnings on Tobacco                at https://doi.org/10.1093/ntr/ntx244.
                                                       et al. ‘‘The Effect of Pictorial Warnings               Products Stage 1. Report prepared for            111. Lachman, R., J.L. Lachman, and E.C.
                                                       on Cigarette Packages on Attentional                    The Population Health Division,                      Butterfield. Cognitive Psychology and
                                                       Bias of Smokers.’’ Pharmacology                         Department of Health and Ageing.                     Information Processing: An Introduction.
                                                       Biochemistry and Behavior, 98(2):292–                   Commonwealth of Australia, September                 Hillsdale, NJ: Lawrence Erlbaum
                                                       298, 2011. Available at https://doi.org/                2002.                                                Associates, 1979.
                                                       10.1016/j.pbb.2011.01.010.                         102. Fathelrahman, A.I., M. Omar, R. Awang,           112. Rogers, W.A., N. Lamson, and G.K.
                                                  91. Mays, D., S.E. Murphy, A.C. Johnson, et                  et al. ‘‘Impact of the New Malaysian                 Rousseau. ‘‘Warning Research: An
                                                       al. ‘‘A Pilot Study of Research Methods                 Cigarette Pack Warnings on Smokers’                  Integrative Perspective.’’ Human Factors,
                                                       for Determining the Impact of Pictorial                 Awareness of Health Risks and Interest               42(1):102–139, 2000. Available at https://
                                                       Cigarette Warning Labels Among                          in Quitting Smoking.’’ International                 doi.org/10.1518/001872000779656624.
                                                       Smokers.’’ Tobacco Induced Diseases,                    Journal of Environmental Research and            113. Craik, F. I. M. and R.S. Lockhart. ‘‘Levels
                                                       12:16, 2014. Available at https://doi.org/              Public Health, 7(11):4089–4099, 2010.                of Processing: A Framework for Memory
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                       10.1186/1617-9625-12-16.                                Available at https://doi.org/10.3390/                Research.’’ Journal of Verbal Learning
                                                  92. Nagelhout, G.E., A. Osman, H.H. Yong, et                 ijerph7114089.                                       and Verbal Behavior, 11(6):671–684,
                                                       al. ‘‘Was the Media Campaign that                  103. Kennedy, R.D., M.M. Spafford, I. Behm,               1972. Available at https://doi.org/
                                                       Supported Australia’s New Pictorial                     et al. ‘‘Positive Impact of Australian               10.1016/S0022-5371(72)80001-X.
                                                       Cigarette Warning Labels and Plain                      ’Blindness’ Tobacco Warning Labels:              114. Gygax, P.M., M. Bosson, C. Gay, et al.
                                                       Packaging Policy Associated with More                   Findings from the ITC Four Country                   ‘‘Relevance of Health Warnings on
                                                       Attention to and Talking About Warning                  Survey.’’ Clinical and Experimental                  Cigarette Packs: A Psycholinguistic
                                                       Labels?’’ Addictive Behaviors, 49:64–67,                Optometry, 95(6):590–598, 2012.                      Investigation.’’ Health Communication,
                                                       2015. Available at https://doi.org/                     Available at https://doi.org/10.1111/                25(5):397–409, 2010. Available at https://
                                                       10.1016/j.addbeh.2015.05.015.                           j.1444-0938.2012.00789.x.                            doi.org/10.1080/10410236.2010.483334.



                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00040   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 41 of 46 PageID #: 1860
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                              42793

                                                  *115. Yong, H.H., G.T. Fong, P. Driezen, et                 Variations in Knowledge of Health Risks               Journal of Health Communication,
                                                      al. ‘‘Adult Smokers’ Reactions to                       of Tobacco Smoking and Toxic                          20(Suppl. 2):24–33, 2015. Available at
                                                      Pictorial Health Warning Labels on                      Constituents of Smoke: Results From the               https://doi.org/10.1080/
                                                      Cigarette Packs in Thailand and                         2002 International Tobacco Control (ITC)              10810730.2015.1066465.
                                                      Moderating Effects of Type of Cigarette                 Four Country Survey.’’ Tobacco Control,           135. Berkman N.D., S.L. Sheridan, K.E.
                                                      Smoked: Findings From the International                 15(Suppl. 3):iii65–iii70, 2006. Available             Donahue, et al., ‘‘Low Health Literacy
                                                      Tobacco Control Southeast Asia Survey.’’                at https://doi.org/10.1136/                           and Health Outcomes: An Updated
                                                      Nicotine & Tobacco Research,                            tc.2005.013276.                                       Systematic Review.’’ Annals of Internal
                                                      15(8):1339–1347, 2013. Available at                 *125. Kutner, M., E. Greenberg, Y. Jin, et al.            Medicine, 155(2):97–107, 2011.
                                                      https://doi.org/10.1093/ntr/nts241.                     The Health Literacy of America’s Adults:              Available at https://doi.org/10.7326/
                                                  *116. Patterson Silver Wolf, D.A., M. Tovar,                Results From the 2003 National                        0003-4819-155-2-201107190-00005.
                                                      K. Thompson, et al. ‘‘Speaking Out                      Assessment of Adult Literacy. Report              136. Arnold, C.L., T.C. Davis, H.J. Berkel, et
                                                      About Physical Harms from Tobacco                       Number NCES 2006–483. Washington,                     al. ‘‘Smoking Status, Reading Level, and
                                                      Use: Response to Graphic Warning                        DC: U.S. Department of Education,                     Knowledge of Tobacco Effects Among
                                                      Labels Among American Indian/Alaska                     National Center for Education Statistics,             Low-Income Pregnant Women.’’
                                                      Native Communities.’’ BMJ Open,                         2006. Available at https://nces.ed.gov/               Preventive Medicine, 32(4):313–320,
                                                      6(3):e008777, 2016. Available at https://               pubs2006/2006483.pdf.                                 2001. Available at https://doi.org/
                                                      doi.org/10.1136/bmjopen-2015-008777.                126. Mead, E.L., J.E. Cohen, C.E. Kennedy, et             10.1006/pmed.2000.0815.
                                                  *117. Brodar, K.E., M.J. Byron, K. Peebles, et              al. ‘‘The Influence of Graphic Warning            137. Stewart D.W., C.E. Adams, M.A. Cano,
                                                      al. ‘‘That’s Probably What My Mama’s                    Labels on Efficacy Beliefs and Risk                   et al. ‘‘Associations Between Health
                                                      Lungs Look Like: How Adolescent                         Perceptions: A Qualitative Study With                 Literacy and Established Predictors of
                                                      Children React to Pictorial Warnings on                 Low-Income, Urban Smokers.’’ Tobacco                  Smoking Cessation.’’ American Journal
                                                      Their Parents’ Cigarette Packs.’’ BMC                   Induced Diseases, 14:25, 2016. Available              of Public Health, 103(7):e43–e49, 2013.
                                                      Public Health, 18:1125, 2018. Available                 at https://doi.org/10.1186/s12971-016-                Available at https://doi.org/10.2105/
                                                      at https://doi.org/10.1186/s12889-018-                  0088-5.                                               AJPH.2012.301062.
                                                      6011-7.                                             *127. Cantrell J., D.M. Vallone, J.F. Thrasher,       *138. Kirsch, I.S., Jungeblut, A., Jenkins, L.,
                                                  118. Houts, P.S., C.C. Doak, L.G. Doak, et al.              et al. ‘‘Impact of Tobacco-Related Health             at al. Adult Literacy in America: A First
                                                      ‘‘The Role of Pictures in Improving                     Warning Labels Across Socioeconomic,                  Look at the Findings of the National
                                                      Health Communication: A Review of                       Race and Ethnic Groups: Results From a                Adult Literacy Survey. Report Number
                                                      Research on Attention, Comprehension,                   Randomized Web-Based Experiment.’’                    NCES 1993–275, 3rd ed. Washington,
                                                      Recall, and Adherence.’’ Patient                        PloS One, 8(1):e52206, 2013. Available at             DC: U.S. Department of Education, Office
                                                      Education Counseling, 61(2):173–190,                    https://doi.org/10.1371/                              of Educational Research and
                                                      2006. Available at https://doi.org/
                                                                                                              journal.pone.0052206.                                 Improvement, 2002. Available at https://
                                                      10.1016/j.pec.2005.05.004.
                                                                                                          *128. Duke, J.C., T.N. Alexander, X. Zhao, et             nces.ed.gov/pubs93/93275.pdf.
                                                  119. Ng, D. H. L., S. T. D. Roxburgh, S. Sanjay,
                                                                                                              al. ‘‘Youth’s Awareness of and Reactions          *139. CDC. ‘‘Understanding Literacy &
                                                      et al. ‘‘Awareness of Smoking Risks and
                                                                                                              to The Real Cost National Tobacco                     Numeracy.’’ CDC.gov. Last reviewed
                                                      Attitudes Towards Graphic Health
                                                                                                              Public Education Campaign.’’ PLoS One,                December 19, 2016. https://
                                                      Warning Labels on Cigarette Packs: A
                                                                                                              10(12):e0144827, 2015. Available at                   www.cdc.gov/healthliteracy/learn/
                                                      Cross-Cultural Study of Two Populations
                                                                                                              https://doi.org/10.1371/                              UnderstandingLiteracy.html.
                                                      in Singapore and Scotland.’’ Eye,
                                                      24(5):864–868, 2010. Available at https://              journal.pone.0144827.                             140. Lipkus, I.M. and J.G. Hollands. ‘‘The
                                                      doi.org/10.1038/eye.2009.208.                       *129. FDA. Experimental Study on Warning                  Visual Communication of Risk.’’ Journal
                                                  120. Paudel, B., K. Paudel, and D. Timilsina.               Statements for Cigarette Graphic Health               of the National Cancer Institute
                                                      ‘‘Reactions of Nepali Adults to Warning                 Warnings: Study Report. April 2018                    Monographs, 1999(25):149–163, 1999.
                                                      Labels on Cigarette Packages: A Survey                  (Study 1 Report 2018).                                Available at https://doi.org/10.1093/
                                                      with Employee and Medical Students of               *130. CDC. Best Practices for Comprehensive               oxfordjournals.jncimonographs.a024191.
                                                      a Tertiary Care Medical College of                      Tobacco Control Programs—2014.                    141. Ancker, J.S., Y. Senathirajah, R.
                                                      Western Region of Nepal.’’ Journal of                   Atlanta, GA: U.S. Department of Health                Kukafka, et al. ‘‘Design Features of
                                                      Clinical and Diagnostic Research,                       and Human Services, CDC, National                     Graphs in Health Risk Communication:
                                                      7(10):2216–2222, 2013. Available at                     Center for Chronic Disease Prevention                 A Systematic Review.’’ Journal of the
                                                      https://doi.org/10.7860/JCDR/2013/                      and Health Promotion, Office on                       American Medical Informatics
                                                      5588.3475.                                              Smoking and Health, 2014. Available at                Association, 13(6):608–618, 2006.
                                                  121. Magnan, R.E. and L.D. Cameron. ‘‘Do                    https://www.cdc.gov/tobacco/                          Available at https://doi.org/10.1197/
                                                      Young Adults Perceive That Cigarette                    stateandcommunity/best_practices/pdfs/                jamia.M2115.
                                                      Graphic Warnings Provide New                            2014/comprehensive.pdf.                           *142. Lipkus, I.M. ‘‘Numeric, Verbal, and
                                                      Knowledge About the Harms of                        131. Weiss J.A. and M. Tschirhart. ‘‘Public               Visual Formats of Conveying Health
                                                      Smoking?’’ Annals of Behavioral                         Information Campaigns as Policy                       Risks: Suggested Best Practices and
                                                      Medicine, 49(4):594–604, 2015.                          Instruments.’’ Journal of Policy Analysis             Future Recommendations.’’ Medical
                                                      Available at https://doi.org/10.1007/                   and Management, 13(1);82–119, 1994.                   Decision Making, 27(5):696–713, 2007.
                                                      s12160-015-9691-6.                                      Available at https://doi.org/10.2307/                 Available at https://doi.org/10.1177/
                                                  122. Malouff, J., N. Schutte, M. Frohardt, et               3325092.                                              0272989X07307271.
                                                      al. ‘‘Preventing Smoking: Evaluating the            132. IOM. Health Literacy: A Prescription to          143. Garcia-Retamero, R. and M. Galesic.
                                                      Potential Effectiveness of Cigarette                    End Confusion. Nielsen-Bohlman, L.,                   ‘‘Who Profits from Visual Aids:
                                                      Warnings.’’ The Journal of Psychology,                  A.M. Panzer, and D.A. Kindig, Eds.                    Overcoming Challenges in People’s
                                                      126(4):371–383, 1992. Available at                      Washington, DC: The National                          Understanding of Risks.’’ Social Science
                                                      https://doi.org/10.1080/                                Academies Press, 2004. Available at                   & Medicine, 70(7):1019–1025, 2010.
                                                      00223980.1992.10543370.                                 https://doi.org/10.17226/10883.                       Available at https://doi.org/10.1016/
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                  123. Finney Rutten, L.J., E.M. Augustson,               133. Hoover, D.S., D.W. Wetter, D.J. Vidrine,             j.socscimed.2009.11.031.
                                                      R.P. Moser, et al. ‘‘Smoking Knowledge                  et al. ‘‘Enhancing Smoking Risk                   144. McCaffery, K.J., A. Dixon, A. Hayen, et
                                                      and Behavior in the United States:                      Communications: The Influence of                      al. ‘‘The Influence of Graphic Display
                                                      Sociodemographic, Smoking Status, and                   Health Literacy and Message Content.’’                Format on the Interpretations of
                                                      Geographic Patterns.’’ Nicotine &                       Annals of Behavioral Medicine,                        Quantitative Risk Information Among
                                                      Tobacco Research, 10(10):1559–1570,                     52(3):204–215, 2018. Available at https://            Adults with Lower Education and
                                                      2008. Available at https://doi.org/                     doi.org/10.1093/abm/kax042.                           Literacy: A Randomized Experimental
                                                      10.1080/14622200802325873.                          134. Hoover D.S., J.I. Vidrine, S. Shete, et al.          Study.’’ Medical Decision Making,
                                                  124. Siahpush, M., A. McNeill, D. Hammond,                  ‘‘Health Literacy, Smoking, and Health                32(4):532–544, 2012. Available at https://
                                                      et al. ‘‘Socioeconomic and Country                      Indicators in African American Adults.’’              doi.org/10.1177/0272989X11424926.



                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00041   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 42 of 46 PageID #: 1861
                                                  42794                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  *145. Noar, S.M., D.B. Francis, C. Bridges, et              Asthma.’’ Thorax, 73(11):1041–1048,                   Analysis of 15 Case-Control Studies.’’
                                                      al. ‘‘The Impact of Strengthening                       2018. Available at https://doi.org/                   Epidemiology, 30(3):458–465, 2019.
                                                      Cigarette Pack Warnings: Systematic                     10.1136/thoraxjnl-2017-211383.                        Available at https://doi.org/10.1097/
                                                      Review of Longitudinal Observational                *158. Vanker, A., R.P. Gie, and H.J. Zar.                 EDE.0000000000000964.
                                                      Studies.’’ Social Science & Medicine,                   ‘‘Early-Life Exposures to Environmental           169. American Cancer Society. ‘‘Bladder
                                                      164:118–129, 2016. Available at https://                Tobacco Smoke and Indoor Air Pollution                Cancer Signs and Symptoms.’’
                                                      doi.org/10.1016/                                        in the Drakenstein Child Health Study:                Cancer.org. Last reviewed January 30,
                                                      j.socscimed.2016.06.011.                                Impact on Child Health.’’ South African               2019. https://www.cancer.org/cancer/
                                                  146. Doak, C.C., L.G. Doak, and J.H. Root,                  Medical Journal, 108(2)71–72, 2018.                   bladder-cancer/detection-diagnosis-
                                                      Eds. Teaching Patients with Low Literacy                Available at https://doi.org/10.7196/                 staging/signs-and-symptoms.html.
                                                      Skills, 2nd Ed. Philadelphia, PA: J.B.                  SAMJ.2017.v108i2.13088.                           170. American Cancer Society. ‘‘Key
                                                      Lippincott Co, 1996.                                *159. HHS. The Health Consequences of                     Statistics for Bladder Cancer (2019),’’
                                                  *147. Fischhoff, B., N.T. Brewer, and J.S.                  Involuntary Smoking: A Report of the                  available at https://www.cancer.org/
                                                      Downs, Eds., Communicating Risks and                    Surgeon General. Rockville, MD: HHS,                  cancer/bladder-cancer/about/key-
                                                      Benefits: An Evidence-Based User’s                      CDC, Center for Health Promotion and                  statistics.html.
                                                      Guide. Silver Spring, MD: HHS, FDA,                     Education, Office on Smoking and                  *171. HHS. How Tobacco Smoke Causes
                                                      2011. Available at https://www.fda.gov/                 Health, 1986.                                         Disease: The Biology and Behavioral
                                                      media/81597/download.                               *160. Taylor, R., R. Cumming, A. Woodward,                Basis for Smoking-Attributable Disease:
                                                  148. CDC. ‘‘Visual Communication                            et al. ‘‘Passive Smoking and Lung                     A Report of the Surgeon General.
                                                      Resources.’’ CDC.gov. Last reviewed June                Cancer: A Cumulative Meta-Analysis.’’                 Rockville, MD: HHS, Public Health
                                                      23, 2014. https://www.cdc.gov/                          Australian and New Zealand Journal of                 Service, Office of Surgeon General, 2010.
                                                      healthliteracy/developmaterials/visual-                 Public Health, 25(3):203–211, 2001.               *172. Abraham, M., S. Alramadhan, C.
                                                      communication.html.                                     Available at https://doi.org/10.1111/                 Iniguez, et al. ‘‘A Systematic Review of
                                                  149. Sparrow, J.A. ‘‘Graphical Displays in                  j.1467-842X.2001.tb00564.x.                           Maternal Smoking During Pregnancy and
                                                      Information Systems: Some Data                      *161. Sheng, L., J.W. Tu, J.H. Tian, et al. ‘‘A           Fetal Measurements with Meta-
                                                      Properties Influencing the Effectiveness                Meta-Analysis of the Relationship                     Analysis.’’ PLoS One, 12(2):e0170946,
                                                      of Alternative Forms.’’ Behaviour &                     Between Environmental Tobacco Smoke                   2017. Available at https://doi.org/
                                                      Information Technology, 8(1):43–56,                     and Lung Cancer Risk of Nonsmoker in                  10.1371/journal.pone.0170946.
                                                      1989. Available at https://doi.org/                     China.’’ Medicine, 97(28):e11389, 2018.           173. Håkonsen, L.B., A. Ernst, and C.H.
                                                      10.1080/01449298908914537.                              Available https://doi.org/10.1097/                    Ramlau-Hansen. ‘‘Maternal Cigarette
                                                                                                                                                                    Smoking During Pregnancy and
                                                  150. Schapira, M.M., A.B. Nattinger, and C.A.               md.0000000000011389.
                                                                                                                                                                    Reproductive Health in Children: A
                                                      McHorney. ‘‘Frequency or Probability? A             *162. Hori, M., H. Tanaka, K. Wakai, et al.
                                                                                                                                                                    Review of Epidemiological Studies.’’
                                                      Qualitative Study of Risk                               ‘‘Secondhand Smoke Exposure and Risk
                                                                                                                                                                    Asian Journal of Andrology, 16(1):39–49,
                                                      Communication Formats Used in Health                    of Lung Cancer in Japan: A Systematic
                                                                                                                                                                    2014. Available at https://doi.org/
                                                      Care.’’ Medical Decision Making Journal,                Review and Meta-Analysis of
                                                                                                                                                                    10.4103/1008-682x.122351.
                                                      21(6):459–467, 2001. Available at https://              Epidemiologic Studies.’’ Japanese                 174. Isayama, T., P.S. Shah, X.Y. Ye, et al.
                                                      doi.org/10.1177/02729890122062811.                      Journal of Clinical Oncology, 46(10):942–             ‘‘Adverse Impact of Maternal Cigarette
                                                  151. Schapira, M.M., A.B. Nattinger, and T.L.               951, 2016. Available at https://doi.org/              Smoking on Preterm Infants: A
                                                      McAuliffe. ‘‘The Influence of Graphic                   10.1093/jjco/hyw091.                                  Population-Based Cohort Study.’’
                                                      Format on Breast Cancer Risk                        163. Zahra, A., H.K. Cheong, E.W. Lee, et al.             American Journal of Perinatology,
                                                      Communication.’’ Journal of Health                      ‘‘Burden of Disease Attributable to                   32(12):1105–1111, 2015. Available at
                                                      Communication, 11(6):569–582, 2006.                     Secondhand Smoking in Korea.’’ Asia                   https://doi.org/10.1055/s-0035-1548728.
                                                      Available at https://doi.org/10.1080/                   Pacific Journal of Public Health,                 175. Moore, B.F., A.P. Starling, S. Magzamen,
                                                      10810730600829916.                                      28(8):737–750, 2016. Available at https://            et al. ‘‘Fetal Exposure to Maternal Active
                                                  152. Slutsky, D.J. ‘‘The Effective Use of                   doi.org/10.1177/1010539516667779.                     and Secondhand Smoking with
                                                      Graphs.’’ Journal of Wrist Surgery,                 *164. Tachfouti, N., A. Najdi, B. Lyoussi, et             Offspring Early-Life Growth in the
                                                      3(2):67–68, 2014. Available at https://                 al. ‘‘Mortality Attributable to Second                Healthy Start Study.’’ International
                                                      doi.org/10.1055/s-0034-1375704.                         Hand Smoking in Morocco: 2012 Results                 Journal Obesity, 43:652–662, 2019.
                                                  *153. FDA. Experimental Study of Cigarette                  of a National Prevalence Based Study.’’               Available at https://doi.org/10.1038/
                                                      Warnings: Study Report. May 2019                        Asian Pacific Journal of Cancer                       s41366-018-0238-3.
                                                      (Study 2 Report 2019).                                  Prevention, 17(6):2827–2832, 2016.                *176. Martin, J.A., B.E. Hamilton, M. J. K.
                                                  *154. HHS. The Health Consequences of                       Available at https://doi.org/10.1186/                 Osterman, et al. ‘‘Births: Final Data for
                                                      Smoking: A Report of the Surgeon                        2049-3258-72-23.                                      2016.’’ National Vital Statistics Report,
                                                      General. Atlanta, GA: HHS, CDC,                     165. Max, W., H.Y. Sung, and Y. Shi. ‘‘Deaths             67(1):1–55, 2018. Available at https://
                                                      National Center for Chronic Disease                     from Secondhand Smoke Exposure in                     www.cdc.gov/nchs/data/nvsr/nvsr67/
                                                      Prevention and Health Promotion, Office                 the United States: Economic                           nvsr67_01.pdf.
                                                      on Smoking and Health, 2004.                            Implications.’’ American Journal of               *177. CDC. ‘‘Effects of Maternal Cigarette
                                                  *155. HHS. The Health Consequences of                       Public Health, 102(11):2173–2180, 2012.               Smoking on Birth Weight and Preterm
                                                      Involuntary Exposure to Tobacco Smoke:                  Available at https://doi.org/10.2105/                 Birth—Ohio, 1989.’’ Morbidity Mortality
                                                      A Report of the Surgeon General.                        AJPH.2012.300805.                                     Weekly Report, 39(38):662–665, 1990.
                                                      Atlanta, GA: HHS, CDC, National Center              *166. CDC. ‘‘CDC WONDER (Wide-ranging                 *178. U.S. Department of Health, Education,
                                                      for Chronic Disease Prevention and                      Online Data for Epidemiologic                         and Welfare. Healthy People: The
                                                      Health Promotion, Office on Smoking                     Research).’’ CDC.gov. Last reviewed June              Surgeon General’s Report on Health
                                                      and Health, 2006.                                       25, 2019. https://wonder.cdc.gov/.                    Promotion and Disease Prevention.
                                                  156. Jafta, N., P.M. Jeena, L. Barregard, et al.        *167. Inoue-Choi, M., P. Hartge, L.M. Liao, et            DHEW Publication Number 79–55071.
                                                      ‘‘Childhood Tuberculosis and Exposure                   al. ‘‘Association Between Long-Term                   Washington, DC: U.S. Department of
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                      to Indoor Air Pollution: A Systematic                   Low-Intensity Cigarette Smoking and                   Health, Education, and Welfare, Public
                                                      Review and Meta-Analysis.’’                             Incidence of Smoking-Related Cancer in                Health Service, Office of the Assistant
                                                      International Journal of Tuberculosis                   the National Institutes of Health-AARP                Secretary for Health and Surgeon
                                                      and Lung Disease, 19(5):596–602, 2015.                  Cohort.’’ International Journal of Cancer,            General, 1979.
                                                      Available at https://doi.org/10.5588/                   142(2):271–280, 2018. Available at                179. Mayo Clinic. ‘‘Stroke: Symptoms &
                                                      ijtld.14.0686.                                          https://doi.org/10.1002/ijc.31059.                    Causes.’’ MayoClinic.org. Last reviewed
                                                  157. Neophytou, A.M., S.S. Oh, M.J. White,              168. van Osch, F.H., J. Vlaanderen, S.H.                  June 11, 2019. https://
                                                      et al. ‘‘Secondhand Smoke Exposure and                  Jochems, et al. ‘‘Modeling the Complex                www.mayoclinic.org/diseases-
                                                      Asthma Outcomes Among African-                          Exposure History of Smoking in                        conditions/stroke/symptoms-causes/syc-
                                                      American and Latino Children with                       Predicting Bladder Cancer: A Pooled                   20350113.



                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00042   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 43 of 46 PageID #: 1862
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                             42795

                                                  180. Hackshaw, A., J.K. Morris, S. Boniface,                154(11):719–726, 2011. Available at                   Behavior: An International Perspective.’’
                                                      et al. ‘‘Low Cigarette Consumption and                  https://doi.org/10.7326/0003-4819-154-                Journal of Cancer Prevention, 21(1):21–
                                                      Risk of Coronary Heart Disease and                      11-201106070-00003.                                   25, 2016. Available at https://doi.org/
                                                      Stroke: Meta-Analysis of 141 Cohort                 192. Allie, D.E., C.J. Hebert, A. Ingraldi, et al.        10.15430/JCP.2016.21.1.21.
                                                      Studies in 55 Study Reports.’’ BMJ,                     ‘‘24-Carat Gold, 14-Carat Gold, or                203. Shanahan, P. and D. Elliott. Evaluation
                                                      360:j5855, 2018. Available at https://                  Platinum Standards in the Treatment of                of the Effectiveness of the Graphic
                                                      doi.org/10.1136/bmj.j5855.                              Critical Limb Ischemia: Bypass Surgery                Health Warnings on Tobacco Product
                                                  *181. Xu, J., S.L. Murphy, K.D. Kochanek, et                or Endovascular Intervention?’’ Journal               Packaging 2008. Canberra, Australia:
                                                      al. ‘‘Deaths: Final Data for 2016.’’                    of Endovascular Therapy 16(Suppl.                     Australian Government Department of
                                                      National Vital Statistics Reports,                      1):134–146, 2009. Available at https://               Health and Ageing, 2009.
                                                      67(5):1–76, 2018. Available at https://                 doi.org/10.1583/08-2599.1.                        *204. Viswanath, K. ‘‘Public
                                                      www.cdc.gov/nchs/data/nvsr/nvsr67/                  193. McCollum, P.T. and M.A. Walker. ‘‘The                Communications and its Role in
                                                      nvsr67_05.pdf.                                          Choice Between Limb Salvage and                       Reducing and Eliminating Health
                                                  182. Thun, M.J., B.D. Carter, D. Feskanich, et              Amputation: Major Limb Amputation for                 Disparities.’’ In Examining the Health
                                                      al. ‘‘50-Year Trends in Smoking-Related                 End-Stage Peripheral Vascular Disease:                Disparities Research Plan of the National
                                                      Mortality in the United States.’’ New                   Level Selection and Alternative                       Institutes of Health: Unfinished
                                                      England Journal of Medicine,                            Options.’’ In Atlas of Limb Prosthetics:              Business, Thomson, G.E., F. Mitchell, M.
                                                      368(4):351–364, 2013. Available at                      Surgical, Prosthetic, and Rehabilitation              Williams, Eds. Washington, DC: The
                                                      https://doi.org/10.1056/NEJMsa1211127.                  Principles, H.K. Bowker and J.W.                      National Academies Press, 2006.
                                                  *183. U.S. Department of Health, Education,                 Michael (Eds.), 2nd ed. Rosemont, IL:             *205. HHS. Tobacco Use Among U.S. Racial/
                                                      and Welfare. Smoking and Health:                        American Academy of Orthopedic                        Ethnic Minority Groups—African
                                                      Report of the Advisory Committee to the                 Surgeons, 2002.                                       Americans, American Indians and
                                                      Surgeon General of the Public Health                194. Cheng, Y.J., G. Imperatore, L.S. Geiss, et           Alaska Natives, Asian Americans and
                                                      Service. Public Health Service                          al. ‘‘Secular Changes in the Age-Specific             Pacific Islanders, and Hispanics: A
                                                      Publication Number 1103. Washington,                    Prevalence of Diabetes Among U.S.                     Report of the Surgeon General. Atlanta,
                                                      DC: U.S. Department of Health,                          Adults: 1988–2010.’’ Diabetes Care,                   GA: HHS, CDC, National Center for
                                                      Education, and Welfare, Public Health                   36(9):2690–2696, 2013. Available at                   Chronic Disease Prevention and Health
                                                      Service, 1964.                                          https://doi.org/10.2337/dc12-2074.                    Promotion, Office on Smoking and
                                                  *184. HHS. Women and Smoking: A Report                  195. Beltrán-Zambrano, E., D. Garcı́a-Lozada,            Health, 1998.
                                                      of the Surgeon General. Rockville, MD:                  and E. Ibáñez-Pinilla. ‘‘Risk of Cataract       206. Hammond D., J. Thrasher, J.L. Reid, et
                                                                                                              in Smokers: A Meta-Analysis of                        al. ‘‘Perceived Effectiveness of Pictorial
                                                      HHS, Public Health Service, Office of the
                                                                                                              Observational Studies.’’ Archivos de la               Health Warnings Among Mexican Youth
                                                      Surgeon General, 2001.
                                                                                                              Sociedad Española de Oftalmologı́a,                  and Adults: A Population-Level
                                                  *185. National Institutes of Health. ‘‘Chronic
                                                                                                              94(2):60–74, 2019. Available at https://              Intervention with Potential to Reduce
                                                      Obstructive Pulmonary Disease (COPD).’’
                                                                                                              doi.org/10.1016/j.oftale.2018.10.011.                 Tobacco-Related Inequities.’’ Cancer
                                                      NIH.gov. Last updated June 30, 2018.                                                                          Causes & Control, 23(Suppl. 1):57–67,
                                                                                                          196. Hu, J.Y., L. Yan, Y.D. Chen, et al.
                                                      https://report.nih.gov/nihfactsheets/                   ‘‘Population-Based Survey of Prevalence,              2012. Available at https://doi.org/
                                                      ViewFactSheet.aspx?csid=77.                             Causes, and Risk Factors for Blindness                10.1007/s10552-012-9902-4.
                                                  186. Cao, S., Y. Gan, X. Dong, et al.                       and Visual Impairment in an Aging                 207. Borland, R., H.H. Yong, N. Wilson, et al.
                                                      ‘‘Association of Quantity and Duration of               Chinese Metropolitan Population.’’                    ‘‘How Reactions to Cigarette Packet
                                                      Smoking with Erectile Dysfunction: A                    International Journal of Ophthalmology,               Health Warnings Influence Quitting:
                                                      Dose-Response Meta-Analysis.’’ Journal                  10(1):140–147, 2017. Available at https://            Findings from the ITC Four-Country
                                                      of Sexual Medicine, 11(10):2376–2384,                   www.ncbi.nlm.nih.gov/pmc/articles/                    Survey.’’ Addiction, 104(4):669–675,
                                                      2014. Available at https://doi.org/                     PMC5225363/.                                          2009. Available at https://doi.org/
                                                      10.1111/jsm.12641.                                  *197. Panday, M., R. George, R. Asokan, et                10.1111/j.1360-0443.2009.02508.x.
                                                  187. Kovac, J.R., C. Labbate, R. Ramasamy, et               al. ‘‘Six-Year Incidence of Visually              208. Fathelrahman, A.I., M. Omar, R. Awang,
                                                      al. ‘‘Effects of Cigarette Smoking on                   Significant Age-Related Cataract: The                 et al. ‘‘Smokers’ Responses Toward
                                                      Erectile Dysfunction.’’ Andrologia,                     Chennai Eye Disease Incidence Study.’’                Cigarette Pack Warning Labels in
                                                      47(10):1087–1092, 2015. Available at                    Journal of Clinical and Experimental                  Predicting Quit Intention, Stage of
                                                      https://doi.org/10.1111/and.12393.                      Ophthalmology, 44(2):114–120, 2016.                   Change, and Self-Efficacy.’’ Nicotine &
                                                  188. National Heart, Lung, and Blood                        Available at https://doi.org/10.1111/                 Tobacco Research, 11(3):248–253, 2009.
                                                      Institute. ‘‘Peripheral Artery Disease.’’               ceo.12636.                                            Available at https://doi.org/10.1093/ntr/
                                                      NHLBI.NIH.gov. Accessed July 3, 2019.               198. Lindblad, B.E., N. Hakansson, and A.                 ntn029.
                                                      https://www.nhlbi.nih.gov/health-topics/                Wolk. ‘‘Smoking Cessation and the Risk            209. Ngan, T.T., V.A. Le, N.T. My, et al.
                                                      peripheral-artery-disease.                              of Cataract: A Prospective Cohort Study               ‘‘Changes in Vietnamese Male Smokers’
                                                  *189. HHS. The Health Consequences of                       of Cataract Extraction Among Men.’’                   Reactions Towards New Pictorial
                                                      Smoking: Cardiovascular Disease: A                      JAMA Ophthalmology, 132(3):253–257,                   Cigarette Pack Warnings Over Time.’’
                                                      Report of the Surgeon General.                          2014. Available at https://doi.org/                   Asian Pacific Journal of Cancer
                                                      Rockville, MD: HHS, Public Health                       10.1001/jamaophthalmol.2013.6669.                     Prevention, 17(Suppl. 1) 71–78, 2016.
                                                      Service, Office on Smoking and Health,              *199. National Eye Institute. ‘‘Cataracts.’’              Available at https://doi.org/10.7314/
                                                      1983.                                                   NEI.NIH.gov. Accessed June 11, 2019.                  apjcp.2016.17.s1.71.
                                                  *190. Kalbaugh, C.A., A. Kucharska-Newton,                  https://nei.nih.gov/eyedata/cataract.             210. Chiosi, J.J., L. Andes, S. Asma, et al.
                                                      L. Wruck, et al. ‘‘Peripheral Artery                200. IOM. Veterans and Agent Orange:                      ‘‘Warning About the Harms of Tobacco
                                                      Disease Prevalence and Incidence                        Update 1998. Washington, DC: The                      Use in 22 Countries: Findings from a
                                                      Estimated from Both Outpatient and                      National Academy Press, 1999. Available               Cross-Sectional Household Survey.’’
                                                      Inpatient Settings Among Medicare Fee-                  at https://doi.org/10.17226/6415.                     Tobacco Control, 25(4):393–401, 2016.
                                                      for-Service Beneficiaries in the                    *201. Ratneswaran, C., B. Chisnall, P.                    Available at https://doi.org/10.1136/
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                      Atherosclerosis Risk in Communities                     Drakatos, et al. ‘‘A Cross-Sectional                  tobaccocontrol-2014-052047.
                                                      (ARIC) Study.’’ Journal of the American                 Survey Investigating the Desensitisation          211. Kaufman, A.R., E.A. Waters, M.
                                                      Heart Association, 6(5): e003796, 2017.                 of Graphic Health Warning Labels and                  Parascandola, et al. ‘‘Food and Drug
                                                      Available at https://doi.org/10.1161/                   Their Impact on Smokers, Non-Smokers                  Administration Evaluation and Cigarette
                                                      JAHA.116.003796.                                        and Patients with COPD in a London                    Smoking Risk Perceptions.’’ American
                                                  191. Conen, D., B.M. Everett, T. Kurth, et al.              Cohort.’’ BMJ Open, 4(7):e004782, 2014.               Journal of Health Behavior, 35(6):766–
                                                      ‘‘Smoking, Smoking Cessation, and Risk                  Available at https://doi.org/10.1136/                 776, 2011. Available at https://doi.org/
                                                      for Symptomatic Peripheral Artery                       bmjopen-2013-004782.                                  10.5993/AJHB.35.6.12.
                                                      Disease in Women: A Cohort Study.’’                 *202. Jung, M. ‘‘Implications of Graphic              212. IARC. IARC Monographs on the
                                                      Annals of Internal Medicine,                            Cigarette Warning Labels on Smoking                   Evaluation of the Carcinogenic Risk of



                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00043   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 44 of 46 PageID #: 1863
                                                  42796                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                      Chemicals to Humans: Tobacco                        PART 1141—REQUIRED WARNINGS                              Commerce means:
                                                      Smoking, Vol. 83. Lyon, France: IARC,               FOR CIGARETTE PACKAGES AND                               (1) Commerce between any State, the
                                                      1986. Available at https://                         ADVERTISEMENTS                                        District of Columbia, the
                                                      monographs.iarc.fr/wp-content/uploads/                                                                    Commonwealth of Puerto Rico, Guam,
                                                      2018/06/mono38.pdf.                                 Subpart A—General Provisions                          the Virgin Islands, American Samoa,
                                                  213. Mutti, S., J.L. Reid, P.C. Gupta, et al.           Sec.                                                  Wake Island, Midway Islands, Kingman
                                                      ‘‘Perceived Effectiveness of Text and               1141.1 Scope.                                         Reef, or Johnston Island and any place
                                                      Pictorial Health Warnings for Smokeless             1141.3 Definitions.                                   outside thereof;
                                                      Tobacco Packages in Navi Mumbai,                    1141.5 Incorporation by reference.                       (2) Commerce between points in any
                                                      India, and Dhaka, Bangladesh: Findings
                                                      from an Experimental Study.’’ Tobacco
                                                                                                          Subpart B—Required Warnings for                       State, the District of Columbia, the
                                                                                                          Cigarette Packages and Advertisements                 Commonwealth of Puerto Rico, Guam,
                                                      Control, 25(4):437–443, 2016. Available
                                                      at https://doi.org/10.1136/                         1141.10 Required warnings.                            the Virgin Islands, American Samoa,
                                                      tobaccocontrol-2015-052315.                         1141.12 Misbranding of cigarettes.                    Wake Island, Midway Islands, Kingman
                                                  214. Luryi, A.L., W.G. Yarbrough, L.M.                    Authority: 15 U.S.C. 1333; 21 U.S.C. 371,           Reef, or Johnston Island, but through
                                                      Niccolai, et al. ‘‘Public Awareness of              374, 387c, 387e, 387i; Secs. 201 and 202,             any place outside thereof; or
                                                      Head and Neck Cancers: A Cross-                     Pub. L. 111–31, 123 Stat. 1776.                          (3) Commerce wholly within the
                                                      Sectional Survey.’’ JAMA                                                                                  District of Columbia, Guam, the Virgin
                                                      Otolaryngology—Head & Neck Surgery,                 Subpart A—General Provisions                          Islands, American Samoa, Wake Island,
                                                      140(7):639–646, 2014. Available at
                                                                                                          § 1141.1    Scope.                                    Midway Island, Kingman Reef, or
                                                      https://doi.org/10.1001/                                                                                  Johnston Island.
                                                      jamaoto.2014.867.                                      (a) This part sets forth the                          Distributor means any person who
                                                  215. Bidwell, G., A. Sahu, R. Edwards, et al.           requirements for the display of required              furthers the distribution of cigarettes,
                                                      ‘‘Perceptions of Blindness Related to               warnings on cigarette packages and in                 whether domestic or imported, at any
                                                      Smoking: A Hospital-Based Cross-                    advertisements for cigarettes.
                                                                                                                                                                point from the original place of
                                                      Sectional Study.’’ Eye, 19:945–948, 2005.              (b) The requirements of this part do
                                                                                                                                                                manufacture to the person who sells or
                                                      Available at https://doi.org/10.1038/               not apply to manufacturers or
                                                                                                          distributors of cigarettes that do not                distributes the product to individuals
                                                      sj.eye.6701955.
                                                                                                          manufacture, package, or import                       for personal consumption. Common
                                                  216. Klein, R., C.F. Chou, B. E. K. Klein, et al.
                                                      ‘‘Prevalence of Age-Related Macular                 cigarettes for sale or distribution within            carriers are not considered distributors
                                                      Degeneration in the US Population.’’                the United States.                                    for the purposes of this part.
                                                      Archives of Ophthalmology, 129(1):75–                  (c) A cigarette retailer will not be in               Front panel and rear panel mean the
                                                      80, 2011. Available at https://doi.org/             violation of § 1141.10 for packaging that:            two largest sides or surfaces of the
                                                      10.1001/archophthalmol.2010.318.                       (1) Contains a warning;                            package.
                                                  217. Krugman, D.M., R.J. Fox, J.E. Fletcher,               (2) Is supplied to the retailer by a                  Manufacturer means any person,
                                                      et al. ‘‘Do Adolescents Attend to                   license- or permit-holding tobacco                    including any repacker or relabeler, who
                                                      Warnings in Cigarette Advertising? An               product manufacturer, or distributor;                 manufactures, fabricates, assembles,
                                                      Eye-Tracking Approach.’’ Journal of                 and                                                   processes, or labels a finished cigarette
                                                      Advertising Research, 34:39–52, 1994.                  (3) Is not altered by the retailer in a            product; or imports any cigarette that is
                                                  *218. U.S. Congress. House. Committee on                way that is material to the requirements              intended for sale or distribution to
                                                      Energy and Commerce. Comprehensive                  of section 4 of the Federal Cigarette                 consumers in the United States.
                                                      Smoking Education Act (H.R. 3979).                                                                           Package or packaging means a pack,
                                                                                                          Labeling and Advertising Act (15 U.S.C.
                                                      House Report Number 98–805. 98th                                                                          box, carton, or container of any kind in
                                                      Cong., 2d sess., August 3, 1984.                    1333) or this part.
                                                                                                             (d) Section 1141.10(d) applies to a                which cigarettes are offered for sale,
                                                  *219. HHS. The Health Benefits of Smoking
                                                                                                          cigarette retailer only if that retailer is           sold, or otherwise distributed to
                                                      Cessation: A Report of the Surgeon
                                                      General. DHHS Publication Number                    responsible for or directs the warnings               consumers.
                                                      (CDC) 90–8416. Rockville, MD: HHS,                  required under § 1141.10 for                             Person means an individual,
                                                      Public Health Service, CDC, National                advertising. However, this paragraph (d)              partnership, corporation, or any other
                                                      Center for Chronic Disease Prevention               does not relieve a retailer of liability if           business or legal entity.
                                                      and Health Promotion, Office on                     the retailer displays, in a location open                Retailer means any person who sells
                                                      Smoking and Health, 1990.                           to the public, an advertisement that                  cigarettes to individuals for personal
                                                  *220. Preliminary Regulatory Impact                     does not contain a warning or has been                consumption, or who operates a facility
                                                      Analysis; Initial Regulatory Flexibility            altered by the retailer in a way that is              where vending machines or self-service
                                                      Analysis; Unfunded Mandates Reform                  material to the requirements of section               displays of cigarettes are permitted.
                                                      Act Analysis, Required Warnings for                 4 of the Federal Cigarette Labeling and                  United States, when used in a
                                                      Cigarette Packages and Advertisements;                                                                    geographical sense, includes the several
                                                                                                          Advertising Act or this part.
                                                      Proposed Rule.                                                                                            States, the District of Columbia, the
                                                                                                          § 1141.3    Definitions.                              Commonwealth of Puerto Rico, Guam,
                                                  List of Subjects in 21 CFR Part 1141
                                                                                                            For purposes of this part:                          the Virgin Islands, American Samoa,
                                                    Advertising, Incorporation by                           Cigarette means—                                    Wake Island, Midway Islands, Kingman
                                                  reference, Labeling, Packaging and                        (1) Any roll of tobacco wrapped in                  Reef, and Johnston Island. The term
                                                  containers, Tobacco, Smoking.                           paper or in any substance not                         ‘‘State’’ includes any political division
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                                                                          containing tobacco; and                               of any State.
                                                    Therefore, under the Federal Cigarette                  (2) Any roll of tobacco wrapped in
                                                  Labeling and Advertising Act, the                       any substance containing tobacco                      § 1141.5   Incorporation by reference.
                                                  Federal Food, Drug, and Cosmetic Act,                   which, because of its appearance, the                   (a) Certain material titled ‘‘Required
                                                  and under authority delegated to the                    type of tobacco used in the filler, or its            Cigarette Health Warnings,’’ appearing
                                                  Commissioner of Food and Drugs, the                     packaging and labeling, is likely to be               in § 1141.10, is incorporated by
                                                  Food and Drug Administration proposes                   offered to, or purchased by, consumers                reference into this part with the
                                                  to revise 21 CFR part 1141 to read as                   as a cigarette described in paragraph (1)             approval of the Director of the Federal
                                                  follows:                                                of this definition.                                   Register under 5 U.S.C. 552(a) and 1


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00044   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 45 of 46 PageID #: 1864
                                                                          Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules                                            42797

                                                  CFR part 51. All approved material is                   which is incorporated by reference at                 warning must be obtained from the
                                                  available for inspection at U.S. Food                   § 1141.5.                                             electronic files contained in ‘‘Required
                                                  and Drug Administration, Division of                       (c) It is unlawful for any person to               Cigarette Health Warnings,’’ which is
                                                  Dockets Management, 5630 Fishers                        manufacture, package, sell, offer to sell,            incorporated by reference at § 1141.5,
                                                  Lane, Rm. 1061, Rockville, MD 20852,                    distribute, or import for sale or                     and must be accurately reproduced as
                                                  and is available from the source listed                 distribution within the United States                 specified in ‘‘Required Cigarette Health
                                                  in paragraph (b) of this section. It is also            any cigarettes unless the package of                  Warnings.’’
                                                  available for inspection at the National                which bears a required warning in                        (5) For non-English-language
                                                  Archives and Records Administration                     accordance with section 4 of the Federal              warnings, other than Spanish-language
                                                  (NARA). For information on the                          Cigarette Labeling and Advertising Act                warnings, each required warning must
                                                  availability of this material at NARA,                  and this part.                                        be obtained from the electronic files
                                                  email fedreg.legal@nara.gov or go to                       (1) The required warning must appear               contained in ‘‘Required Cigarette Health
                                                  https://www.archives.gov/federal-                       directly on the package and must be                   Warnings,’’ which is incorporated by
                                                  register/cfr/ibr-locations.html.                        clearly visible underneath any                        reference at § 1141.5, and must be
                                                    (b) Center for Tobacco Products, U.S.                 cellophane or other clear wrapping.                   accurately reproduced as specified in
                                                  Food and Drug Administration, 10903                        (2) The required warning must                      ‘‘Required Cigarette Health Warnings,’’
                                                  New Hampshire Ave., Silver Spring, MD                   comprise at least the top 50 percent of               including the substitution and insertion
                                                  20993; 1–888–463–6332.                                  the front and rear panels; provided,                  of a true and accurate translation of the
                                                    (1) ‘‘Required Cigarette Health                       however, that on cigarette cartons, the               textual warning label statement in place
                                                  Warnings’’                                              required warning must be located on the               of the English language version. The
                                                    (2) [Reserved]                                        left side of the front and rear panels of             inserted textual warning label statement
                                                                                                          the carton and must comprise at least                 must comply with the requirements of
                                                  Subpart B—Required Warnings for                         the left 50 percent of these panels.                  section 4 of the Federal Cigarette
                                                  Cigarette Packages and                                     (3) The required warning must be                   Labeling and Advertising Act, including
                                                  Advertisements                                          positioned such that the text of the                  area and other formatting requirements,
                                                                                                          required warning and the other                        and this part.
                                                  § 1141.10   Required warnings.                          information on that panel of the package
                                                     (a) A required warning must include                                                                           (e) The required warnings must be
                                                                                                          have the same orientation.                            indelibly printed on or permanently
                                                  the following:                                             (d) It is unlawful for any
                                                     (1) One of the following textual                                                                           affixed to the package or advertisement.
                                                                                                          manufacturer, distributor, or retailer of
                                                  warning label statements:                                                                                     These warnings, for example, must not
                                                                                                          cigarettes to advertise or cause to be
                                                     (i) WARNING: Tobacco smoke can                                                                             be printed or placed on a label affixed
                                                                                                          advertised within the United States any
                                                  harm your children.                                                                                           to a clear outer wrapper that is likely to
                                                                                                          cigarette unless each advertisement
                                                     (ii) WARNING: Tobacco smoke causes                                                                         be removed to access the product within
                                                                                                          bears a required warning in accordance
                                                  fatal lung disease in nonsmokers.                                                                             the package.
                                                                                                          with section 4 of the Federal Cigarette
                                                     (iii) WARNING: Smoking causes age-                                                                            (f) No person may manufacture,
                                                                                                          Labeling and Advertising Act and this
                                                  related macular degeneration, which                                                                           package, sell, offer for sale, distribute, or
                                                                                                          part.
                                                  can lead to blindness.                                     (1) For print advertisements and other             import for sale or distribution within
                                                     (iv) WARNING: Smoking causes type                    advertisements with a visual component                the United States cigarettes whose
                                                  2 diabetes, which raises blood sugar.                   (including, for example, advertisements               packages or advertisements are not in
                                                     (v) WARNING: Smoking reduces                         on signs, retail displays, internet web               compliance with section 4 of the
                                                  blood flow to the limbs, which can                      pages, digital platforms, mobile                      Federal Cigarette Labeling and
                                                  require amputation.                                     applications, and email                               Advertising Act and this part, except as
                                                     (vi) WARNING: Smoking causes                         correspondence), the required warning                 provided by § 1141.1(c) and (d).
                                                  cataracts, which can lead to blindness.                 must appear directly on the                              (g)(1) Random display. The required
                                                     (vii) WARNING: Smoking causes                        advertisement.                                        warnings for packages specified in
                                                  bladder cancer, which can lead to                          (2) The required warning must                      paragraph (a) of this section must be
                                                  bloody urine.                                           comprise at least 20 percent of the area              randomly displayed in each 12-month
                                                     (viii) WARNING: Smoking reduces                      of the advertisement in a conspicuous                 period, in as equal a number of times as
                                                  blood flow, which can cause erectile                    and prominent format and location at                  is possible on each brand of the product
                                                  dysfunction.                                            the top of each advertisement within the              and be randomly distributed in all areas
                                                     (ix) WARNING: Smoking causes head                    trim area, if any.                                    of the United States in which the
                                                  and neck cancer.                                           (3) The text in each required warning              product is marketed in accordance with
                                                     (x) WARNING: Smoking can cause                       must be in the English language, except               a plan submitted by the tobacco product
                                                  heart disease and strokes by clogging                   as follows:                                           manufacturer, distributor, or retailer to,
                                                  arteries.                                                  (i) In the case of an advertisement that           and approved by, the Food and Drug
                                                     (xi) WARNING: Smoking during                         appears in a non-English medium, the                  Administration.
                                                  pregnancy stunts fetal growth.                          text in the required warning must                        (2) Rotation. The required warnings
                                                     (xii) WARNING: Smoking causes                        appear in the predominant language of                 for advertisements specified in
                                                  COPD, a lung disease that can be fatal.                 the medium whether or not the                         paragraph (a) of this section must be
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                                     (2) A color graphic to accompany the                 advertisement is in English; and                      rotated quarterly in alternating sequence
                                                  textual warning label statement.                           (ii) In the case of an advertisement               in advertisements for each brand of
                                                     (b) Each required warning, comprising                that appears in an English language                   cigarettes in accordance with a plan
                                                  a combination of a textual warning label                medium but that is not in English, the                submitted by the tobacco product
                                                  statement and its accompanying color                    text in the required warning must                     manufacturer, distributer, retailer to,
                                                  graphic, must be obtained and                           appear in the same language as that                   and approved by, the Food and Drug
                                                  accurately reproduced as specified from                 principally used in the advertisement.                Administration.
                                                  the electronic files contained in                          (4) For English-language and Spanish-                 (3) Review. The Food and Drug
                                                  ‘‘Required Cigarette Health Warnings,’’                 language warnings, each required                      Administration will review each plan


                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00045   Fmt 4701   Sfmt 4702   E:\FR\FM\16AUP3.SGM   16AUP3
                                                       Case 6:20-cv-00176-JCB Document 37-1 Filed 07/02/20 Page 46 of 46 PageID #: 1865
                                                  42798                   Federal Register / Vol. 84, No. 159 / Friday, August 16, 2019 / Proposed Rules

                                                  submitted under this section and                        period of not less than 4 years from the              of the required warnings in accordance
                                                  approve it if the plan:                                 date it was last in effect.                           with section 4 of the Federal Cigarette
                                                    (i) Will provide for the equal                                                                              Labeling and Advertising Act and this
                                                                                                          § 1141.12    Misbranding of Cigarettes.               part. A cigarette distributed or offered
                                                  distribution and display on packaging
                                                  and the rotation required in advertising                  (a) A cigarette will be deemed to be                for sale in any State shall be deemed to
                                                  under this subsection; and                              misbranded under section 903(a)(1) of                 be misbranded under section 903(a)(8)
                                                                                                          the Federal Food, Drug, and Cosmetic                  of the Federal Food, Drug, and Cosmetic
                                                    (ii) Assures that all of the labels                   Act if its package does not bear one of               Act unless the manufacturer, packer, or
                                                  required under this section will be                     the required warnings in accordance                   distributor includes in all
                                                  displayed by the tobacco product                        with section 4 of the Federal Cigarette               advertisements and other descriptive
                                                  manufacturer, distributor, or retailer at               Labeling and Advertising Act and this                 printed matter issued or caused to be
                                                  the same time.                                          part. A cigarette will be deemed to be                issued by the manufacturer, packer, or
                                                    (4) Record retention. Each tobacco                    misbranded under section 903(a)(7)(A)                 distributor with respect to the cigarette
                                                  product manufacturer required to                        of the Federal Food, Drug, and Cosmetic               one of the required warnings in
                                                  randomly and equally display and                        Act if its advertising does not bear one              accordance with section 4 of the Federal
                                                  distribute warnings on packaging or                     of the required warnings in accordance                Cigarette Labeling and Advertising Act
                                                  rotate warnings in advertisements in                    with section 4 of the Federal Cigarette               and this part.
                                                  accordance with an FDA-approved plan                    Labeling and Advertising Act and this
                                                                                                                                                                  Dated: July 24, 2019.
                                                  under section 4 of the Federal Cigarette                part.
                                                                                                                                                                Norman E. Sharpless,
                                                  Labeling and Advertising Act and this                     (b) A cigarette advertisement and
                                                  part must maintain a copy of such FDA-                  other descriptive printed matter issued               Acting Commissioner of Food and Drugs.
                                                  approved plan and make it available for                 or caused to be issued by the                           Dated: August 9, 2019.
                                                  inspection and copying by officers or                   manufacturer, packer, or distributor will             Eric D. Hargan,
                                                  employees duly designated by the                        be deemed to include a brief statement                Deputy Secretary, Department of Health and
                                                  Secretary of Health and Human                           of relevant warnings for the purposes of              Human Services.
                                                  Services. The FDA-approved plan must                    section 903(a)(8) of the Federal Food,                [FR Doc. 2019–17481 Filed 8–15–19; 8:45 am]
                                                  be retained while in effect and for a                   Drug, and Cosmetic Act if it bears one                BILLING CODE 4164–01–P
khammond on DSKBBV9HB2PROD with PROPOSALS3




                                             VerDate Sep<11>2014   19:40 Aug 15, 2019   Jkt 247001   PO 00000   Frm 00046   Fmt 4701   Sfmt 9990   E:\FR\FM\16AUP3.SGM   16AUP3
